

EXHIBIT 10.1


EXECUTION VERSION







Published CUSIP Number: 44986VAG2
Revolving Credit CUSIP Number: 44986VAH0
Term Loan CUSIP Number: 44986VAJ6





--------------------------------------------------------------------------------





CREDIT AGREEMENT
among
INC RESEARCH, LLC,
as Borrower,
INC RESEARCH HOLDINGS, INC.,
The Several Lenders
from Time to Time Parties Hereto,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent,
PNC BANK, NATIONAL ASSOCIATION,
ING CAPITAL LLC,
KEYBANK NATIONAL ASSOCIATION
and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents
and
FIFTH THIRD BANK,
as Documentation Agent
WELLS FARGO SECURITIES, LLC,
PNC CAPITAL MARKETS LLC,
ING CAPITAL LLC
and
KEYBANC CAPITAL MARKETS, INC.,
as Joint Lead Arrangers and Joint Bookrunners
Dated as of May 14, 2015

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
 
SECTION 1.
DEFINITIONS
1


 
 
 
 
 
 
1.1
Defined Terms
1


 
1.2
Other Definitional Provisions
38


 
1.3
Pro Forma Adjustments
39


 
 
 
 
 
SECTION 2.
AMOUNT AND TERMS OF TERM COMMITMENTS
40


 
 
 
 
 
 
2.1
Term Commitments
40


 
2.2
Procedure for Term Loan Borrowing
40


 
2.3
Repayment of Term Loans
40


 
2.4
Incremental Term Loans
41


 
2.5
Extension of Maturity Date in Respect of Term Facility
43


 
 
 
 
 
SECTION 3.
AMOUNT AND TERMS OF REVOLVING COMMITMENTS
45


 
 
 
 
 
 
3.1
Revolving Commitments
45


 
3.2
Procedure for Revolving Loan Borrowing
45


 
3.3
Swingline Commitment
46


 
3.4
Procedure for Swingline Borrowing; Refunding of Swingline Loans
46


 
3.5
Fees
47


 
3.6
Termination or Reduction of Revolving Commitments
48


 
3.7
L/C Commitment
48


 
3.8
Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions
49


 
3.9
Fees and Other Charges
49


 
3.10
L/C Participations
49


 
3.11
Reimbursement Obligation of the Borrower
50


 
3.12
Obligations Absolute
51


 
3.13
Letter of Credit Payments
51


 
3.14
Applications
52


 
3.15
Defaulting Lenders
52


 
3.16
Incremental Revolving Commitments
54


 
3.17
Extension of Maturity Date in Respect of Revolving Facility
56


 
 
 
 
 
SECTION 4.
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
57


 
 
 
 
 
 
4.1
Optional Prepayments
57


 
4.2
Mandatory Prepayments
58


 
4.3
Conversion and Continuation Options
58


 
4.4
Limitations on Eurodollar Tranches
59


 
4.5
Interest Rates and Payment Dates
59


 
4.6
Computation of Interest and Fees
60


 
4.7
Inability to Determine Interest Rate
60


 
4.8
Pro Rata Treatment; Application of Payments; Payments
61


 
4.9
Requirements of Law
62


 
4.10
Taxes
64


 
4.11
Indemnity
67


 
4.12
Change of Lending Office
67


 
4.13
Replacement of Lenders
67


 
4.14
Evidence of Debt
68


 
4.15
Illegality
68


 
 
 
 
 
SECTION 5.
REPRESENTATIONS AND WARRANTIES
69


 
 
 
 
 
 
5.1
Financial Condition
69


 
5.2
No Change
69




-i-

--------------------------------------------------------------------------------



 
 
Page
 
 
5.3
Corporate Existence; Compliance with Law
69


 
5.4
Power; Authorization; Enforceable Obligations
69


 
5.5
No Legal Bar
70


 
5.6
Litigation and Adverse Proceedings
70


 
5.7
No Default
70


 
5.8
Ownership of Property; Liens
70


 
5.9
Intellectual Property
70


 
5.10
Taxes
71


 
5.11
Federal Reserve Regulations
71


 
5.12
Labor Matters
71


 
5.13
ERISA
71


 
5.14
Investment Company Act; Other Regulations
72


 
5.15
Capital Stock and Ownership Interests of Subsidiaries
72


 
5.16
Use of Proceeds
72


 
5.17
Environmental Matters
72


 
5.18
Accuracy of Information, etc
73


 
5.19
Security Documents
73


 
5.20
Solvency
74


 
5.21
Senior Indebtedness
74


 
5.22
Sanctions and Anti-Corruption Laws
74


 
5.23
Patriot Act
74


 
 
 
 
 
SECTION 6.
CONDITIONS PRECEDENT
75


 
 
 
 
 
 
6.1
Conditions to Initial Extension of Credit
75


 
6.2
Conditions to Each Extension of Credit
77


 
 
 
 
 
SECTION 7.
AFFIRMATIVE COVENANTS
77


 
 
 
 
 
 
7.1
Financial Statements
77


 
7.2
Certificates; Other Information
79


 
7.3
Payment of Taxes
79


 
7.4
Maintenance of Existence; Compliance
80


 
7.5
Maintenance of Property; Insurance
80


 
7.6
Inspection of Property; Books and Records; Discussions
80


 
7.7
Notices
80


 
7.8
Environmental Laws
81


 
7.9
Post-Closing; Additional Collateral, etc
81


 
7.10
Further Assurances
83


 
7.11
Use of Proceeds
84


 
7.12
Designation of Subsidiaries
84


 
 
 
 
 
SECTION 8.
NEGATIVE COVENANTS
84


 
 
 
 
 
 
8.1
Financial Condition Covenant
85


 
8.2
Indebtedness
85


 
8.3
Liens
87


 
8.4
Fundamental Changes
90


 
8.5
Disposition of Property
91


 
8.6
Restricted Payments
92


 
8.7
Investments
95


 
8.8
Optional Payments and Modifications of Certain Debt Instruments
97


 
8.9
Transactions with Affiliates
97


 
8.10
Sales and Leasebacks
99


 
8.11
Hedge Agreements
99


 
8.12
Changes in Fiscal Periods
99


 
8.13
Negative Pledge Clauses
99




-ii-

--------------------------------------------------------------------------------



 
 
Page
 
 
8.14
Clauses Restricting Subsidiary Distributions
100


 
8.15
Lines of Business
101


 
8.16
Holding Company
101


 
 
 
 
 
SECTION 9.
EVENTS OF DEFAULT
102


 
 
 
 
 
 
9.1
Events of Default
102


 
 
 
 
 
SECTION 10.
THE AGENTS
104


 
 
 
 
 
 
10.1
Appointment
104


 
10.2
Delegation of Duties
105


 
10.3
Exculpatory Provisions
105


 
10.4
Reliance by Agents
105


 
10.5
Notice of Default
106


 
10.6
Non-Reliance on Agents and Other Lenders
106


 
10.7
Indemnification
106


 
10.8
Agent in Its Individual Capacity
107


 
10.9
Successor Administrative Agent; Resignation of Issuing Lender and Swingline
Lender
107


 
10.10
Agents Generally
107


 
10.11
Lender Action
107


 
10.12
Withholding Tax
108


 
10.13
Filing Proof of Claim
108


 
10.14
Credit Bidding
109


 
 
 
 
 
SECTION 11.
MISCELLANEOUS
109


 
 
 
 
 
 
11.1
Amendments and Waivers
109


 
11.2
Notices
111


 
11.3
No Waiver; Cumulative Remedies
114


 
11.4
Survival of Representations and Warranties
114


 
11.5
Payment of Expenses
114


 
11.6
Successors and Assigns; Participations and Assignments
116


 
11.7
Sharing of Payments; Set-off
120


 
11.8
Counterparts
120


 
11.9
Severability
121


 
11.10
Integration
121


 
11.11
GOVERNING LAW
121


 
11.12
Submission To Jurisdiction; Waivers
121


 
11.13
Acknowledgments
121


 
11.14
Releases of Guarantees and Liens
122


 
11.15
Confidentiality
123


 
11.16
WAIVERS OF JURY TRIAL
123


 
11.17
Patriot Act Notice
123




-iii-

--------------------------------------------------------------------------------






SCHEDULES:
1.1(a)
Commitments
1.1(b)
Existing Letters of Credit
1.1(c)
Currencies
5.4
Consents, Authorizations, Filings and Notices
5.8
Real Property
5.15
Subsidiaries
5.19(a)
UCC Filing Jurisdictions
5.19(b)
Real Property Filing Jurisdictions
8.2
Existing Indebtedness
8.3
Existing Liens
8.5
Dispositions
8.7
Existing Investments
8.9
Transactions with Affiliates
8.14
Clauses Restricting Subsidiary Distributions



EXHIBITS:
A
Form of Assignment and Assumption
B
Form of Compliance Certificate
B-1
Form of Borrowing Notice
C
Form of Guarantee and Collateral Agreement
D-1
Form of Term Note
D-2
Form of Revolving Note
D-3
Form of Swingline Note
E
Form of Joint Secretary’s Certificate
F
Form of Solvency Certificate
G-1
Form of Non-Bank Certificate
G-2
Form of Non-Bank Certificate
G-3
Form of Non-Bank Certificate
G-4
Form of Non-Bank Certificate






-iv-

--------------------------------------------------------------------------------




CREDIT AGREEMENT, dated as of May 14, 2015, among INC RESEARCH, LLC, a Delaware
limited liability company (the “Borrower”), INC RESEARCH HOLDINGS, INC., a
Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties to this Agreement as Lenders
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent and
collateral agent (in such capacities, and together with its successors and
permitted assigns in such capacities, the “Administrative Agent” and the
“Collateral Agent,” respectively) and Swingline Lender.
WHEREAS, the Borrower has requested that the Lenders make available (a) the
Closing Date Term Commitments and the Term Loans on the Closing Date to finance
a portion of the Transactions and to pay related fees and expenses and (b) the
Revolving Commitments on and following the Closing Date for the purposes set
forth herein; and
WHEREAS, the Lenders are willing to make available the Closing Date Term
Commitments and the Revolving Commitments for such purposes on the terms and
subject to the conditions set forth in this Agreement;
NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:
SECTION 1.DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“2015 Capital Stock Repurchase”: the repurchase, directly or indirectly, of
certain Capital Stock of Holdings owned by the Sponsors in an aggregate amount
not to exceed $150,000,000.
“Acquired Person”: as defined in Section 8.2(i).
“Additional Revolving Commitment Lender”: as defined in Section 3.17(d).
“Additional Term Commitment Lender”: as defined in Section 2.5(d).
“Adjustment Date”: the date that is three (3) Business Days after the date on
which the relevant financial statements are delivered to the Lenders pursuant to
Section 7.1(a) or (b).
“Administrative Agent”: as defined in the preamble to this Agreement.
“Administrative Agent Parties”: as defined in Section 11.2(c).
“Affected Lender”: as defined in Section 4.13.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” shall have meanings
correlative thereto. No Person (other than the Borrower or any Subsidiary of the
Borrower) in whom a Receivables Entity makes an Investment in connection with a
financing of Receivables will be deemed to be an Affiliate of the Borrower or
any of its Subsidiaries solely by reason of such Investment.

1

--------------------------------------------------------------------------------




“Agent Related Parties”: the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Swingline Lender and each of their respective Affiliates,
officers, directors, employees, agents, advisors and representatives.
“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent and the Joint Lead Arrangers, which term shall include, for purposes of
Sections 10 and 11.5 only, the Issuing Lender and the Swingline Lender.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Closing Date Term Commitment then in
effect and (c) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding, giving effect to any
assignments.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: this Credit Agreement.
“Anti-Corruption Laws”: as defined in Section 5.22(b).
“Applicable Margin”: for any day, the rate per annum applicable to the relevant
Type of Loans set forth below under the caption “Eurodollar Spread” or “Base
Rate Spread”, as the case may be, based upon the Secured Net Leverage Ratio as
of the most recent Adjustment Date; provided that, until the first Adjustment
Date occurring for the first full fiscal quarter after the Closing Date, the
Applicable Margin shall be the applicable rate per annum set forth below in
Pricing Level 3:


Pricing Level
Secured Net Leverage Ratio
Base Rate Spread for
Loans
Eurodollar Spread for Loans
1
Less than 1.50 to 1.00
0.50%
1.50%
2
Greater than or equal to 1.50 to 1.00, but less than 2.25 to 1.00
0.75%
1.75%
3
Greater than or equal to 2.25 to 1.00, but less than 3.00 to 1.00
1.00%
2.00%
4
Greater than or equal to 3.00 to 1.00
1.25%
2.25%



The Applicable Margin shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Secured Net Leverage Ratio in accordance with the
table above; provided that if financial statements are not delivered when
required pursuant to Section 7.1, the “Applicable Margin” shall be the rate per
annum set forth above in Pricing Level 4 until such financial statements are
delivered in compliance with Section 7.1.
“Application”: an application, substantially in such form as the Issuing Lender
may specify as the form for use by its similarly situated customers from time to
time, requesting the Issuing Lender to issue or amend a Letter of Credit.

2

--------------------------------------------------------------------------------




“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.
“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any issuance of Capital Stock of any
Subsidiary of the Borrower to a Person other than to the Borrower or a
Subsidiary of the Borrower (excluding in any case any such Disposition permitted
by clauses (a), (b), (c), (d), (e), (f), (g), (i), (j), (k), (l), (m), (n), (o),
(p), (q), (s), (t), (u) and (v) of Section 8.5) that yields gross proceeds to
any Group Member (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$2,000,000.
“Assignee”: as defined in Section 11.6(b).
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, consented to by the Borrower, substantially in the form of
Exhibit A.
“Assignment Effective Date”: as defined in Section 11.6(d).
“Attributable Receivables Indebtedness”: at any time, the principal amount of
Indebtedness which (i) if a Permitted Receivables Facility is structured as a
secured lending agreement, would constitute the principal amount of such
Indebtedness or (ii) if a Permitted Receivables Facility is structured as a
purchase agreement, would be outstanding if the purchase price paid to the
Borrower and its Subsidiaries in respect of all Receivables that had an original
term following such time of determination was instead a loan in such amount.
“Available Amount”: at any time, an amount equal to, without duplication:
(a)    the sum of:
(i)    $30,000,000; plus
(ii)    an amount, not less than zero, equal to 50% of Consolidated Net Income
for the period (taken as one accounting period) from the first day of the fiscal
quarter during which the Closing Date occurs to the end of the fiscal quarter
most recently ended in respect of which a Compliance Certificate has been
delivered as required hereunder, or, in the case such Consolidated Net Income
for such period is a deficit, minus 100% of such deficit; plus
(iii)    the amount of any capital contributions to the Borrower or other
proceeds of any issuance of Capital Stock of the Borrower after the Closing Date
(other than (x)  any proceeds of any issuance of Disqualified Capital Stock,
(y) any amounts received from the Borrower or any Subsidiary or (z) the proceeds
of capital contributions or equity or issuance of Capital Stock to the extent
utilized in connection with other transactions permitted pursuant to Section
8.6(c) or (d)), plus the fair market value, as reasonably determined by the
Borrower, of Cash Equivalents, marketable securities or other property received
by the Borrower or any Subsidiary as a capital contribution or in return for any
issuance of Capital Stock (other than any amounts (x) constituting proceeds of
any issuance of Disqualified Capital Stock or (y) received from the Borrower or
any Subsidiary), in each case, during

3

--------------------------------------------------------------------------------




the period from and including the day immediately following the Closing Date
through and including such time; plus
(iv)    the aggregate net cash proceeds received by the Borrower and its
Subsidiaries from any issuance of Indebtedness or Disqualified Capital Stock, in
each case, of the Borrower or any Subsidiary after the Closing Date (other than
Indebtedness or such Disqualified Capital Stock issued to the Borrower or any
Subsidiary), which has been converted into or exchanged for Capital Stock (other
than Disqualified Capital Stock) of the Borrower or any direct or indirect
parent company of the Borrower that does not constitute Disqualified Capital
Stock, together with the fair market value of any Cash Equivalents and the fair
market value (as reasonably determined by the Borrower) of any property or
assets received by the Borrower or such Subsidiary upon such exchange or
conversion, in each case, during the period from and including the day
immediately following the Closing Date through and including such time; plus
(v)    the net proceeds received by the Borrower or any Subsidiary during the
period from and including the day immediately following the Closing Date through
and including such time in connection with the Disposition to any Person (other
than the Borrower or any Subsidiary) of any Investment made pursuant to
Section 8.7(n); plus
(vi)    to the extent not already reflected as a return of capital with respect
to such Investment for purposes of determining the amount of such Investment,
the proceeds received by the Borrower or any Subsidiary during the period from
and including the day immediately following the Closing Date through and
including such time in connection with cash returns, cash profits, cash
distributions and similar cash amounts, including cash principal repayments of
loans, in each case received in respect of any Investment made after the Closing
Date pursuant to Section 8.7(n) (in an amount not to exceed the original amount
of such Investment); plus
(vii)    without duplication of amounts that increase amounts available for
Investments pursuant to any other provision of Section 8.7, an amount equal to
the sum of (A) the amount of any Investments by the Borrower or any Subsidiary
pursuant to Section 8.7(n) in any Unrestricted Subsidiary (in an amount not to
exceed the lesser of (x) the original amount of such Investments and (y) the
fair market value of such Investments at the time of redesignation) that has
been redesignated as a Subsidiary pursuant to Section 7.12 or has been merged,
consolidated or amalgamated with or into, or is liquidated, wound up or
dissolved into, the Borrower or any Subsidiary and (B) the fair market value (as
reasonably determined by the Borrower) of the property or assets of any
Unrestricted Subsidiary that have been transferred, conveyed or otherwise
distributed (in an amount not to exceed the original amount of the Investment in
such Unrestricted Subsidiary) to the Borrower or any Subsidiary, in each case,
during the period from and including the day immediately following the Closing
Date through and including such time; minus
(b)    any usage of such Available Amount pursuant to Sections 8.6(e), 8.7(i)
(to the extent referring to usage of the Available Amount pursuant to clause (d)
of the definition of Permitted Acquisition), 8.7(n) and 8.8(a)(ii);
provided that no amounts included in the Available Amount under clause (a)(i) or
(a)(ii) above shall be utilized unless immediately after giving effect to the
relevant usage (x) no Event of Default has occurred and is continuing, (y) the
Secured Net Leverage Ratio as of the last day of the most recently ended fiscal
quarter for which financial statements are available would be less than or equal
to 2.50 to 1.00 and (z) the

4

--------------------------------------------------------------------------------




Consolidated Net Leverage Ratio as of the last day of the most recently ended
fiscal quarter for which financial statements are available would be less than
or equal to 4.50 to 1.00.
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
“Avista”: collectively, Avista Capital Partners II, L.P., Avista Capital
Partners (Offshore) II, L.P., Avista Capital Partners (Offshore) II-A, L.P. and
any Affiliates of any of the foregoing.
“Base Rate”: for any day, a rate per annum equal to the greatest of (i) the
Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (iii) the sum of (a) the Eurodollar Rate
that would be payable on such day for a Eurodollar Rate Loan with a one-month
interest period plus (b) 1.00%. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.
“Benefited Lender”: as defined in Section 11.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble to this Agreement.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, such day is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP. Notwithstanding
the foregoing, in no event will any obligation in respect of a lease that would
have been categorized as an operating lease in accordance with GAAP as in effect
on the Closing Date be considered a Capital Lease Obligation for any purpose
under this Agreement (and no agreement relating to any such operating lease
shall be considered a capital lease for any purpose under this Agreement).
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that Capital Stock shall not include any debt securities that are convertible
into or exchangeable for any of the foregoing Capital Stock.

5

--------------------------------------------------------------------------------




“Cash Collateralize”: (a) in respect of an obligation, provide and pledge cash
collateral in Dollars, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, and (b) in respect of any
L/C Obligations under Letters of Credit, either the deposit of cash collateral
(pursuant to documentation in form and substance reasonably satisfactory to the
Issuing Lender) in the relevant L/C Currency in an amount equal to 102% of such
outstanding L/C Obligations (the “Cash Collateral”) or the delivery of a
“backstop” Letter of Credit in form and substance, and issued by an issuing
bank, reasonably satisfactory to the Issuing Lender (and “Cash
Collateralization” has a corresponding meaning).
“Cash Equivalents”:
(i)    Dollars,
(ii)    (a) euro, or any national currency of any participating member of the
EMU, or (b) in the case of any Foreign Subsidiary, such local currencies held by
them from time to time in the ordinary course of business,
(iii)    securities issued or directly and fully and unconditionally guaranteed
or insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of twelve (12) months or less from
the date of acquisition,
(iv)    marketable direct EEA Government Obligations with maturities of twelve
(12) months or less from the date of acquisition,
(v)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500,000,000,
(vi)    repurchase obligations for underlying securities of the types described
in clauses (iii), (iv) and (v) entered into with any financial institution
meeting the qualifications specified in clause (v) above,
(vii)    commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P
and in each case maturing within twenty-four (24) months after the date of
creation thereof,
(viii)    marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively, and in
each case maturing within twenty-four (24) months after the date of creation
thereof,
(ix)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having one of the two highest ratings obtainable from either
Moody’s or S&P (or reasonably equivalent ratings of another internationally
recognized ratings agency) with maturities of twenty-four (24) months or less
from the date of acquisition,
(x)    investment funds investing 90% of their assets in securities of the types
described in clauses (i) through (ix) above, and

6

--------------------------------------------------------------------------------




(xi)    in the case of any Subsidiary organized or having its principal place of
business outside of the United States, investments of comparable tenor and
credit quality to those described in the foregoing clauses (iii) through (x)
customarily utilized in countries in which such Subsidiary operates.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (i) and (ii)
above, provided that such amounts are converted into any currency listed in
clauses (i) and (ii) as promptly as practicable and in any event within ten (10)
Business Days following the receipt of such amounts.
“Cash Management Agreement”: any agreement for the provision of Cash Management
Services.
“Cash Management Services”: (a) cash management services, including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements and (b) commercial credit card and merchant card services.
“Cash Pool Obligation”: the offshore cash management programs in Euros, Dollars,
British Pound Sterling, Swiss Francs and the other currencies set forth on
Schedule 1.1(c) (and such other currencies as may from time to time be approved
by the Administrative Agent, such approval not to be unreasonably withheld)
established by the Cash Pool Participants in which cash funds of the Cash Pool
Participants will be concentrated with a Subsidiary of the Borrower that is not
a Loan Party.
“Cash Pool Participants”: certain Subsidiaries of the Borrower that are not Loan
Parties identified by the Borrower to the Administrative Agent in writing from
time to time.
“CFC”: a controlled foreign corporation within the meaning of Section 957 of the
Code.
“Change of Control”: an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
Person or its Subsidiaries and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) other than a
Permitted Holder becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of Voting Stock of
Holdings representing more than the greater of (i) 35% or more of the
outstanding Voting Stock of Holdings and (ii) the percentage of the then
outstanding Voting Stock of Holdings owned, directly or indirectly, by the
Permitted Holders (collectively);
(b)    Holdings shall cease to beneficially own and control 100% on a fully
diluted basis of the economic and voting interest in the Capital Stock of the
Borrower; or
(c)    a “change of control” or similar provision as set forth in any indenture
or other instrument evidencing any Material Indebtedness of a Group Member has
occurred obligating any Group Member to repurchase, redeem or repay all or any
part of the Indebtedness provided for therein; provided, that for purposes of
this clause (c) only, the definition of “Material Indebtedness” shall be
Indebtedness, the outstanding principal amount of which exceeds in the aggregate
$50,000,000.
“Closing Date”: May 14, 2015.

7

--------------------------------------------------------------------------------




“Closing Date Term Commitment”: as to each Lender, the obligation of such
Lender, if any, to make Term Loans to the Borrower hereunder in a principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.1(a) or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof, including, without limitation, Section 4.2(c). The
original aggregate amount of Closing Date Term Commitments is $525,000,000.
“Code”: the Internal Revenue Code of 1986, as amended.
“Collateral”: all Property of the Loan Parties (other than Excluded Assets), now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.
“Collateral Agent”: as defined in the preamble to this Agreement.
“Commitment”: any Closing Date Term Commitment or Revolving Commitment of any
Lender.
“Commitment Fee Rate”: for each fiscal quarter or portion thereof, the
applicable rate per annum set forth below based upon the Secured Net Leverage
Ratio as of the last Adjustment Date; provided that, until the first Adjustment
Date occurring for the first full fiscal quarter after the Closing Date, the
Commitment Fee Rate shall be the applicable rate per annum set forth below in
Pricing Level 3.
Pricing Level
Secured Net Leverage Ratio
Commitment Fee Rate
1
Less than 1.50 to 1.00
0.20%
2
Greater than or equal to 1.50 to 1.00, but less than 2.25 to 1.00
0.25%
3
Greater than or equal to 2.25 to 1.00, but less than 3.00 to 1.00
0.30%
4
Greater than or equal to 3.00 to 1.00
0.35%



The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the Secured Net Leverage Ratio in accordance
with the table set forth above; provided that if financial statements are not
delivered when required pursuant to Section 7.1, the Commitment Fee Rate shall
be the rate per annum set forth above in Pricing Level 4 until such financial
statements are delivered in compliance with Section 7.1.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
“Communications”: as defined in Section 11.2(b).
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
“Confidential Information Memorandum”: the Confidential Information Memorandum
dated April 2015, and furnished to the Lenders in connection with the
syndication of the Facilities.

8

--------------------------------------------------------------------------------




“Consolidated Depreciation and Amortization Expense”: with respect to any Person
for any period, the total amount of depreciation and amortization expense,
including the amortization of goodwill and other intangibles, deferred financing
fees of such Person and its Subsidiaries, for such period on a consolidated
basis and otherwise determined in accordance with GAAP.
“Consolidated EBITDA”: with respect to any Person for any period, the
Consolidated Net Income of such Person for such period
(i)    increased (without duplication) by:
(a)    Permitted Tax Distributions and any other provision for taxes based on
income or profits or capital gains, including, with-out limitation, state,
franchise and similar taxes and foreign withholding taxes of such Person paid or
accrued during such period deducted (and not added back) in computing
Consolidated Net Income; plus
(b)    Consolidated Interest Expense of such Person for such period plus amounts
excluded from the definition of Consolidated Interest Expense pursuant to
clauses (i)(x) and (i)(y) thereof to the extent the same was deducted (and not
added back) in calculating such Consolidated Net Income and, to the extent not
included therein, agency fees paid to the Administrative Agent and the
Collateral Agent; plus
(c)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus
(d)    the amount of any restructuring charge or reserve deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions after the Closing Date
and costs related to the closure and/or consolidation of facilities; plus
(e)    any other non-cash charges, including any write-offs, write-downs or
impairment charges, reducing Consolidated Net Income for such period (including,
without limitation, any write-offs of deferred financing costs previously
capitalized on the balance sheet of such Person and its Subsidiaries) (provided
that if any such non-cash charges represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus
(f)    any costs or expense incurred by Holdings or a Subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement;
plus
(g)    the amount of directors’ fees or reimbursements, in each case not to
exceed the amount permitted under Section 8.6(g) and to the extent permitted by
Section 8.9; plus
(h)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Net Income in any period
to the extent non-cash gains relating to such income were deducted in the
calculation of

9

--------------------------------------------------------------------------------




Consolidated EBITDA pursuant to clause (ii) below for any previous period and
not added back; plus
(i)    any net loss included in the consolidated financial statements due to the
application of Financial Accounting Standards No. 160 “Non-controlling Interests
in Consolidated Financial Statements” (“FAS 160”); plus
(j)    [Reserved]; plus
(k)    the amount of loss on sale of receivables and related assets in
connection with a receivables financing permitted hereunder deducted (and not
added back) in computing Consolidated Net Income; plus
(l)    the amount of “run-rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Borrower in good faith to be realized as a result of actions taken or expected
to be taken during such period (calculated on a pro forma basis as though such
cost savings, operating expense reductions, restructuring charges and expenses
and cost-saving synergies had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that (1) such cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies are reasonably
identifiable and factually supportable, (2) such cost savings, operating expense
reductions, restructuring charges and expenses and cost saving synergies are
commenced within eighteen (18) months of such actions, (3) no cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies may be added pursuant to this clause (l) to the extent duplicative of
any expenses or charges relating thereto that are either excluded in computing
Consolidated Net Income or included (i.e., added back) in computing Consolidated
EBITDA for such period, (4) such adjustments may be incremental to (but not
duplicative of) pro forma adjustments made pursuant to Section 1.3 and (5) the
aggregate amount of cost savings, operating expense reductions and cost saving
synergies added pursuant to this clause (l) shall not exceed (A) 20.0% of
Consolidated EBITDA for such four-quarter period plus (B) the amount of any such
cost savings, operating expense reductions, restructuring charges and expenses
and cost-savings synergies that would be permitted to be included in financial
statements prepared in accordance with Regulation S-X under the Securities Act
during such four-quarter period; plus
(m)    charges attributable to the undertaking and/or implementation of cost
savings initiatives, operating expense reductions, transition, opening and
pre-opening expenses, business optimization and other restructuring and
integration charges (including inventory optimization programs, software
development costs, costs related to the closure or consolidation of facilities
and plants, costs relating to curtailments, costs related to entry into new
markets, strategic initiatives and contracts, consulting fees, signing or
retention costs, retention or completion bonuses, expansion and relocation
expenses, severance payments, modifications to pension and post-retirement
employee benefit plans, new systems design and implementation costs and startup
costs);
(ii)    decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in

10

--------------------------------------------------------------------------------




any prior period, all as determined on a consolidated basis for such Person and
its Subsidiaries in accordance with GAAP.
Notwithstanding anything to the contrary herein, it is agreed that for the
purpose of calculating the Consolidated Net Leverage Ratio, the Secured Net
Leverage Ratio, the Interest Coverage Ratio and/or the amount of any basket
based on a percentage of Consolidated EBITDA for any period that includes the
fiscal quarters ended March 31, 2015, December 31, 2014, September 30, 2014
and/or June 30, 2014, (i) Consolidated EBITDA for the fiscal quarter ended March
31, 2015 shall be deemed to be $51,194,000, (ii) Consolidated EBITDA for the
fiscal quarter ended December 31, 2014 shall be deemed to be $41,586,000, (iii)
Consolidated EBITDA for the fiscal quarter ended September 30, 2014 shall be
deemed to be $42,245,000 and (iv) Consolidated EBITDA for the fiscal quarter
ended June 30, 2014 shall be deemed to be $41,338,000.
“Consolidated Funded Debt”: at any date, the aggregate amount of indebtedness
that is (or would be) reflected on the balance sheet of Holdings and its
Subsidiaries (including any Receivables Entity whose accounts are not
consolidated with the accounts of Holdings and its Subsidiaries in accordance
with GAAP) determined on a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense”: with respect to any Person for any period,
without duplication, the sum of:
(i)    consolidated interest expense of such Person and its Subsidiaries for
such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capital Lease Obligations, and (e) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding, (w) penalties and interest related to taxes, (x)
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses and (y) any expensing of bridge, commitment and other financing
fees; plus
(ii)    consolidated capitalized interest of such Person and its Subsidiaries
for such period, whether paid or accrued; less
(iii)    interest income of such Person and its Subsidiaries for such period.
For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.
“Consolidated Net Leverage Ratio”: at any date, the ratio of (a) Consolidated
Funded Debt as of such date, net of unrestricted cash and Cash Equivalents of
the Borrower and its Subsidiaries and cash and Cash Equivalents of the Borrower
and its Subsidiaries restricted in favor of the Administrative Agent, the
Collateral Agent or any Secured Party (to the extent pursuant to a Loan Document
or otherwise in support of the Obligations) in an aggregate amount not to exceed
$75,000,000 (of which not more than $25,000,000 may be cash and Cash Equivalents
held outside of the United States), to (b) Consolidated EBITDA of Holdings and
its Subsidiaries for the period of four consecutive fiscal quarters ended on
such date (or, if such date is not the last day of any fiscal quarter, the most
recently completed fiscal quarter for which financial statements are required to
have been delivered pursuant to Section 7.1), in each case with such pro forma
adjustments

11

--------------------------------------------------------------------------------




to Consolidated Funded Debt and Consolidated EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in Section 1.3.
“Consolidated Net Income”: with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Subsidiaries for such period,
on a consolidated basis, and otherwise determined in accordance with GAAP;
provided, however, that, without duplication,
(i)    any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or costs, charges and
expenses (including relating to the Transactions), including, without
limitation, any severance costs, integration costs, relocation costs, and
curtailments or modifications to pension and post-retirement employee benefit
plans, shall be excluded,
(ii)    the cumulative effect of a change in accounting principles during such
period shall be excluded,
(iii)    any after-tax effect of income (loss) from disposed or discontinued
operations and any net after‑tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded,
(iv)    any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions (including sales or other
dispositions under a receivables financing permitted hereunder) other than in
the ordinary course of business, as determined in good faith by the Borrower,
shall be excluded,
(v)    the Net Income for such period of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting, shall be excluded;
provided that Consolidated Net Income of Holdings shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) to Holdings or a Subsidiary thereof
in respect of such period by such Person,
(vi)    effects of adjustments (including the effects of such adjustments pushed
down to Holdings and its Subsidiaries) in the property and equipment, software
and other intangible assets, deferred revenue and debt line items in such
Person’s consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,
(vii)    (a) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and non-cash charges associated with the roll-over, acceleration or payout of
Capital Stock by management of the Borrower, Holdings or any direct or indirect
parent thereof in connection with the Transactions or other acquisitions shall
be excluded and (b) the amount of any contingent payments related to any
acquisition or Investment permitted hereunder that are treated as compensation
expense in accordance with GAAP shall be excluded,
(viii)    any impairment charge or asset write-off or write-down, in each case,
pursuant to GAAP and the amortization of intangibles and other assets arising
pursuant to GAAP shall be excluded,

12

--------------------------------------------------------------------------------




(ix)    any net gain or loss in such period (a) due solely to fluctuations in
currency values or (b) resulting from currency translation gains or losses
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Hedging Obligations for currency exchange risk) shall be
excluded,
(x)    any increase in amortization or depreciation or other non-cash charges
resulting from the application of purchase accounting in relation to any
acquisition that is consummated after the Closing Date, net of taxes, shall be
excluded,
(xi)    any after-tax effect of income (loss) from early extinguishment or
cancellation of Indebtedness or Hedging Obligations or other derivative
instruments shall be excluded,
(xii)    any net gain or loss in such period from Hedging Obligations or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements shall be excluded,
(xiii)    any fees, charges, costs and expenses incurred in connection with the
Transactions or accruals and reserves that are established within one year from
the Closing Date that are required to be established as a result of the
Transactions in accordance with GAAP shall be excluded, and
(xiv)    any expenses or charges (other than depreciation or amortization
expense) related to any equity offering, Investments permitted hereunder,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
permitted hereunder (including a refinancing thereof) (whether or not
successful), including (a) such fees, expenses or charges related to the
Facilities and any receivables financing permitted hereunder and (b) any
amendment or other modification of the Loan Documents and any receivables
financing permitted hereunder shall be excluded.
In addition, to the extent not already included in the Net Income of such Person
and its Subsidiaries, notwithstanding anything to the contrary in the foregoing,
Consolidated Net Income shall include the amount of proceeds received from
business interruption insurance and reimbursements of any expenses and charges
that are covered by indemnification or other reimbursement provisions in
connection with any Permitted Investment or any sale, conveyance or other
Disposition permitted hereunder.
“Consolidated Total Assets”: at any date, all amounts that would, in conformity
with GAAP, be set forth opposite the caption “total assets” (or any like
caption) on a consolidated balance sheet of the applicable Person at such date.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Control Event”:  the Permitted Holders, collectively, directly or indirectly,
ceasing to beneficially own (within the meaning of Rule 13d-3 under the Exchange
Act, or any successor provision) more than 50% of the outstanding Voting Stock
of Holdings.
“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

13

--------------------------------------------------------------------------------




“Defaulting Lender”: subject to Section 3.15(e), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied or
(ii) pay to the Administrative Agent, any Issuing Lender, the Swingline Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swingline
Loans) within two (2) Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent, any Issuing Lender or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent, any Issuing
Lender, the Swingline Lender or the Borrower, to confirm in writing to the
Administrative Agent, the Issuing Lenders, the Swingline Lender and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent, the
Issuing Lenders, the Swingline Lender and the Borrower) or (d) as to which the
Administrative Agent has received notification that such Lender is, or has a
direct or indirect parent company that is, (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors or (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of (i) the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority, or (ii) in the case of a
solvent Lender, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority or
instrumentality thereof under or based on the law of the country where such
Lender is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, in any case so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Capital Stock”: any Capital Stock that is not Qualified Capital
Stock.
“Disqualified Institutions”: (i) any Person identified by name in writing to the
Administrative Agent on or prior to April 7, 2015 and identified to the Lenders,
(ii) any other Person that is identified by name in writing to the
Administrative Agent after the Closing Date to the extent such Person is a
competitor or is an Affiliate of a competitor of Holdings or its Subsidiaries,
which designations shall become effective two days after delivery of each such
written supplement to the Administrative Agent, but which shall not apply
retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans and (iii) any Affiliate

14

--------------------------------------------------------------------------------




of any Person referred to in clause (i) or (ii) above that is (x) reasonably
identifiable as such on the basis of its name or (y) identified as such by name
in writing to the Administrative Agent; provided that a “competitor” or an
Affiliate of a competitor shall not include any bona fide debt fund or
investment vehicle (other than a bona fide debt fund or investment vehicle that
has been identified in writing pursuant to clause (i) above) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business which is
managed, sponsored or advised by any Person controlling, controlled by or under
common control with such competitor or Affiliate thereof, as applicable, and for
which no personnel involved with the competitive activities of its affiliates
(i) makes any investment decisions for such debt fund or (ii) has access to any
information (other than information publicly available) relating to Holdings or
its Subsidiaries from such debt fund.
“Disregarded Domestic Person”: any direct or indirect Domestic Subsidiary that
is treated as a disregarded entity for U.S. federal income tax purposes if it
holds no material assets other than the equity or debt of one or more direct or
indirect Foreign Subsidiaries that are CFCs.
“Dollar Amount” means, with respect to any amount denominated in Dollars, such
amount of Dollars, and with respect to any amount denominated in a currency
other than Dollars, the amount of Dollars, as of any date of determination, into
which such amount of other currency can be converted in accordance with
prevailing exchange rates, as determined by reference to the Wall Street Journal
published on the Business Day closest in time to the relevant date of
determination or for the relevant period of determination (or if such reference
is not available, by such other method reasonably determined by the
Administrative Agent).
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of Holdings (other than the Borrower) that
is not a Foreign Subsidiary.
“Earn-Out Obligations”: those certain obligations of Holdings or any Subsidiary
arising in connection with any acquisition of assets or businesses permitted
under Section 8.7 to the seller of such assets or businesses and the payment of
which is dependent on the future earnings or performance of such assets or
businesses and contained in the agreement relating to such acquisition, but only
to the extent of the reserve, if any, required under GAAP to be established in
respect thereof by Holdings and its Subsidiaries.
“EEA Government Obligation” means any direct non-callable obligation of any
European Union member for the payment of which obligation the full faith and
credit of the respective nation is pledged; provided that such nation has a
credit rating at least equal to that of the highest rated member nation of the
European Economic Area.
“Eligible Assignee”: any Assignee permitted by and consented to in accordance
with Section 11.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) Holdings or any of its subsidiaries or
Affiliates, (b) any Defaulting Lender or Affiliate of a Defaulting Lender and
(c) any natural person.
“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.
“Environment”: ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.

15

--------------------------------------------------------------------------------




“Environmental Laws”: any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) relating to pollution or protection of the Environment,
including those relating to use, generation, storage, treatment, transport,
Release or threat of Release of Materials of Environmental Concern, or to
protection of human health or safety (to the extent relating to the presence in
the Environment or the Release or threat of Release of Materials of
Environmental Concern), as now or may at any time hereafter be in effect.
“Equivalent Managing Body”: (i) with respect to a manager managed limited
liability company, the board of managers, (ii) with respect to a member managed
limited liability company, the board of directors of its most direct corporate
parent company, which, for the avoidance of doubt, for the Borrower on the
Closing Date is Parent and (iii) with respect to a partnership, the board of
directors of the general partner to the extent such general partner is a
corporation, or the Equivalent Managing Body of the general partner if such
general partner is not a corporation.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“Euro” or “EUR”: the single currency of participating member states of the
Economic and Monetary Union.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: for any Interest Rate Determination Date with respect to
an Interest Period for a Eurodollar Rate Loan, (a) the rate per annum equal to
the rate determined by the Administrative Agent to be the London interbank
offered rate for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars displayed on page LIBOR01 of the
Reuters Screen (or any replacement Reuters page which displays that rate) or on
the appropriate page of such other information service which publishes that rate
from time to time in place of Reuters, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date or (b) in the
event the rate referenced in the preceding clause (a) is not available, the rate
per annum equal to the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London banking days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements




16

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Eurodollar Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.


“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities Exchange Act of 1934, as amended.
“Excluded Assets”: (a) assets of Unrestricted Subsidiaries, (b) assets of
Foreign Subsidiaries, (c) interests in partnerships, joint ventures and
non-Wholly Owned Subsidiaries which cannot be pledged without the consent
pursuant to the terms of the governing documents of such partnership or joint
venture of one or more third parties, subject to Uniform Commercial Code
override provisions, (d) any assets a security interest in which would result in
material adverse tax consequences as reasonably determined by the Borrower and
the Administrative Agent in writing, (e) any property and assets the pledge of
which would require governmental consent, approval, license or authorization,
subject to Uniform Commercial Code override provisions, (f) any “intent-to-use”
trademark applications prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law, (g) Capital Stock of any Receivables
Entity to the extent a pledge of such Capital Stock is prohibited by, or would
result in a breach or default under, the underlying Permitted Receivables
Facility and (h) any asset identified in writing with respect to which the
Administrative Agent and the relevant Loan Party have reasonably determined that
the cost, burden, difficulty or consequence (including any effect on the ability
of the relevant Loan Party to conduct its operations and business in the
ordinary course of business) of obtaining or perfecting a security interest
therein outweigh the benefit of a security interest to the relevant Secured
Parties afforded thereby.
“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2.
“Excluded Taxes”: with respect to the Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (a) Taxes imposed on or measured by its net income or
net profits (however denominated), franchise Taxes imposed on it in lieu of net
income Taxes and branch profits (or similar) Taxes imposed on it, in each case,
by any jurisdiction (or any political subdivision thereof) (i) as a result of
the recipient being organized or having its principal office or, in the case of
any Lender, its applicable lending office in such jurisdiction, or (ii) as a
result of any other present or former connection between such recipient and such
jurisdiction (other than a connection arising primarily as a result of the Loan
Documents or any transaction contemplated by the Loan Documents), (b) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 4.13), any U.S. federal withholding Tax that (i) is
imposed on amounts payable to such Foreign Lender under any laws in effect at
the time such Foreign Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 4.10(a); or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 4.10(e),
(c) any United States federal withholding Tax that is imposed pursuant to FATCA,
(d) any U.S. federal backup withholding taxes imposed under Section 3406 of the
Code on amounts payable to a Lender under the laws in effect at the time such

17

--------------------------------------------------------------------------------




Lender becomes a party to this Agreement or acquires a participation in all or a
portion of a Lender’s rights and obligations under this Agreement, and (e) any
interest, additions to tax or penalties in respect of the foregoing.
“Existing INC Credit Agreement”: that certain existing credit agreement entered
into as of November 13, 2014, as amended, by and among the Borrower, Holdings,
Goldman Sachs Bank USA as administrative agent, and the lenders party thereto.
“Existing Letter of Credit” means any letter of credit previously issued under
the Existing INC Credit Agreement that (a) will remain outstanding on and after
the Closing Date and (b) is listed on Schedule 1.1(b).
“Existing Revolving Facility Maturity Date”: as defined in Section 3.17(a).
“Existing Term Facility Maturity Date”: as defined in Section 2.5(a).
“Extending Revolving Lender”: as defined in Section 3.17(e).
“Extending Term Lender”: as defined in Section 2.5(e).
“Facility”: each of (a) the Term Facility (including, if applicable, any
Incremental Term Facility) and (b) the Revolving Facility (including, if
applicable, any increases to the Revolving Facility as a result of any
Incremental Revolving Commitments).
“FATCA”: current Sections 1471 through 1474 of the Code and any amended or
successor version that is substantively comparable and not materially more
onerous to comply with, and any current or future Treasury regulations or other
official administrative guidance (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the IRS) promulgated thereunder,
any agreements entered into pursuant to current Section 1471(b)(1) of the Code
(and any amended or successor version as described above) and applicable
intergovernmental agreements and related legislation or administrative rules or
practices implementing any of the foregoing.
“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as determined by the Administrative Agent in a commercially reasonable manner.
“Fee Letter”: that certain Administrative Agent Fee Letter, dated as of April 2,
2015, between the Borrower and Wells Fargo Bank, National Association.
“FEMA”: the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

18

--------------------------------------------------------------------------------




“Foreign Lender”: any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary”: any direct or indirect subsidiary of the Borrower (i) that
is organized under the laws of any jurisdiction other than the United States,
any state thereof or the District of Columbia or (ii) that solely owns equity in
one or more Foreign Subsidiaries that are CFCs.
“Funding Office”: the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time subject to Section 1.2(e).
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank) and any securities exchange.
“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.
“Group Members”: the collective reference to Holdings and its Subsidiaries.
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the date hereof, executed and delivered by Holdings, the Borrower
and each Subsidiary Guarantor.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

19

--------------------------------------------------------------------------------




“Guarantors”: collectively, Holdings and the Subsidiary Guarantors.
“Hedge Agreements”: any agreement with respect to any cap, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.
“Hedging Obligations”: obligations under Hedge Agreements.
“Holdings”: as defined in the preamble to this Agreement.
“Immaterial Subsidiary”: each Subsidiary of the Borrower now existing or
hereafter acquired or formed and each successor thereto, (a) which accounts for
not more than (i) 2.5% of the Consolidated EBITDA of Holdings and its
Subsidiaries or (ii) 2.5% of the Consolidated Total Assets of Holdings and its
Subsidiaries, in each case, as of the last day of the most recently completed
fiscal quarter; and (b) if the Subsidiaries that constitute Immaterial
Subsidiaries pursuant to clause (a) above account for, in the aggregate, more
than 5% of such Consolidated EBITDA and more than 5% of the Consolidated Total
Assets, each as described in clause (a) above, then the term “Immaterial
Subsidiary” shall not include each such Subsidiary necessary to account for at
least 95% of the Consolidated EBITDA and 95% of the Consolidated Total Assets,
each as described in clause (a) above.
“Increase Revolving Joinder”: as defined in Section 3.16(c).
“Increase Term Joinder”: as defined in Section 2.4(c).
“Incremental Cap”:
(a)    (i) $150,000,000 less (ii) the aggregate principal amount of all
Incremental Facilities incurred or issued after the Closing Date and all
Incremental Equivalent Debt incurred or issued after the Closing Date less (iii)
the aggregate principal amount of all Attributable Receivables Indebtedness
incurred after the Closing Date, plus
(b)    in the case of any Incremental Facility that effectively extends the Term
Loan Maturity Date or Revolving Termination Date, as applicable, an amount equal
to the portion of the Loans or commitments that will be replaced by such
Incremental Facility, plus
(c)    in the case of any Incremental Facility that effectively replaces any
Revolving Commitment terminated in accordance with Section 3.6, an amount equal
to the relevant terminated Revolving Commitment, plus
(d)    the amount of any optional prepayment of any Loan in accordance with
Section 4.1 and/or the amount of any permanent reduction of any Revolving
Commitment so long as, in the case of any optional prepayment, such prepayment
was not funded (i) with the proceeds of any long-term Indebtedness (other than
revolving Indebtedness) or (ii) with the proceeds of any Incremental Facility
incurred in reliance on clause (b) or (c) above.
“Incremental Equivalent Debt”: as defined in Section 8.2(x).

20

--------------------------------------------------------------------------------




“Incremental Facilities”: the Incremental Term Facilities and Incremental
Revolving Facilities.
“Incremental Lender”: any Person that makes a Loan pursuant to Section 2.4 or
3.16, or has a commitment to make a Loan pursuant to Section 2.4 or 3.16.
“Incremental Revolving Commitment”: as defined in Section 3.16(a).
“Incremental Revolving Facility”: as defined in Section 3.16(a).
“Incremental Revolving Loans”: as defined in Section 3.16(c).
“Incremental Term Facility”: as defined in Section 2.4(a).
“Incremental Term Loans”: as defined in Section 2.4(c).
“Incremental Term Loan Commitment”: as defined in Section 2.4(a).
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (excluding (i)
current trade payables incurred in the ordinary course of such Person’s business
and (ii) any Earn-Out Obligations until they become a liability on the balance
sheet of such Person in accordance with GAAP), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, letters of credit, surety bonds or similar
arrangements, (g) the liquidation value of all Disqualified Capital Stock of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, (j) for the purposes of
Sections 8.2 and 9.1(e) only, all obligations of such Person in respect of Hedge
Agreements and (k) all Attributable Receivables Indebtedness. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. For
purposes of clause (j) above (including as such clause applies to Section
9.1(e)), the principal amount of Indebtedness in respect of Hedge Agreements
shall equal the amount that would be payable (giving effect to netting) at such
time if such Hedge Agreement were terminated.
“Indemnified Liabilities”: as defined in Section 11.5(a).
“Indemnified Taxes”: all Taxes other than Excluded Taxes.
“Indemnitee”: as defined in Section 11.5(a).
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

21

--------------------------------------------------------------------------------




“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: collectively, all United States and foreign (a)
patents, patent applications, certificates of inventions, industrial designs,
together with any and all inventions described and claimed therein, and
reissues, divisions, continuations, extensions and continuations-in-part thereof
and amendments thereto; (b) trademarks, service marks, certification marks,
trade names, slogans, logos, trade dress, Internet Domain Names, and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and extensions and renewals thereof and
amendments thereto; (c) copyrights (whether statutory or common law, and whether
published or unpublished), copyrightable subject matter, and all mask works (as
such term is defined in 17 U.S.C. Section 901, et seq.), together with any and
all registrations and applications therefor, and renewals and extensions thereof
and amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered; and (f)
rights, priorities, and privileges corresponding to any of the foregoing or
other similar intangible assets throughout the world.
“Intellectual Property Security Agreements”: an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any Intellectual Property which is the subject of a
registration or application grants to the Collateral Agent, for the benefit of
the Secured Parties a security interest in such Intellectual Property,
substantially in the form attached to the Guarantee and Collateral Agreement.
“Interest Coverage Ratio”: at any date, the ratio of (a) Consolidated EBITDA of
Holdings and its Subsidiaries for the period of four consecutive fiscal quarters
ended on such date (or, if such date is not the last day of any fiscal quarter,
the most recently completed fiscal quarter for which financial statements are
required to have been delivered pursuant to Section 7.1) to (b) Consolidated
Interest Expense of Holdings and its Subsidiaries paid or payable in cash for
the period of four consecutive fiscal quarters ended on such date (or, if such
date is not the last day of any fiscal quarter, the most recently completed
fiscal quarter for which financial statements are required to have been
delivered pursuant to Section 7.1), in each case with such pro forma adjustments
to Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in Section 1.3.
“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three (3) months or less, the last
day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is a Base Rate Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be paid.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or if
consented to by all Lenders under the relevant Facility, twelve months)
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,

22

--------------------------------------------------------------------------------




each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months (or
if consented to by all Lenders under the relevant Facility, twelve months)
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 2:00 p.m., New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or beyond the
Term Loan Maturity Date, as the case may be; and
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Interest Rate Determination Date”: with respect to any Interest Period, the
date that is two (2) Business Days prior to the first day of such Interest
Period.
“Internet Domain Names”: all Internet domain names and associated URL addresses.
“Investments”: as defined in Section 8.7.
“IRS”: the United States Internal Revenue Service.
“Issuing Lender”: (a) Wells Fargo Bank, National Association, in its capacity as
issuer of any Letter of Credit, (b) Goldman Sachs Bank USA solely in respect of
the Existing Letters of Credit issued by it and/or (c) such other Lender or
Affiliate of a Lender as the Borrower may select, and Administrative Agent
approves, which Lender or Affiliate of a Lender has agreed in writing, in its
sole discretion, to serve as the Issuing Lender hereunder pursuant to this
Agreement.
“Joint Lead Arrangers”: Wells Fargo Securities, LLC, PNC Capital Markets LLC,
ING Capital LLC and KeyBanc Capital Markets, Inc. in their capacities as lead
arrangers under this Agreement.
“Junior Financing”: any Junior Indebtedness or any other Indebtedness of
Holdings or any Subsidiary that is, or that is required to be, subordinated in
payment or lien priority to the Obligations.
“Junior Financing Documentation”: any documentation governing any Junior
Financing.
“Junior Indebtedness”: Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is on or
after the date that is ninety-one (91) days following the Term Loan Maturity
Date; (b) the maturity of such Indebtedness shall occur on or after the date
that is ninety-one (91) days following the Term Loan Maturity Date; (c) the
mandatory prepayment provisions, affirmative and negative covenants and
financial covenants shall be no more restrictive, taken as a whole, than the
provisions set forth in the Loan Documents, as determined in good faith and, if
requested by the Administrative Agent, certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower; (d) such

23

--------------------------------------------------------------------------------




Indebtedness (i) is unsecured or (ii) is secured by a lien on the Collateral
that is junior to the lien securing the Facilities, provided, in the case of
Indebtedness described in clause (ii), such Indebtedness shall be subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agent;
(e) if such Indebtedness is Subordinated Indebtedness, the other terms and
conditions thereof shall be satisfied; (f) such Indebtedness may be guaranteed
by another Loan Party so long as (i) such Loan Party shall have also provided a
guarantee of the Obligations substantially on the terms set forth in the
Guarantee and Collateral Agreement and (ii) if the Indebtedness being guaranteed
is subordinated to the Obligations, such guarantee shall be subordinated to the
guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness; and (g) if such
Indebtedness is incurred by a Subsidiary that is not a Loan Party, subject to
Section 8.7(g), such Indebtedness may be guaranteed by another Group Member.
“L/C Commitment”: $15,000,000 notwithstanding anything contained herein or
otherwise, of which no more than the Dollar Amount of $7,500,000 of Letters of
Credit may be denominated in any currency other than Dollars (and the L/C
Commitment for Letters of Credit issued or to be issued in a currency other than
Dollars shall be the Dollar Amount of $7,500,000).
“L/C Currency” means with respect to Letters of Credit, Dollars, Euros or Pound
Sterling.
“L/C Exposure”: as to any Lender, its pro rata portion of the L/C Obligations.
“L/C Fee Payment Date”: the last day of each March, June, September and December
(commencing on December 31, 2015) and the last day of the Revolving Availability
Period.
“L/C Obligations”: at any time, an amount equal to the sum of the Dollar Amount
of (a) the aggregate then undrawn and unexpired amount of the then outstanding
Letters of Credit and (b) the aggregate amount of drawings under Letters of
Credit that have not then been reimbursed pursuant to Section 3.11 (it being
agreed that solely for the purposes of determining whether a Revolving Loan,
Swingline Loan or Letter of Credit may be made or issued hereunder, whether
Revolving Loans or Letters of Credit must be repaid or Cash Collateralized (or
remain Cash Collateralized) hereunder pursuant to Section 3.1(a) or Section
3.7(a) and whether Revolving Commitments may be terminated pursuant to Section
3.6, the L/C Obligations relating to each Letter of Credit which is in a
currency other than Dollars shall be deemed to be 105% of the Dollar Amount of
the amount otherwise determined pursuant to this definition).
“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.
“Lenders”: each Revolving Lender, Term Lender and Incremental Lender; provided
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Issuing Lender and the Swingline Lender.
“Letters of Credit”: as defined in Section 3.7(a).
“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

24

--------------------------------------------------------------------------------




“Loan”: any loans and advances made by the Lenders pursuant to this Agreement or
any Increase Term Joinder or Increase Revolving Joinder, including Swingline
Loans.
“Loan Documents”: this Agreement, the Security Documents, the Notes and the Fee
Letter.
“Loan Party”: each of Holdings, the Borrower and the Subsidiary Guarantors.
“Long-Term Indebtedness”: any Indebtedness for borrowed money that, in
accordance with GAAP, constitutes (or, when incurred, constituted) a long-term
liability (other than any revolving credit facility).
“Majority Facility Lenders”: the holders of more than 50% of (a) with respect to
the Term Facility, the aggregate unpaid principal amount of the outstanding Term
Loans and (b) with respect to the Revolving Facility, the Total Revolving
Commitments (or, if the Revolving Commitments have been terminated pursuant to
the terms hereof, the Total Revolving Extensions of Credit then outstanding).
“Margin Stock”: as defined in Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.
“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect upon, the business, operations or financial condition of Holdings
and its Subsidiaries, taken as a whole; (b) a material adverse effect on the
ability of the Loan Parties taken as a whole to perform their respective payment
obligations under any Loan Document; (c) a material and adverse effect on the
rights of or remedies available to the Lenders or the Administrative Agent under
any Loan Document; or (d) a material adverse effect on the Liens in favor of the
Administrative Agent (for its benefit and for the benefit of the other Secured
Parties) on the Collateral or the priority of such Liens.
“Material Indebtedness”: of any Person at any date, Indebtedness the outstanding
principal amount of which exceeds in the aggregate $25,000,000.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, or any chemicals,
substances, materials, wastes, pollutants or contaminants in any form regulated
under any Environmental Law, including asbestos and asbestos-containing
materials, polychlorinated biphenyls, radon gas, radiation, and infectious,
biological or medical waste or animal carcasses.
“Maximum Rate”: as defined in Section 4.5(e).
“Moody’s”: Moody’s Investors Service, Inc.
“Mortgaged Properties”: the real properties as to which the Collateral Agent for
the benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages pursuant to Section 7.9.
“Mortgages”: any mortgages and deeds of trust or any other documents creating
and evidencing a Lien on the Mortgaged Properties made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, which shall be in a form reasonably satisfactory to the
Collateral Agent.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

25

--------------------------------------------------------------------------------




“Net Cash Proceeds”:
(a)    in connection with any Asset Sale or any Recovery Event, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or held in escrow or purchase price adjustment receivable
or by the Disposition of any non-cash consideration received in connection
therewith or otherwise, but only as and when received and net of costs, amounts
and taxes set forth below), net of:
(i)    attorneys’ fees, accountants’ fees, investment banking fees and other
professional and transactional fees actually incurred in connection therewith;
(ii)    amounts required to be applied to the repayment of Indebtedness secured
by a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document or any Indebtedness secured on a pari passu or junior basis to the
Liens of the Security Documents);
(iii)    other customary fees and expenses actually incurred in connection
therewith;
(iv)    taxes paid or reasonably estimated to be payable (including Permitted
Tax Distributions) as a result thereof (after taking into account any available
tax credits or deductions and any tax sharing arrangements); and
(v)    amounts provided as a reserve in accordance with GAAP against any
liabilities associated with the assets disposed of in an Asset Sale (including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such Asset Sale); provided that such amounts shall
be considered Net Cash Proceeds upon release of such reserve;
(b)    in connection with any issuance or sale of Capital Stock, any capital
contribution or any incurrence of Indebtedness, the cash proceeds received from
such issuance, contribution or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.
“Net Income”: with respect to any Person, the net income (loss) of such Person,
determined on a consolidated basis in accordance with GAAP.
“Non-Consenting Lenders”: as defined in Section 11.1.
“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.
“Non-Extending Revolving Lender”: as defined in Section 3.17(b).
“Non-Extending Term Lender”: as defined in Section 2.5(b).
“Notes”: the collective reference to any promissory note evidencing Loans.

26

--------------------------------------------------------------------------------




“Obligations”: the unpaid principal of and interest on (including interest and
fees accruing after the maturity of the Loans and Reimbursement Obligations and
interest and fees accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower, whether or not a claim for post-filing or post-petition
interest is allowed or allowable in such proceeding) the Loans and all other
obligations and liabilities of the Loan Parties to any Agent or to any Lender
(or, in the case of Specified Hedge Agreements or Specified Cash Management
Agreements, any Qualified Counterparty) or any Affiliate of any Agent or any
Lender (including the obligation to provide Cash Collateral hereunder), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit (including
Reimbursement Obligations), any Specified Hedge Agreement, Specified Cash
Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise.
“OFAC”: as defined in Section 5.22(a).
“Organizational Documents”: as to any Person, the Certificate of Incorporation,
Certificate of Formation, By Laws, Limited Liability Company Agreement,
Partnership Agreement or other similar organizational or governing documents of
such Person.
“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“OTPPB”: Ontario Teachers’ Pension Plan Board and any of its Affiliates.
“Participant”: as defined in Section 11.6(e).
“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).
“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, a majority of the
Capital Stock of, or a business line or unit or a division of, any Person;
provided that:
(a)    at the time of the execution of the definitive purchase agreement in
connection with such Permitted Acquisition, and after giving pro forma effect
thereto, no Event of Default shall have occurred and be continuing or would
result therefrom;
(b)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
(c)    at the time of the execution of the definitive purchase agreement in
connection with such Permitted Acquisition, calculated after giving pro forma
effect to such acquisition and the incurrence of any Indebtedness to be incurred
in connection therewith (and assuming that the commitments under any such
Indebtedness are fully drawn) as if such acquisition had occurred on

27

--------------------------------------------------------------------------------




the first day of the most recent period of four (4) consecutive fiscal quarters
for which financial statements have been delivered, the Borrower is in
compliance with the financial covenants set forth in Section 8.1 calculated as
of the most recent period of four (4) consecutive fiscal quarters for which
financial statements have been delivered;
(d)    the aggregate amount of Investments consisting of such Permitted
Acquisitions by Loan Parties in assets that are not (or do not become) owned by
a Loan Party or in Capital Stock of Persons that do not become Loan Parties
shall not exceed the sum of (x) $40,000,000; plus (y) amounts otherwise
available for Investments under clauses (e), (n) and (y) of Section 8.7;
provided that the limitation described in this clause (d) shall not apply to any
acquisition to the extent (i) such acquisition is made with the proceeds of
sales of the Qualified Capital Stock of, or common equity capital contributions
to, the Borrower, in each case, that are excluded from the Available Amount, or
(ii) the Person so acquired (or the Person owning the assets so acquired)
becomes a Subsidiary Guarantor even though such Person owns Capital Stock in
Persons that are not otherwise required to become Subsidiary Guarantors, if, in
the case of this clause (ii), not less than 75.0% of the Consolidated EBITDA of
the Person(s) acquired in such acquisition (for this purpose and for the
component definitions used therein, determined on a consolidated basis for such
Persons and their respective Subsidiaries) is generated by Person(s) that will
become Subsidiary Guarantors (i.e., disregarding any Consolidated EBITDA
generated by Subsidiaries of such Subsidiary Guarantors that are not (or will
not become) Subsidiary Guarantors); and
(e)    any Person or assets or division as acquired in accordance herewith shall
be in substantially the same business or lines of business in which the Borrower
and/or its Subsidiaries are engaged, or are permitted to be engaged as provided
in Section 8.15, as of the time of such acquisition.
“Permitted Holders”: (a) Avista, OTPPB, any Affiliate of any of the foregoing
(excluding any portfolio companies but it being understood that Holdings and any
direct or indirect parent thereof that is not itself an operating company do not
constitute portfolio companies), and (b) the equity co-investors identified to
the Joint Lead Arrangers and the Administrative Agent in writing prior to the
date hereof, in each case in this clause (b) solely with respect to (and not to
exceed) the amount of Capital Stock of Holdings directly or indirectly held by
each such Person and its Affiliates on the Closing Date.
“Permitted Receivables Facility”: any receivables facility or facilities created
under Permitted Receivables Facility Documents providing for the sale or pledge
by the Borrower and/or one or more other Receivables Sellers of Permitted
Receivables Facility Assets (thereby providing financing to the Borrower and the
Receivables Sellers) to any Receivables Entity (either directly or through
another Receivables Seller), which in turn shall sell or pledge interests in the
respective Permitted Receivables Facility Assets to third-party lenders or
investors pursuant to the respective Permitted Receivables Facility Documents
(with the respective Receivables Entity permitted to issue notes or other
evidences of Indebtedness secured by Permitted Receivables Facility Assets or
investor certificates, purchased interest certificates or other similar
documentation evidencing interests in Permitted Receivables Facility Assets) in
return for the cash used by a Receivables Entity to purchase Permitted
Receivables Facility Assets from the Borrower and/or the respective Receivables
Sellers, in each case as more fully set forth in the respective Permitted
Receivables Facility Documents.
“Permitted Receivables Facility Assets”: (i) Receivables (whether now existing
or arising in the future) of the Borrower and its Subsidiaries which are
transferred or pledged to a Receivables Entity pursuant to a Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so

28

--------------------------------------------------------------------------------




transferred or pledged to a Receivables Entity and all proceeds thereof and (ii)
loans to the Borrower and its Subsidiaries secured by Receivables (whether now
existing or arising in the future) and any Permitted Receivables Related Assets
of the Borrower and its Subsidiaries which are made pursuant to a Permitted
Receivables Facility.
“Permitted Receivables Facility Documents”: each of the documents and agreements
entered into in connection with a Permitted Receivables Facility.
“Permitted Receivables Related Assets”: any other assets that are customarily
transferred or in respect of which security interests are customarily granted in
connection with accounts receivable securitization transactions and any
collections or proceeds of any of the foregoing.
“Permitted Refinancing”: as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied: (a)
the weighted average life to maturity of such refinancing Indebtedness shall be
greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums, accrued and unpaid interest and other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by any amount equal to any existing commitments unutilized thereunder; (c)
the respective obligor or obligors shall be the same on the refinancing
Indebtedness as on the Indebtedness being refinanced; (d) the security, if any,
for the refinancing Indebtedness shall be substantially the same as that for the
Indebtedness being refinanced (except to the extent that less security is
granted to holders of refinancing Indebtedness); and (e) if the Indebtedness
being refinanced is subordinated to the Obligations, the refinancing
Indebtedness is subordinated to the Obligations on terms that are at least as
favorable, taken as a whole, as the Indebtedness being refinanced (as determined
in good faith and, if requested by the Administrative Agent, certified in
writing to the Administrative Agent by a Responsible Officer of the Borrower)
and the holders of such refinancing Indebtedness have entered into any
subordination or intercreditor agreements reasonably requested by the
Administrative Agent evidencing such subordination.
“Permitted Tax Distribution”: for any taxable period for which the Borrower
and/or any of its Subsidiaries are members of a consolidated, unitary, combined
or similar income tax group for U.S. federal and/or applicable state or local
income tax purposes of which Holdings or any direct or indirect parent of
Holdings is the common parent (a “Tax Group”) or for which the Borrower is a
disregarded entity deemed owned by Holdings or any of its direct or indirect
parents (a “Corporate Parent”), actual consolidated, combined, unitary or
similar income tax liabilities of Tax Group, or the portion of U.S. federal
and/or applicable state or local income taxes of such Corporate Parent, for such
taxable period that are attributable to income of the Borrower and/or any of its
Subsidiaries, in an amount not to exceed the amount that the Borrower and its
Subsidiaries would have been required to pay in respect of such federal, state
and local income taxes, as the case may be, in respect of such taxable period if
the Borrower and/or its Subsidiaries had paid such taxes directly as a
stand-alone corporate taxpayer or stand-alone corporate group (reduced by any
such taxes directly paid by Holdings, the Borrower or any of its Subsidiaries);
provided that any such distributions attributable to income taxes of an
Unrestricted Subsidiary shall not exceed any corresponding payments actually
made by such Unrestricted Subsidiary to the Borrower or any Restricted
Subsidiary for such purpose.

29

--------------------------------------------------------------------------------




“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform”: as defined in Section 11.2(b).
“Pledged Company”: any Subsidiary of the Borrower the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.
“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.
“Pound Sterling”: means the lawful currency of the United Kingdom.
“Prime Rate”: means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Properties”: as defined in Section 5.17(a).
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Public Company Costs”: (a) costs, expenses and disbursements associated with,
related to or incurred in anticipation of, or preparation for compliance with
(x) the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, (y) the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, and (z) the rules of national securities
exchange companies with listed equity or debt securities, (b) costs and expenses
associated with investor relations, shareholder meetings and reports to
shareholders or debtholders and listing fees, and (c) directors’ compensation,
fees, indemnification, expense reimbursement (including legal and other
professional fees, expenses and disbursements), and directors’ and officers’
insurance.
“Qualified Capital Stock”: any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the ninety-first (91st) day following the
Term Loan Maturity Date, or (y) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt

30

--------------------------------------------------------------------------------




securities or (ii) any Capital Stock referred to in clause (x) above, in each
case, at any time on or after the ninety-first (91st) day following the Term
Loan Maturity Date.
“Qualified Counterparty”: with respect to any Hedge Agreement or Cash Management
Agreement, any counterparty thereto that is, or that at the time such Hedge
Agreement or Cash Management Agreement was entered into, was, a Lender, an
Affiliate of a Lender, an Agent or an Affiliate of an Agent (or, in the case of
any such any Hedge Agreement entered into prior to the Closing Date, any
counterparty that was a Lender, an Affiliate of a Lender, an Agent or an
Affiliate of an Agent on the Closing Date); provided that, in the event a
counterparty to a Hedge Agreement or Cash Management Agreement at the time such
Hedge Agreement or Cash Management Agreement was entered into (or, in the case
of any Hedge Agreement entered into prior to the Closing Date, on the Closing
Date) was a Qualified Counterparty, such counterparty shall constitute a
Qualified Counterparty hereunder and under the other Loan Documents; provided,
further, that if such counterparty is not a Lender or an Agent, such
counterparty executes and delivers to the Administrative Agent a letter
agreement in form and substance acceptable to the Administrative Agent pursuant
to which such person appoints the Collateral Agent as its agent under the
applicable Loan Documents and agrees to be bound by the provisions of Sections
10.3, 11.5, 11.11, 11.12, 11.16 as if it were an Agent or a Lender.
“Quarterly Payment Date”: March 31, June 30, September 30 and December 31 of
each year.
“Receivables”: all accounts receivable and property relating thereto (including,
without limitation, all rights to payment created by or arising from sales of
goods, leases of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance).
“Receivables Entity”: a Subsidiary of the Borrower which engages in no
activities other than in connection with the financing of Receivables of the
Receivables Sellers and which is designated (as provided below) as a
“Receivables Entity” (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by the Borrower or any
other Subsidiary (other than a Receivables Entity) of the Borrower (excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness)) pursuant to Standard Securitization Undertakings, (ii) is
recourse to or obligates the Borrower or any other Subsidiary (other than a
Receivables Entity) of the Borrower in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of the
Borrower or any other Subsidiary (other than a Receivables Entity) of the
Borrower, directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings, (b) with
which neither the Borrower nor any of its Subsidiaries has any contract,
agreement, arrangement or understanding (other than pursuant to the Permitted
Receivables Facility Documents (including with respect to fees payable in the
ordinary course of business in connection with the servicing of accounts
receivable and related assets)) on terms less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from persons that are
not Affiliates of the Borrower (as determined by the Borrower in good faith),
and (c) to which neither the Borrower nor any other Subsidiary (other than a
Receivables Entity) of the Borrower has any obligation to maintain or preserve
such entity’s financial condition or cause such entity to achieve certain levels
of operating results. Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Borrower certifying that such designation complied with the
foregoing conditions.
“Receivables Sellers”: the Borrower and those Subsidiaries (other than
Receivables Entities) that are from time to time party to the Permitted
Receivables Facility Documents.

31

--------------------------------------------------------------------------------




“Recovery Event”: any settlement of or payment in excess of $2,000,000 in
respect of any property or casualty insurance claim or any condemnation
proceeding relating to any asset of any Group Member.
“Refinanced Term Loans”: as defined in Section 11.1.
“Refinancing”: the repayment, defeasance, discharge, redemption or termination
of (a) the Existing INC Credit Agreement and (b) all Indebtedness for borrowed
money (or, in the cases of clause (b) irrevocable notice for the repayment or
redemption thereof to the extent accompanied by any prepayments or deposits
required to defease, terminate and satisfy in full the obligations under any
related indentures or notes) of Holdings and its Subsidiaries other than
Indebtedness permitted to remain outstanding on the Closing Date pursuant to
Section 6.1.
“Refunded Swingline Loans”: as defined in Section 3.4(b).
“Refunding Date”: as defined in Section 3.4(c).
“Register”: as defined in Section 11.6(d).
“Regulation T”: Regulation T of the Board as in effect from time to time.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Regulation X”: Regulation X of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Loans pursuant to Section 4.2(b) as a result
of the delivery of a Reinvestment Notice.
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s or its Subsidiaries’ businesses.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months after such Reinvestment
Event, or, if within such twelve (12) month period the Borrower or a Subsidiary
has entered into an agreement in definitive form to apply any such Net Cash
Proceeds to a Reinvestment Event, then such period shall be extended, solely for
purposes of applying such Net Cash Proceeds pursuant to such agreement, for a
period of six (6) months and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, acquire or repair assets
useful

32

--------------------------------------------------------------------------------




in the Borrower’s or its Subsidiaries’ businesses with all or any portion of the
relevant Reinvestment Deferred Amount.
“Related Party Register”: as defined in Section 11.6(d).
“Release”: any release, spill, emission, discharge, deposit, disposal, leaking,
pumping, pouring, dumping, emptying, injection, or leaching into the
Environment, or into or from any building or facility.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replacement Term Loans”: as defined in Section 11.1.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
pursuant to PBGC Reg. § 4043.
“Required Lenders”: at any time, the holders of more than 50% of the sum of (a)
the aggregate unpaid principal amount of the Term Loans then outstanding and (b)
the Total Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Total Revolving Extensions of Credit then outstanding.
“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
binding determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of Holdings or the Borrower (unless
otherwise specified), but in any event, with respect to financial matters, the
chief financial officer, treasurer or assistant treasurer of the Borrower.
“Restricted Payments”: as defined in Section 8.6.
“Revolving Availability Period”: the period from the Closing Date to the
Revolving Termination Date.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
on Schedule 1.1(a) or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The amount of the Total Revolving Commitments on
the Closing Date is $150,000,000.
“Revolving Commitment Increase Effective Date”: as defined in Section 3.16(a).
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
“Revolving Facility”: the Total Revolving Commitments and the extensions of
credit made thereunder.

33

--------------------------------------------------------------------------------




“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loans”: as defined in Section 3.1(a), together with any Incremental
Revolving Loans.
“Revolving Notice Date”: as defined in Section 3.17(b).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate amount of such Lender’s
Revolving Extensions of Credit then outstanding constitutes of the aggregate
amount of the Total Revolving Extensions of Credit then outstanding).
“Revolving Termination Date”: the date that is five (5) years after the Closing
Date.
“S&P”: Standard & Poor’s Ratings Services.
“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.
“Sanctions”: as defined in Section 5.22(a).
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Net Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded
Debt secured by a Lien on all or any portion of the Collateral or any other
assets of any of the Loan Parties as of such date, net of unrestricted cash and
Cash Equivalents of the Borrower and its Subsidiaries and cash and Cash
Equivalents of the Borrower and its Subsidiaries restricted in favor of the
Administrative Agent, the Collateral Agent or any Secured Party (to the extent
pursuant to a Loan Document or otherwise in support of the Obligations) in an
aggregate amount not to exceed $75,000,000 (of which not more than $25,000,000
may be cash and Cash Equivalents held outside of the United States), to (b)
Consolidated EBITDA of Holdings and its Subsidiaries for the period of four
consecutive fiscal quarters ended on such date (or, if such date is not the last
day of any fiscal quarter, the most recently completed fiscal quarter for which
financial statements are required to have been delivered pursuant to Section
7.1), in each case with such pro forma adjustments to Consolidated Funded Debt
and Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in Section 1.3.
“Secured Parties”: the collective reference to the Lenders, the Administrative
Agent, the Collateral Agent, the Qualified Counterparties, the Issuing Lender
and the Swingline Lender, and each of their successors and permitted assigns.
“Securities Act”: the Securities Act of 1933, as amended.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any), the Intellectual Property Security Agreements
and all other security documents hereafter delivered to the Administrative Agent
or the Collateral Agent granting a Lien on any Property of any Person to secure
the Obligations of any Loan Party under any Loan Document, Specified Hedge
Agreement or Specified Cash Management Agreement.

34

--------------------------------------------------------------------------------




“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
“Software”: as defined in the definition of Intellectual Property.
“Solvent”: as to any Person at any time, that (a) the fair value of the property
of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person; (b) the present fair salable value of
the assets of such Person is greater than the amount that will be required to
pay the probable liability of such Person on the sum of its debts and other
liabilities, including contingent liabilities; (c) such Person has not, does not
intend to, and does not believe (nor should it reasonably believe) that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become due (whether at maturity or otherwise); and (d) such
Person does not have unreasonably small capital with which to conduct the
businesses in which it is engaged as such businesses are now conducted and are
proposed to be conducted following the Closing Date.
“Special Flood Hazard Area”: an area that FEMA’s current flood maps indicate has
at least one percent (1%) chance of a flood equal to or exceeding the base flood
elevation (a 100-year flood) in any given year.
“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by (a) the Borrower or any Subsidiary and (b) any Qualified Counterparty,
as counterparty; provided, that any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Cash Management Agreements. No Specified
Cash Management Agreement shall create in favor of any Qualified Counterparty
thereof that is a party thereto any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the
Guarantee and Collateral Agreement.
“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) the
Borrower or any Subsidiary and (b) any Qualified Counterparty, as counterparty;
provided that any release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under Specified Hedge Agreements. No Specified Hedge Agreement shall
create in favor of any Qualified Counterparty thereof that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Guarantee and Collateral Agreement;
provided, however, nothing herein shall limit the rights of any such Qualified
Counterparty set forth in such Specified Hedge Agreement.
“Sponsors”: Avista and OTPPB.
“Standard Securitization Undertakings”: representations, warranties, covenants
and indemnities entered into by the Borrower or any Subsidiary thereof in
connection with a Permitted Receivables Facility which are reasonably customary
in “non-recourse” accounts receivable financing transaction.
“Subordinated Indebtedness”: any Junior Indebtedness of the Borrower or a
Subsidiary Guarantor the payment of principal and interest of which and other
obligations of the Borrower or such Subsidiary Guarantor in respect thereof are
subordinated to the prior payment in full of the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers

35

--------------------------------------------------------------------------------




of such corporation, partnership or other entity are at the time owned by such
Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower. Notwithstanding the foregoing, an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of Holdings or any of its Subsidiaries (except for
purposes of the definition of Unrestricted Subsidiary contained herein) for
purposes of this Agreement.
“Subsidiary Guarantor”: each Domestic Subsidiary of the Borrower that is a
Wholly Owned Subsidiary, other than (i) any Unrestricted Subsidiaries, (ii)
Immaterial Subsidiaries, (iii) any subsidiary to the extent that the burden or
cost (including any potential tax liability) of obtaining a guarantee outweighs
the benefit afforded thereby as reasonably determined by the Borrower and the
Administrative Agent, (iv) any Disregarded Domestic Persons, (v) any Domestic
Subsidiary that is a direct or indirect subsidiary of a Foreign Subsidiary that
is a CFC and (vi) any Receivables Entity.
“Subsidiary Redesignation”: as defined in Section 7.12.
“Survey”: a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property; provided that the
Borrower shall have a reasonable amount of time to deliver such redated survey,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue customary
endorsements or (b) otherwise reasonably acceptable to the Collateral Agent.
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 3.3 in an aggregate principal amount at any one time
outstanding not to exceed $15,000,000.
“Swingline Exposure”: as to any Lender, its pro rata portion of the Swingline
Loans.
“Swingline Lender”: Wells Fargo Bank, National Association, in its capacity as
the lender of Swingline Loans.
“Swingline Loans”: as defined in Section 3.3(a).
“Swingline Participation Amount”: as defined in Section 3.4(c).
“Taxes”: all present or future taxes, levies, imposts, duties, fees, deductions
or withholdings or other charges imposed by any Governmental Authority, and any
interest, penalties or additions to tax imposed with respect thereto.

36

--------------------------------------------------------------------------------




“Term Facility”: the Closing Date Term Commitments and Term Loans made
thereunder.
“Term Lender”: each Lender that has a Closing Date Term Commitment or that holds
a Term Loan.
“Term Loan”: as defined in Section 2.1, together with any Incremental Term
Loans, if applicable.
“Term Loan Increase Effective Date”: as defined in Section 2.4(a).
“Term Loan Maturity Date”: the date that is five (5) years after the Closing
Date.
“Term Notice Date”: as defined in Section 2.5(b).
“Term Percentage”: as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding.
“Title Company”: any title insurance company as shall be retained by Borrower
and reasonably acceptable to the Collateral Agent.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
“Total Term Commitments”: at any time, the aggregate amount of the Closing Date
Term Commitments then in effect.
“Transactions”: collectively, (a) the Refinancing, (b) the 2015 Capital Stock
Repurchase, (c) the borrowing of the Loans on the Closing Date and (d) the other
transactions contemplated by the Loan Documents.
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
“UCC”: the Uniform Commercial Code as in effect from time to time (except as
otherwise specified) in any applicable state or jurisdiction.
“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.
“Unaudited Financial Statements”: as defined in Section 5.1.
“Uniform Customs”: the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce (or
such later version thereof as may be in effect at the time of issuance).
“United States”: the United States of America.

37

--------------------------------------------------------------------------------




“Unrestricted Subsidiary”: (A) any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary and (B) any subsidiary of an Unrestricted
Subsidiary.
“Voting Stock”: of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote, directly or indirectly, in the
election of the board of directors or Equivalent Managing Body of such Person
and, in the case of Parent, the Class A common stock of Parent issued as of the
Closing Date or any other Capital Stock of Parent having equivalent rights.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP or, in the case of any Foreign
Subsidiary, other accounting standards, if applicable, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) the words “renew”, “renewing” and “renewal”,
when used in respect of a Letter of Credit, shall be construed to refer to the
extension of the expiry date of such Letter of Credit, (vi) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time (subject to any
applicable restrictions hereunder), (vii) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (viii) any references
herein to any Person shall be construed to include such Person’s successors and
permitted assigns.
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP in effect as of
the date hereof; provided that, if either the Borrower notifies the
Administrative Agent that such Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date

38

--------------------------------------------------------------------------------




hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then the Administrative Agent, the Borrower and the
Required Lenders shall negotiate in good faith to amend such provision to
preserve the original intent in light of the change in GAAP; provided that such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
(f)    When the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, with
respect to any payment of interest on or principal of Eurodollar Loans, if such
extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.
1.3    Pro Forma Adjustments. In the event that Holdings or any Subsidiary
incurs, assumes, guarantees, redeems, retires or extinguishes any Indebtedness
(other than Indebtedness incurred under any revolving credit facility or other
incurrence of Indebtedness for working capital purposes pursuant to working
capital facilities unless, in each case, such Indebtedness has been permanently
repaid and has not been replaced) subsequent to the commencement of the period
for which the Consolidated Net Leverage Ratio, the Secured Net Leverage Ratio or
the Interest Coverage Ratio is being calculated but prior to or simultaneously
with the event for which the calculation of the Consolidated Net Leverage Ratio,
the Secured Net Leverage Ratio or the Interest Coverage Ratio is made (the
“Calculation Date”), then the Consolidated Net Leverage Ratio, the Secured Net
Leverage Ratio and the Interest Coverage Ratio, as the case may be, shall be
calculated giving pro forma effect to such incurrence, assumption, guarantee,
redemption, retirement or extinguishment of Indebtedness as if the same had
occurred at the beginning of the applicable period.
For purposes of making computations herein, Investments, acquisitions,
dispositions, mergers, consolidations and discontinued operations (as determined
in accordance with GAAP) that have been made (or committed to be made pursuant
to a definitive agreement) by Holdings or any of its Subsidiaries during the
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Calculation Date shall be calculated on a pro forma
basis assuming that all such Investments, acquisitions, dispositions, mergers,
consolidations and discontinued operations (and the change in any associated
Indebtedness and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the reference period. If since the beginning of
such period any Person that subsequently became a Subsidiary or was merged with
or into the Borrower or any of its Subsidiaries since the beginning of such
period shall have made any Investment, acquisition, disposition, merger,
consolidation or discontinued operation that would have required adjustment
pursuant to this definition, then the Consolidated Net Leverage Ratio, the
Secured Net Leverage Ratio and the Interest Coverage Ratio shall be calculated
giving pro forma effect thereto for such period as if such Investment,
acquisition, disposition, merger, consolidation or discontinued operation had
occurred at the beginning of the applicable period.
For purposes of this Section 1.3, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of Holdings or the Borrower and may
include, without duplication, cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies resulting from such
Investment, acquisition,

39

--------------------------------------------------------------------------------




disposition, merger, consolidation or discontinued operation (including the
Transactions) or other transaction, in each case calculated in the manner
described in, and not to exceed the amount set forth in clause (1) of, the
definition of Consolidated EBITDA. For the avoidance of doubt, the actual
adjustments described in “Adjusted EBITDA” in the Confidential Information
Memorandum shall be deemed to comply with the standards set forth in the
immediately preceding sentence.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the applicable calculation date had been the applicable rate
for the entire period (taking into account any Hedging Obligations applicable to
such Indebtedness). Interest on a Capital Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period except
as set forth in the second paragraph of this Section 1.3. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.
SECTION 2.    AMOUNT AND TERMS OF TERM COMMITMENTS
2.1    Term Commitments. Subject to the terms and conditions hereof, each Lender
with a Closing Date Term Commitment agrees to make a Term Loan (the “Term
Loans”) to the Borrower in Dollars on the Closing Date in an amount not to
exceed the amount of its Closing Date Term Commitment. The Term Loans may from
time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 4.3.
2.2    Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit B-1
(which notice must be received by the Administrative Agent prior to 11:00 a.m.,
New York City time, on the anticipated Closing Date) requesting that the
applicable Term Lenders make the Term Loans on the Closing Date and specifying
the amount to be borrowed. Upon receipt of such notice the Administrative Agent
shall promptly notify each applicable Term Lender thereof. Not later than 2:00
p.m., New York City time, on the Closing Date, each applicable Term Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender. The Administrative Agent shall make the proceeds of such Term Loan
or Term Loans available to the Borrower on such Borrowing Date by wire transfer
in immediately available funds to a bank account designated in writing by the
Borrower to the Administrative Agent.
2.3    Repayment of Term Loans. On each Quarterly Payment Date, beginning with
the Quarterly Payment Date ending on September 30, 2015, the Borrower shall
repay to the Administrative Agent for the ratable account of the Lenders the
principal amount of Term Loans then outstanding in an amount set forth in the
table below:
Quarterly Payment Date
Principal Amount
September 30, 2015
$6,562,500
December 31, 2015
$6,562,500
March 31, 2016
$6,562,500
June 30, 2016
$6,562,500


40

--------------------------------------------------------------------------------




Quarterly Payment Date
Principal Amount
September 30, 2016
$9,843,750
December 31, 2016
$9,843,750
March 31, 2017
$9,843,750
June 30, 2017
$9,843,750
September 30, 2017
$9,843,750
December 31, 2017
$9,843,750
March 31, 2018
$9,843,750
June 30, 2018
$9,843,750
September 30, 2018
$13,125,000
December 31, 2018
$13,125,000
March 31, 2019
$13,125,000
June 30, 2019
$13,125,000
September 30, 2019
$16,406,250
December 31, 2019
$16,406,250
March 31, 2020
$16,406,250
Term Loan Maturity Date
All remaining outstanding Term Loans



The remaining unpaid principal amount of the Term Loans and all other
Obligations under or in respect of the Term Loans shall be due and payable in
full, if not earlier in accordance with this Agreement, on the Term Loan
Maturity Date.
2.4    Incremental Term Loans.
(a)    Borrower Request. The Borrower may at any time and from time to time
after the Closing Date by written notice to the Administrative Agent elect to
increase the Term Facility and/or request the establishment of one or more new
term loan facilities (each, an “Incremental Term Facility”) with term loan
commitments (each, an “Incremental Term Loan Commitment”) in an amount not in
excess of the Incremental Cap, and in minimum increments of $1,000,000 and a
minimum amount of $10,000,000 (or such lesser amount equal to the remaining
Incremental Cap). Each such notice shall specify (i) the date (each, a “Term
Loan Increase Effective Date”) on which the Borrower proposes that the
Incremental Term Loan Commitment shall be effective, which shall be a date not
less than three (3) Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Person
(which, if not a Lender, an Approved Fund or an Affiliate of a Lender, shall be
reasonably satisfactory to the Administrative Agent (such acceptance not to be
unreasonably withheld or delayed)) to whom the Borrower proposes any portion of
such Incremental Term Loan Commitment be allocated and the amounts of such
allocations.
(b)    Conditions. The Incremental Term Loan Commitment shall become effective,
as of such Term Loan Increase Effective Date; provided that:
(i)    subject to clause (b)(ii) below and Section 2.4(d), each of the
conditions set forth in Section 6.2 shall be satisfied;
(ii)    except as otherwise agreed by the Lenders providing the Incremental Term
Facility in connection with a Permitted Acquisition or other Investment
permitted by the

41

--------------------------------------------------------------------------------




terms of this Agreement, no Event of Default shall exist immediately prior to or
after giving effect to such Incremental Term Facility;
(iii)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction;
(iv)    no Lender will be required to participate in any Incremental Term
Facility without its consent; and
(v)    the Borrower is in compliance, on a pro forma basis after giving effect
to the incurrence of any such Incremental Term Facility (and assuming that the
commitments under any such Incremental Term Facility are fully drawn), with the
financial covenants set forth in Section 8.1 calculated as of the most recent
period of four (4) consecutive fiscal quarters for which financial statements
have been delivered (which, in connection with a Permitted Acquisition or
Investment, shall be determined at the time of entering into the commitment
therefor).
(c)    Terms of Incremental Term Loans and Incremental Term Loan Commitments.
The terms and provisions of the Incremental Term Loans made pursuant to the
Incremental Term Loan Commitments shall be as follows:
(i)    terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (the “Incremental Term Loans”) shall be on terms consistent with the
existing Term Loans (except as otherwise set forth herein) and, to the extent
not consistent with such existing Term Loans, on terms agreed upon between the
Borrower and the Lenders providing such Incremental Term Loans and reasonably
acceptable to the Administrative Agent (except as otherwise set forth herein)
(it being understood that Incremental Term Loans may be part of the existing
tranche of Term Loans or may comprise one or more new tranches of Term Loans);
(ii)    the weighted average life to maturity of all new Incremental Term Loans
shall be no shorter than the then remaining weighted average life to maturity of
the existing Term Loans;
(iii)    the maturity date of Incremental Term Loans shall not be earlier than
the Term Loan Maturity Date; and
(iv)    the pricing and fees applicable to any Incremental Term Loan will be
determined by the Borrower and the lenders providing such Incremental Term Loan.
The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Term Joinder”) executed by the Borrower, the Administrative Agent
and each Lender making such Incremental Term Loan Commitment, in form and
substance reasonably satisfactory to each of them (in the case of the
Administrative Agent, to the extent required herein). The Increase Term Joinder
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.4. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Term Loans shall be deemed, unless the
context otherwise requires, to include references to Incremental Term Loans that
are Term Loans made pursuant to this Agreement.

42

--------------------------------------------------------------------------------




(d)    Certain Funds. Notwithstanding anything to the contrary in this Section
2.4 (other than Section 2.4(b)(v)) or in any other provision of any Loan
Document, if the proceeds of any Incremental Term Facility are intended to be
applied to finance a Permitting Acquisition or other Investment permitted
hereunder and the lenders providing such Incremental Term Facility so agree, the
availability thereof shall be subject to customary “SunGard” or “certain funds”
conditionality.
(e)    Making of Incremental Term Loans. On any Term Loan Increase Effective
Date on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.
(f)    Ranking. The Incremental Term Loans and Incremental Term Loan Commitments
established pursuant to this Section 2.4 shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from (x) security interests created by the Security
Documents and the guarantees of the Guarantors, except that the security
interests securing the Incremental Term Loans and Incremental Term Loan
Commitments may rank junior to the security interests securing the Term
Facilities as set forth in the Increase Term Joinder and pursuant to
intercreditor agreements reasonably satisfactory to the Administrative Agent and
(y) prepayments of the Term Facility unless the Borrower and the Lenders in
respect of the Incremental Term Facility elect lesser payments, except that the
right of payment under the Incremental Term Loans and Incremental Term Loan
Commitments may rank junior to the right of payment under the Term Facilities as
set forth in the Increase Term Joinder. The Loan Parties shall take any actions
reasonably required by the Administrative Agent to ensure and/or demonstrate
that the Liens and security interests granted by the Security Documents continue
to be perfected under the Uniform Commercial Code or otherwise after giving
effect to the establishment of any such class of Incremental Term Loans or any
such Incremental Term Loan Commitments.
2.5    Extension of Maturity Date in Respect of Term Facility.
(a)    Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not later than 30 days prior to
the Term Loan Maturity Date then in effect hereunder in respect of the Term
Facility (the “Existing Term Facility Maturity Date”), request that each Term
Lender extend such Lender’s Term Loan Maturity Date in respect of the Term
Facility; provided that (i) the interest rate margins, fees and maturity
applicable to any extended Term Loan shall be determined by the Borrower and the
Extending Term Lenders and (ii) any such extension shall be on the terms and
pursuant to documentation to be determined by the Borrower and the Extending
Term Lenders.
(b)    Term Lender Elections to Extend. Each Term Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given within
ten (10) Business Days of delivery of the notice referred to in clause (a) (or
such other period as the Borrower and the Administrative Agent shall mutually
agree) (the “Term Notice Date”), advise the Administrative Agent whether or not
such Term Lender agrees to such extension (and each Term Lender that determines
not to so extend its Term Loan Maturity Date (a “Non-Extending Term Lender”)
shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Term Notice Date) and any Term
Lender that does not so advise the Administrative Agent on or before the Term
Notice Date shall be deemed to be a Non-Extending Term Lender. The

43

--------------------------------------------------------------------------------




election of any Term Lender to agree to such extension shall not obligate any
other Term Lender to so agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Term Lender’s determination under this Section
promptly following the Term Notice Date.
(d)    Additional Commitment Lenders. The Borrower shall have the right to
replace each Non-Extending Term Lender with, and add as “Term Lenders” under
this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Term Commitment Lender”) as provided in Section 11.6; provided that
each of such Additional Term Commitment Lenders shall enter into an Assignment
and Assumption pursuant to which such Additional Term Commitment Lender shall
undertake a Closing Date Term Commitment (and, if any such Additional Term
Commitment Lender is already a Term Lender, its Closing Date Term Commitment
shall be in addition to any other Closing Date Term Commitment of such Lender
hereunder on such date).
(e)    Extension Requirement. If (and only if) any Term Lender has agreed so to
extend their Term Loan Maturity Date (each, an “Extending Term Lender”), the
Term Loan Maturity Date in respect of the Term Facility of each Extending Term
Lender and of each Additional Term Commitment Lender shall be extended subject
to the terms of any such notice of extension and each Additional Commitment Term
Lender shall thereupon become a “Term Lender” for all purposes of this
Agreement.
(f)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the effective date of such extension
signed by a Responsible Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such extension
and (ii) certifying that, before and after giving effect to such extension, (A)
the representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects (or, with respect to any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) on and as of the effective date of such extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or, with respect to any representations and warranties qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date, and except that for purposes of this Section 2.5, the representations and
warranties contained in Section 5.1 shall be deemed to refer to the most recent
statements furnished pursuant to subsection (c) of Section 6.1, and (B) no
Default exists. In addition, on the Term Loan Maturity Date of each
Non-Extending Term Lender, the Borrower shall repay any non-extended Term Loans
of such Non-Extending Term Lender outstanding on such date.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 11.1 or 11.7 to the contrary, and the Borrower, the Administrative Agent
and the Extending Term Lenders shall be entitled to enter into any amendments to
this Agreement necessary or desirable to reflect the extensions pursuant to this
Section 2.5.

44

--------------------------------------------------------------------------------




SECTION 3.    AMOUNT AND TERMS OF REVOLVING COMMITMENTS
3.1    Revolving Commitments.
(a)    Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Availability Period the Borrower may use the Revolving
Commitments by borrowing, prepaying and reborrowing the Revolving Loans in whole
or in part, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 3.2 and 4.3.
(b)    The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date. In addition, if at any time the sum of (i) the aggregate
principal amount of Revolving Loans, plus (ii) the principal amount of Swingline
Loans plus (iii) the aggregate Dollar Amount of L/C Obligations exceeds the
aggregate Revolving Commitment, the Borrower shall, promptly, but in any event
within two (2) Business Days, repay Revolving Loans in an amount equal to such
excess.
3.2    Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Availability Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
notice substantially in the form of Exhibit B-1 (which notice must be received
by the Administrative Agent (a) prior to 11:00 a.m., New York City time, on the
anticipated Closing Date for any Revolving Loans requested to be made on the
Closing Date and (b) for any Revolving Loans requested to be made after the
Closing Date, prior to 11:00 a.m., New York City time, (i) three (3) Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(ii) one (1) Business Day prior to the requested Borrowing Date, in the case of
Base Rate Loans) (provided that any such notice of a borrowing of Base Rate
Loans to finance payments required to be made pursuant to Section 3.5 may be
given not later than 11:00 a.m., New York City time, on the date of the proposed
borrowing), specifying (x) the amount and Type of Revolving Loans to be
borrowed, (y) the requested Borrowing Date and (z) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of Base
Rate Loans, $250,000 or a multiple of $100,000 in excess thereof (or, if the
then aggregate Available Revolving Commitments are less than $250,000 or
$100,000, as the case may be, such lesser amounts) and (y) in the case of
Eurodollar Loans, $500,000 or a whole multiple of $100,000 in excess thereof
(or, if the then aggregate Available Revolving Commitments are less than
$500,000 or $100,000, as the case may be, such lesser amounts); provided that
(x) the Swingline Lender may request, on behalf of the Borrower, borrowings
under the Revolving Commitments that are Base Rate Loans in other amounts
pursuant to Section 3.4 and (y) borrowings of Base Rate Loans pursuant to
Section 3.11 shall not be subject to the foregoing minimum amounts. Upon receipt
of any such notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the Borrower at the Funding Office prior to 2:00 p.m., New
York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. The Administrative Agent
shall make the proceeds of such Revolving Loan available to the Borrower on such
Borrowing Date

45

--------------------------------------------------------------------------------




by wire transfer of immediately available funds to a bank account designated in
writing by the Borrower to the Administrative Agent.
3.3    Swingline Commitment.
(a)    Subject to the terms and conditions hereof, the Swingline Lender agrees
to make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Availability Period
by making swing line loans (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans hereunder, may exceed the Swingline
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero. During the Revolving Availability
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be Base Rate Loans only.
(b)    The Borrower shall repay all outstanding Swingline Loans within 10 days
of the borrowing and in any event on the Revolving Termination Date.
3.4    Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)    Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 2:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Availability Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$250,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by wire transfer of immediately
available funds to a bank account designated in writing by the Borrower to the
Administrative Agent.
(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
notice given by the Swingline Lender no later than 2:00 P.M., New York City
time, request each Revolving Lender to make, and each Revolving Lender hereby
agrees to make, irrespective of the satisfaction of conditions to such Loan
specified in Section 6.2, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
(1) Business Day after the date of such notice. The proceeds of such Revolving
Loans shall be

46

--------------------------------------------------------------------------------




immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans.
(c)    If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 3.4(b), one of the events described in Section 9.1(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 3.4(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 3.4(b) (the “Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.
(d)    Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
(e)    Each Revolving Lender’s obligation to make the Loans referred to in
Section 3.4(b) and to purchase participating interests pursuant to Section
3.4(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 6; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower; (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Loan Party or any other Revolving Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
3.5    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Availability Period, computed at
the Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Termination Date, commencing on the first of such dates to
occur after the date hereof.
(b)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

47

--------------------------------------------------------------------------------




3.6    Termination or Reduction of Revolving Commitments. The Borrower shall
have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments; provided,
further, that such notice may be contingent on the occurrence of a refinancing
or the consummation of a sale, transfer, lease or other disposition of assets
and may be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other disposition of assets does not occur. Any such
reduction shall be in an amount equal to $500,000, or a multiple of $250,000 in
excess thereof (or, if less, the amount of the Revolving Commitments then in
effect), and shall reduce permanently the Revolving Commitments then in effect.
3.7    L/C Commitment.
(a)    Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Revolving Lenders and the Loan Parties
set forth herein and in the other Loan Documents, agrees to issue documentary or
standby letters of credit (together with the Existing Letters of Credit,
“Letters of Credit”) for the account of the Borrower on any Business Day during
the Revolving Availability Period in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue or cause to be issued any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Revolving Commitments would be
less than zero. Notwithstanding the foregoing sentence, Wells Fargo Bank,
National Association, in its capacity as Issuing Lender, shall not have issued
and outstanding at any time a number of Letters of Credit in excess of ten (10)
plus, solely to the extent such Letters of Credit are issued to replace Existing
Letters of Credit, an additional three (3). Each Letter of Credit shall (i) be
denominated in an L/C Currency, (ii) have a face amount of at least the Dollar
Amount of $200,000 (unless otherwise agreed by the Issuing Lender) and (iii)
expire no later than the earlier of (x) the first anniversary of its date of
issuance and (y) the date that is five (5) Business Days prior to the Revolving
Termination Date; provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (or a longer
period if agreed to by the Issuing Lender but in no event shall any renewal
period extend beyond the date referred to in clause (y) above), unless the
Issuing Lender elects, in its sole discretion, not to extend for any such
additional period; provided, further, that (i) any Letter of Credit that expires
after the Revolving Termination Date shall be Cash Collateralized on or prior to
the date that is ten (10) days prior to the Revolving Termination Date and (ii)
to the extent that the L/C Obligations exceed the L/C Commitment for more than
three (3) consecutive Business Days, the Borrower shall promptly, but in any
event within two (2) Business Days, Cash Collateralize such excess (it being
agreed that the Issuing Lender shall promptly upon written request return such
Cash Collateral to the Borrower if the L/C Obligations are less than or equal to
the L/C Commitment for ten (10) consecutive Business Days). Each Letter of
Credit shall be governed by laws of the State of New York (unless the laws of
another jurisdiction is agreed to by the respective Issuing Lender) and governed
under The International Standby Practices (ISP98) or the Uniform Customs, as
applicable. On and after the Closing Date, each Existing Letter of Credit shall
be deemed to be a Letter of Credit issued hereunder on the Closing Date for all
purposes under this Agreement and the other Loan Documents.
(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit hereunder if such issuance would (i) conflict with, or cause the
Issuing Lender or any L/C Participant

48

--------------------------------------------------------------------------------




to exceed any limits imposed by, any applicable Requirement of Law or (ii)
violate one or more policies of general application of the Issuing Lender now or
hereafter in effect.
3.8    Procedure for Issuance, Amendment, Renewal, Extension of Letters of
Credit; Certain Conditions. The Borrower may from time to time request that the
Issuing Lender issue a Letter of Credit. To request the issuance of a Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Lender) to the Issuing Lender an Application requesting the issuance of the
Letter of Credit and specifying the requested date of issuance of such Letter of
Credit (which shall be a Business Day) and, as applicable, specifying the date
of amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with Section
3.7(a)(iii)), the amount of such Letter of Credit, the L/C Currency for such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. Such Application shall be accompanied by documentary and other
evidence of the proposed beneficiary’s identity as may reasonably be requested
by the Issuing Lender to enable the Issuing Lender to verify the beneficiary’s
identity or to comply with any applicable laws or regulations, including,
without limitation, Section 326 of the Patriot Act. The Issuing Lender will
issue, amend, renew or extend (or cause to be issued, amended, renewed or
extended) the requested Letter of Credit for the account of the Borrower in the
Issuing Lender’s then current standard form with such revisions as shall be
requested by the Borrower and approved by the Issuing Lender, which shall have
been approved by the Borrower, within (x) in the case of an issuance, five (5)
Business Days of the date of the receipt of the Application and all related
information and (y) in the case of an amendment, renewal or extension, three (3)
Business Days of the date of the receipt of the Application and all related
information. The Issuing Lender shall furnish a copy of such Letter of Credit to
the Borrower (with a copy to the Administrative Agent) promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance (or, amendment, extension or renewal, as applicable) of
each Letter of Credit (including the amount thereof).
3.9    Fees and Other Charges.
(a)    The Borrower will pay a fee on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility on the face amount of such Letter
of Credit, shared ratably among the Revolving Lenders and payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date of such Letter of
Credit. In addition, the Borrower shall pay to the Issuing Lender for its own
account a fronting fee of 0.25% per annum on the face amount of each Letter of
Credit, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date of such Letter of Credit.
(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
3.10    L/C Participations.
(a)    The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account

49

--------------------------------------------------------------------------------




and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft or other
demand for payment paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
or other demand for payment is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Administrative
Agent upon demand of the Issuing Lender an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft or other demand
for payment, or any part thereof, that is not so reimbursed (it being agreed
that with respect to a Letter of Credit in a currency other than Dollars, each
L/C Participant shall pay the Administrative Agent the Dollar Amount of the
applicable amount). The Administrative Agent shall promptly forward such amounts
to the Issuing Lender.
(b)    If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
3.10(a) is paid to the Administrative Agent for the account of the Issuing
Lender after the date such payment is due, then such L/C Participant shall pay
interest on such amount to the Administrative Agent for the account of the
Issuing Lender on demand at a rate per annum equal to the product of (i) such
amount, times (ii) the daily average Federal Funds Effective Rate during the
period from and including the date such payment is required to be made to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. Notwithstanding the foregoing
sentence, if any such amount required to be paid by any L/C Participant pursuant
to Section 3.10(a) is not made available to the Administrative Agent for the
account of the Issuing Lender by such L/C Participant by the date that is three
(3) Business Days after such payment is due, then the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date to the date on which such payment
is immediately available to the Issuing Lender at the rate per annum applicable
to Base Rate Loans under the Revolving Facility. A certificate of the Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this Section 3.10 shall be conclusive in the absence of manifest error.
(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.10(a), the Administrative Agent or the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of Collateral
applied thereto by the Administrative Agent or the Issuing Lender), or any
payment of interest on account thereof, the Administrative Agent will distribute
to such L/C Participant (or in the case of any such amounts received directly by
the Issuing Lender, the Issuing Lender will distribute to the Administrative
Agent who in turn will distribute to such L/C Participant) its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Administrative Agent or the Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or the Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of the
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or the Issuing Lender, as the case may be, to it.
3.11    Reimbursement Obligation of the Borrower. The Issuing Lender shall
notify the Administrative Agent who shall in turn notify the Borrower of the
date and amount paid by the Issuing Lender under any Letter of Credit. The
Borrower agrees to reimburse the Issuing Lender for the amount of (a) such draft
or other demand for payment so paid and (b) any fees, charges or other costs or
expenses (other

50

--------------------------------------------------------------------------------




than taxes or similar amounts) incurred by the Issuing Lender in connection with
such payment on the next Business Day following the date on which the Borrower
receives such notice. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds (it being agreed that with respect to any Letter of Credit in a
currency other than Dollars, such payment shall be made in the Dollar Amount of
the applicable amount). Interest shall be payable on any such amounts from the
date on which the relevant draft or other demand for payment is paid until
payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, Section 4.5(b) and (ii) thereafter,
Section 4.5(c). Each drawing under any Letter of Credit shall (unless an event
of the type described in clause (i) or (ii) of Section 9.1(f) shall have
occurred and be continuing with respect to the Borrower, in which case the
procedures specified in Section 3.10 for funding by L/C Participants shall
apply) constitute a request by the Borrower to the Administrative Agent for a
borrowing pursuant to Section 3.2 of Base Rate Loans (or, at the option of the
Administrative Agent and the Swingline Lender in their sole discretion, a
borrowing pursuant to Section 3.4 of Swingline Loans) in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Loans (or, if applicable, Swingline
Loans) could be made, pursuant to Section 3.2 (or, if applicable, Section 3.4),
if the Administrative Agent had received a notice of such borrowing at the time
the Administrative Agent receives notice from the Issuing Lender of such drawing
under such Letter of Credit.
3.12    Obligations Absolute. The Borrower’s obligations under Section 3.11
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.11 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee, or any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 3.12, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Obligations of
the Borrower hereunder. The Issuing Lender shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors, omissions, interruptions or delays found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Issuing Lender. The
Borrower agrees that any action taken or omitted by the Issuing Lender under or
in connection with any Letter of Credit or the related drafts other demands for
payment or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.
3.13    Letter of Credit Payments. If any draft or other demand for payment
shall be presented for payment under any Letter of Credit, the Issuing Lender
shall promptly notify the Administrative Agent who in turn shall promptly notify
the Borrower of the date of payment and amount paid by the Issuing Lender in
respect thereof. The responsibility of the Issuing Lender to the Borrower in
connection with any draft or other demand for payment presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft or other demand for payment) delivered under
such Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

51

--------------------------------------------------------------------------------




3.14    Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
3.15    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, if
any Lender becomes, and during the period it remains, a Defaulting Lender, the
Issuing Lender will not be required to issue any Letter of Credit or to amend
any outstanding Letter of Credit to increase the face amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof, and the Swingline
Lender will not be required to make any Swingline Loan, in each case unless any
exposure that would result therefrom is eliminated or fully covered by the
Commitments of the Non-Defaulting Lenders or replacement Lenders or by Cash
Collateralization or a combination thereof reasonably satisfactory to the
Issuing Lender or Swingline Lender, as applicable.
(b)    If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply with respect to any outstanding L/C
Exposure, any outstanding Swingline Exposure and any outstanding Revolving
Percentage of such Defaulting Lender:
(i)    the L/C Exposure, the Swingline Exposure and the Revolving Percentage of
such Defaulting Lender will, subject to the limitation in the proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (x) no Event of Default has occurred
and is continuing at such time (and, unless the Borrower shall have otherwise
notified the Administrative Agent at the time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
(y) the sum of each Non-Defaulting Lender’s Revolving Extensions of Credit may
not in any event exceed the Revolving Commitment of such Non-Defaulting Lender
as in effect at the time of such reallocation and (z) neither such reallocation
nor any payment by a Non-Defaulting Lender pursuant thereto will constitute a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Lender, the Swingline Lender or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;
provided, further, that, for purposes of clause (x) in the first proviso above,
such reallocation shall be given effect immediately upon the cure or waiver of
such Event of Default and subject to clauses (y) and (z) above; and
(ii)    any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.7(b) shall be applied at such time or times as may be determined by
the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Lender or the Swingline Lender hereunder;
    

52

--------------------------------------------------------------------------------




third, to Cash Collateralize the Issuing Lender’s fronting exposure with respect
to such Defaulting Lender;
fourth, as the Borrower may request (so long as no Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released in order to, on a pro rata basis, (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the Issuing Lender’s
future fronting exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lender or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;
seventh, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or payment under any Letter of Credit in respect of which such Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 6.2 were satisfied and waived, such payment shall be applied
solely to pay the Loans of, and any payment under any Letter of Credit owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or payment under any Letter of Credit owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable Facility
without giving effect to Section 3.15(b)(i). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 3.15(b)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(c)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, all fees pursuant to Sections 3.5(a) and 3.9
shall cease to accrue with respect to such Defaulting Lender (without prejudice
to the rights of the Lenders other than Defaulting Lenders in respect of such
fees); provided that (i) to the extent that a portion of the L/C Exposure or the
Swingline Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to clause (b)(i) above, such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Revolving Commitments, and (ii) to the extent
any portion of such L/C Exposure or Swingline Exposure cannot be so reallocated,
such fees will instead accrue for the benefit of and be payable to the Issuing
Lender and the Swingline Lender as their interests

53

--------------------------------------------------------------------------------




appear (and the pro rata payment provisions of Section 4.8 will automatically be
deemed adjusted to reflect the provisions of this Section) until and to the
extent that such L/C Exposure or Swingline Exposure is reallocated, Cash
Collateralized and/or such Defaulting Lender is replaced.
(d)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of (b)(ii) above will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender or any Lender may have against such Defaulting
Lender.
(e)    If the Borrower, the Administrative Agent, the Issuing Lender and the
Swingline Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in clause (b)(ii) above), such Lender will,
to the extent applicable, purchase such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Extensions of Credit, L/C
Exposure and Swingline Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such L/C Exposure and Swingline Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.
3.16    Incremental Revolving Commitments.
(a)    Borrower Request. The Borrower may at any time and from time to time
after the Closing Date by written notice to the Administrative Agent elect to
request an increase to the existing Revolving Commitment (each, an “Incremental
Revolving Facility”) with revolving commitments (each, an “Incremental Revolving
Commitment”) in an amount not in excess of the Incremental Cap, and in minimum
increments of $500,000 and a minimum amount of $5,000,000 (or such lesser amount
equal to the remaining Incremental Cap) (and provided that there shall be not
more than three tranches of Incremental Revolving Commitments at any time). Each
such notice shall specify (i) the date (each, a “Revolving Commitment Increase
Effective Date”) on which the Borrower proposes that the Incremental Revolving
Commitment shall be effective, which shall be a date not less than three (3)
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Person (which, if not a
Lender, an Approved Fund or an Affiliate of a Lender, shall be reasonably
satisfactory to the Administrative Agent, the Swingline Lender and the Issuing
Lender (each such acceptance not to be unreasonably withheld or delayed)) to
whom the Borrower proposes any portion of such Incremental Revolving Commitment
be allocated and the amounts of such allocations; provided that any existing
Lender approached to provide all or a portion

54

--------------------------------------------------------------------------------




of the Incremental Revolving Commitments may elect or decline, in its sole
discretion, to provide such Incremental Revolving Commitment.
(b)    Conditions. The Incremental Revolving Commitment shall become effective
as of such Revolving Commitment Increase Effective Date; provided that:
(i)    each of the conditions set forth in Section 6.2 shall be satisfied;
(ii)    no Event of Default shall exist immediately prior to or after giving
effect to such Incremental Revolving Commitment;
(iii)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction;
(iv)    no existing Lender will be required to participate in any Incremental
Revolving Facility without its consent; and
(v)    the Borrower is in compliance, on a pro forma basis after giving effect
to the incurrence of any such Incremental Revolving Commitment (and assuming
that the commitments under any such Incremental Revolving Facility and the
Revolving Facility are fully drawn), with the financial covenants set forth in
Section 8.1 calculated as of the most recent period of four (4) consecutive
fiscal quarters for which financial statements have been delivered.
(c)    Terms of Incremental Revolving Loans and Incremental Revolving
Commitments. The terms and provisions of the Incremental Revolving Commitments
and the Loans made pursuant to the Incremental Revolving Commitments shall be as
follows:
(i)    terms and provisions of Loans made pursuant to Incremental Revolving
Commitments (the “Incremental Revolving Loans”) shall be on terms consistent
with the existing Revolving Loans; and
(ii)    any Incremental Revolving Facilities will mature no earlier than, and
will require no scheduled amortization or differing mandatory commitment
reduction prior to, the Revolving Termination Date.
The Incremental Revolving Commitments shall be effected by a joinder agreement
(the “Increase Revolving Joinder”) executed by the Borrower, the Administrative
Agent and each Lender making such Incremental Revolving Commitment, in form and
substance reasonably satisfactory to each of them (in the case of the
Administrative Agent, to the extent required herein). The Increase Revolving
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 3.16. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Revolving Commitments and Revolving Loans
shall be deemed, unless the context otherwise requires, to include references to
Incremental Revolving Commitments and Incremental Revolving Loans that are made
pursuant to this Agreement.



55

--------------------------------------------------------------------------------




(d)    Ranking. The Incremental Revolving Loans and Incremental Revolving
Commitments established pursuant to this Section 3.16 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from (x) security interests created by
the Security Documents and the guarantees of the Guarantors and (y) prepayments
of the Revolving Facility.
3.17    Extension of Maturity Date in Respect of Revolving Facility.
(a)    Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not later than 30 days prior to
the Revolving Termination Date then in effect hereunder in respect of the
Revolving Facility (the “Existing Revolving Facility Maturity Date”), request
that each Revolving Lender extend such Lender’s Revolving Termination Date in
respect of the Revolving Facility; provided that (i) the interest rate margins,
interest rate “floors,” fees and maturity applicable to any extended Revolving
Loan shall be determined by the Borrower and the Extending Revolving Lenders and
(b) any such extension shall be on the terms and pursuant to documentation to be
determined by the Borrower and the Extending Revolving Lenders.
(b)    Revolving Lender Elections to Extend. Each Revolving Lender, acting in
its sole and individual discretion, shall, by notice to the Administrative Agent
given within ten (10) Business Days of delivery of the notice referred to in
clause (a) (or such other period as the Borrower and the Administrative Agent
shall mutually agree) (the “Revolving Notice Date”), advise the Administrative
Agent whether or not such Revolving Lender agrees to such extension (and each
Revolving Lender that determines not to so extend its Revolving Termination Date
(a “Non-Extending Revolving Lender”) shall notify the Administrative Agent of
such fact promptly after such determination (but in any event no later than the
Revolving Notice Date) and any Revolving Lender that does not so advise the
Administrative Agent on or before the Revolving Notice Date shall be deemed to
be a Non-Extending Revolving Lender. The election of any Revolving Lender to
agree to such extension shall not obligate any other Revolving Lender to so
agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Revolving Lender’s determination under this Section
promptly following the Revolving Notice Date.
(d)    Additional Commitment Lenders. The Borrower shall have the right to
replace each Non-Extending Revolving Lender with, and add as “Revolving Lenders”
under this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Revolving Commitment Lender”) as provided in Section 11.6; provided
that each of such Additional Revolving Commitment Lenders shall enter into an
Assignment and Assumption pursuant to which such Additional Revolving Commitment
Lender shall undertake a Revolving Commitment (and, if any such Additional
Revolving Commitment Lender is already a Revolving Lender, its Revolving
Commitment shall be in addition to any other Revolving Commitment of such Lender
hereunder on such date).
(e)    Extension Requirement. If (and only if) any Revolving Lender has agreed
so to extend their Revolving Termination Date (each, an “Extending Revolving
Lender”), the Revolving Termination Date in respect of the Revolving Facility of
each Extending Revolving Lender and of each Additional Revolving Commitment
Lender shall be extended subject to the terms of any such

56

--------------------------------------------------------------------------------




notice of extension and each Additional Revolving Commitment Lender shall
thereupon become a “Revolving Lender” for all purposes of this Agreement.
(f)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the effective date of such extension
signed by a Responsible Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such extension
and (ii) certifying that, before and after giving effect to such extension, (A)
the representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects (or, with respect to any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) on and as of the effective date of such extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or, with respect to any representations and warranties qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date, and except that for purposes of this Section 3.17, the representations and
warranties contained in Section 5.1 shall be deemed to refer to the most recent
statements furnished pursuant to subsection (c), of Section 6.1, and (B) no
Default exists. In addition, on the Revolving Termination Date of each
Non-Extending Revolving Lender, the Borrower shall repay any non-extended
Revolving Loans of such Non-Extending Revolving Lender outstanding on such date.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 11.1 or 11.7 to the contrary, and the Borrower, the Administrative Agent
and the Extending Revolving Lenders shall be entitled to enter into any
amendments to this Agreement necessary or desirable to reflect the extensions
pursuant to this Section 3.17.
SECTION 4.    GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
4.1    Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 2:00
p.m., New York City time, three (3) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 2:00 p.m., New York City time, one (1)
Business Day prior thereto, in the case of Base Rate Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans and if such payment is to be applied to
prepay the Term Loans, the manner in which such prepayment is to be applied
thereto; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 4.11; provided, further, that such
notice may be contingent on the occurrence of a refinancing or the consummation
of a sale, transfer, lease or other Disposition of assets and may be revoked or
the termination date deferred if the refinancing or sale, transfer, lease or
other Disposition of assets does not occur. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are Base Rate Loans and Swingline Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Eurodollar Loans
shall be in an aggregate principal amount of $500,000 or integral multiples of
$100,000 in excess thereof. Partial prepayments of Base Rate Loans (other than
Swingline Loans) shall be in an aggregate principal amount of $250,000 or
integral multiples of $100,000 in excess thereof. Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or
integral multiples of $50,000 in excess thereof.

57

--------------------------------------------------------------------------------




4.2    Mandatory Prepayments.
(a)    If any Indebtedness shall be incurred or issued by any Group Member after
the Closing Date (other than Excluded Indebtedness), an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied on the date of such incurrence or
issuance toward the prepayment of the Term Loans as set forth in Section 4.2(c).
(b)    (1) If on any date any Group Member shall receive Net Cash Proceeds in
excess of $5,000,000 in the aggregate in any fiscal year from Asset Sales and
Recovery Events then, unless a Reinvestment Notice shall be delivered in respect
thereof, an amount equal to 100% of such Net Cash Proceeds shall be applied on
such date toward the prepayment of the Term Loans as set forth in Section
4.2(c); provided that, notwithstanding the foregoing, on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Term Loans as set forth in Section 4.2(c).
(2)    Notwithstanding the foregoing, to the extent that (and for so long as)
any of or all of the Net Cash Proceeds of any Asset Sale or any Recovery Event
by a Foreign Subsidiary giving rise to mandatory prepayment pursuant to Section
4.2(b)(1) (each such Asset Sale and Recovery Event, a “Specified Asset Sale”)
are prohibited or delayed by applicable local Requirements of Law from being
repatriated to the jurisdiction of organization of the Borrower, the calculation
of Net Cash Proceeds shall be reduced by the amount so prohibited or delayed;
provided, that once such repatriation of any such affected Net Cash Proceeds is
permitted under the applicable local Requirements of Law, the Group Members
shall be treated as having received Net Cash Proceeds equal to the amount of
such reduction.
(c)    Amounts to be applied in connection with prepayments made pursuant to
this Section 4.2 shall be applied to the prepayment of the Term Loans in
accordance with Section 4.8 and first, to Base Rate Loans and, second, to
Eurodollar Loans. Each prepayment of the Term Loans under this Section 4.2 shall
be accompanied by accrued interest to the date of such prepayment on the amount
prepaid.
(d)    On the date that is thirty (30) days after the Closing Date, the Borrower
shall prepay the Term Loans as set forth in Section 4.2(c) by an amount equal to
$150,000,000 minus the aggregate amount of the 2015 Capital Stock Repurchase
made during such period, such prepayment amount not to exceed $100,000,000;
provided that no prepayment under this clause (d) shall be required to the
extent that the amount thereof would not exceed $100,000.
4.3    Conversion and Continuation Options.
(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
Base Rate Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 2:00 p.m., New York City time, on the Business Day
preceding the proposed conversion date; provided that any such conversion of
Eurodollar Loans may be made only on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 2:00 p.m., New York City time, on the
third Business Day preceding the proposed conversion date (which notice shall
specify the length of the initial Interest Period therefor); provided that no
Base Rate Loan under a particular Facility may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and

58

--------------------------------------------------------------------------------




the Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations; and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.
4.4    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $500,000 or integral
multiples of $100,000 in excess thereof (or, if less, the then outstanding
amount of the Eurodollar Loans (or, in the case of a conversion, Base Rate
Loans) to be borrowed, converted or continued) and (b) no more than ten (10)
Eurodollar Tranches shall be outstanding at any one time.
4.5    Interest Rates and Payment Dates.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.
(b)    Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.
(c)    If an Event of Default under Section 9.1(a) shall have occurred and be
continuing, such overdue amounts shall bear interest at a rate per annum equal
to (i) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2.00%, (ii) in
the case of Reimbursement Obligations, the non-default rate applicable to Base
Rate Loans under the Revolving Facility plus 2.00% and (iii) in the case of any
such other amounts that do not relate to a particular Facility, the non-default
rate then applicable to Base Rate Loans under the Revolving Facility plus 2.00%,
in each case from the date of such Event of Default until such Event of Default
is no longer continuing.
(d)    Interest shall be payable in arrears on each Interest Payment Date and as
provided in Section 3.11; provided that interest accruing pursuant to paragraph
(c) of this Section shall be payable from time to time on demand.
(e)    Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable law (the
“Maximum Rate”). If any Agent or any

59

--------------------------------------------------------------------------------




Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable law,
(i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
4.6    Computation of Interest and Fees.
(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to Base Rate Loans the rate of interest on which is calculated on the basis of
the Prime Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, promptly deliver to
the Borrower a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to Section 4.6(a).
4.7    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a)    the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(b)    the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as reasonably determined and
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,
the Administrative Agent shall give written notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter but at least two (2)
Business Days prior to the first day of such Interest Period. If such notice is
given (x) any Eurodollar Loans under the relevant Facility requested to be made
on the first day of such Interest Period shall be made as Base Rate Loans, (y)
any Loans under the relevant Facility that were to have been converted on the
first day of such Interest Period to Eurodollar Loans shall be continued as Base
Rate Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then current Interest Period, to Base
Rate Loans. Until such notice has been withdrawn by the Administrative Agent
(which notice the Administrative Agent agrees to withdraw promptly upon a
determination that the condition or situation which gave rise to such notice no
longer exists), no further

60

--------------------------------------------------------------------------------




Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurodollar Loans.
4.8    Pro Rata Treatment; Application of Payments; Payments.
(a)    Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Term Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.
(b)    Each payment (including each prepayment) on account of principal of and
interest on the Term Loans shall be made pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Term Lenders.
The amount of each principal prepayment of the Term Loans made pursuant to
Section 4.1 shall be applied to reduce the then remaining installments of the
Term Loans as specified by the Borrower in the applicable notice of prepayment.
The amount of each principal prepayment of the Term Loans made pursuant to
Section 4.2 shall be applied to reduce the then remaining installments of the
Term Loans in direct order of maturity.
(c)    Each payment on account of principal of and interest on the Revolving
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Revolving Loans then held by the Revolving Lenders.
(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 p.m., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may
(but shall not be required to), in reliance upon such assumption, make available
to the Borrower a corresponding amount. If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive

61

--------------------------------------------------------------------------------




in the absence of manifest error. If such Lender’s share of such borrowing is
not made available to the Administrative Agent by such Lender within three (3)
Business Days of such Borrowing Date, the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to Base Rate Loans under the relevant Facility, on demand, from the
Borrower.
(f)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may (but shall not be required to), in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
(g)    Notwithstanding anything to the contrary contained herein, the provisions
of this Section 4.8 (i) shall be subject to the express provisions of this
Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders and (ii) shall not
restrict any transactions permitted by Section 11.6 or any “amend and extend”
transactions.
4.9    Requirements of Law.
(a)    If the adoption of, taking effect of or any change in any Requirement of
Law or in the administration, interpretation or application thereof or
compliance by any Lender or Issuing Lender with any request, guideline or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof (and, for
purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or regulatory authorities,
in each case pursuant to Basel III, are deemed to have gone into effect and
adopted subsequent to the date hereof):
(A)    shall impose, modify or hold applicable any reserve, special deposit,
liquidity, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender or Issuing Lender that is not otherwise included in the
determination of the Eurodollar Rate hereunder;
(B)    shall impose on such Lender (or its applicable lending office) or Issuing
Lender any additional Tax (other than any Indemnified Taxes or Other Taxes
indemnified under Section 4.10 or any Excluded Tax) with respect to this
Agreement or any of the other Loan Documents or any of its obligations hereunder
or thereunder or any payments to such Lender (or its applicable lending office)
or Issuing Lender of principal, interest, fees or any other amount payable
hereunder; or

62

--------------------------------------------------------------------------------




(C)    shall impose on such Lender or Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender of making, converting into, continuing or maintaining Loans or
Letters of Credit or to reduce any amount receivable hereunder in respect
thereof (whether of principal, interest or any other amount), then, in any such
case, the Borrower shall promptly pay such Lender or Issuing Lender, upon its
demand, any additional amounts necessary to compensate such Lender or Issuing
Lender for such increased cost or reduced amount receivable. If any Lender or
Issuing Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
(b)    If any Lender or Issuing Lender shall have reasonably determined that the
adoption of, taking effect of or any change in any Requirement of Law regarding
capital adequacy or liquidity or in the interpretation or application thereof or
compliance by such Lender or Issuing Lender or any corporation controlling such
Lender or Issuing Lender with any request or directive regarding capital
adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof (and, for purposes of
this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or regulatory authorities, in each case
pursuant to Basel III, are deemed to have gone into effect and adopted
subsequent to the date hereof) shall have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect to the Loans or
the Letters of Credit to a level below that which such Lender or Issuing Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or Issuing Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity), then from
time to time, after submission by such Lender or Issuing Lender to the Borrower
(with a copy to the Administrative Agent) of a written request therefor, the
Borrower shall pay to such Lender or Issuing Lender such additional amount or
amounts as will compensate such Lender or Issuing Lender or such corporation for
such reduction.
(c)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender or Issuing Lender to the Borrower (with a copy
to the Administrative Agent) shall be conclusive in the absence of manifest
error. Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any amounts incurred more than 180 days prior to
the date that such Lender or Issuing Lender notifies the Borrower of such
Lender’s or Issuing Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such 180 day period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder. The Borrower shall pay the Lender or
Issuing Lender, as the case may be, the amount shown as due on any certificate
referred to above within thirty (30) days after receipt thereof.

63

--------------------------------------------------------------------------------




4.10    Taxes.
(a)    Payments Free of Indemnified Taxes and Other Taxes. Any and all payments
by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document shall (except to the extent required by law) be made free
and clear of and without deduction or withholding for any Taxes, provided that
if any Loan Party or any other applicable withholding agent shall be required by
applicable law to deduct or withhold any Indemnified Taxes (including any Other
Taxes) from any sum paid or payable by any Loan Party under any of the Loan
Documents, then (i) the sum payable by the applicable Loan Party shall be
increased as necessary so that after all required deductions or withholdings
have been made (including deductions applicable to additional sums payable under
this Section 4.10) the Lender or the applicable Agent (in the case of payments
being made to such Agent for its own account), as the case may be, receives on
the due date a net amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable Loan Party or
withholding agent shall make such deductions or withholdings and (iii) the
applicable Loan Party or withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Borrower. The Loan Parties shall, jointly and
severally, indemnify each Agent or Lender, within ten (10) Business Days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section 4.10) imposed on or payable by such Agent or
Lender, as the case may be, with respect to this Agreement or any other Loan
Document, and reasonable expenses arising therefrom, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth the amount
of such payment or liability delivered by a Lender (with a copy to the relevant
Agent), or by an Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Agent.
(e)    Status of Lenders. Each Lender shall deliver to the Borrower and to the
Administrative Agent, whenever reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, (A) to
determine whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) to determine, if applicable, the required
rate of withholding or deduction and (C) to establish such Lender’s entitlement
to any available exemption from, or reduction of, applicable Taxes in respect of
any payments to be made to such Lender pursuant to any Loan Document or
otherwise to establish such Lender’s status for withholding tax purposes in an
applicable jurisdiction. If any form, certification or other documentation
provided by a Lender pursuant to this Section 4.10(e) (including any of the
specific documentation described below) expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly notify the Borrower and
the Administrative Agent in writing and shall promptly

64

--------------------------------------------------------------------------------




update or otherwise correct the affected documentation or promptly notify the
Borrower and the Administrative Agent in writing that such Lender is not legally
eligible to do so.
Without limiting the generality of the foregoing,
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent duly completed and executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent (in such number of signed
originals as shall be requested by the recipient) on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon request of the Borrower or the Administrative Agent) as will
enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to U.S. federal backup
withholding or information reporting requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of U.S. federal withholding tax with
respect to any payments hereunder or under any other Loan Document shall deliver
to the Borrower and the Administrative Agent (in such number of signed originals
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent), duly
completed and executed copies of whichever of the following is applicable:
(ii)    IRS Form W-8BEN-E (or any successor thereto) claiming eligibility for
benefits of an income tax treaty to which the United States is a party,
(iii)    IRS Form W-8ECI (or any successor thereto) claiming that specified
payments (as applicable) under this Agreement or any other Loan Documents (as
applicable) constitute income that is effectively connected with such Foreign
Lender’s conduct of a trade or business in the United States,
(iv)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Sections 881(c) or 871(h) of the Code (the
“Portfolio Interest Exemption”), (x) a certificate, substantially in the form of
Exhibit G-1, G-2, G-3 or G-4, as applicable (a “Tax Status Certificate”) and (y)
IRS Form W-8BEN-E (or any successor thereto),
(v)    where such Lender is a partnership (for U.S. federal income tax purposes)
or otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on behalf of the beneficial owner(s)), or

65

--------------------------------------------------------------------------------




(vi)    any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by applicable Laws to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
notwithstanding anything to the contrary in this Section 4.10(e), no Lender
shall be required to deliver any documentation pursuant to this Section 4.10(e)
that it is not legally eligible to provide.
(f)    FATCA. Without limiting the generality of Section 4.10(e), if a payment
made to a Foreign Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Foreign Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Foreign Lender shall deliver to the Borrower and the Administrative Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the applicable withholding agent to comply with its obligations under FATCA, to
determine whether such Foreign Lender has complied with such Foreign Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this paragraph (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(g)    If any Agent or Lender determines, in its good faith discretion, that it
has received a refund (whether received in cash or applied as an offset against
other Taxes due) of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall promptly pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by any Loan Party under this Section
4.10 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Agent or Lender (including
any Taxes), as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that the Borrower, upon the request of such Agent or Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent or
Lender in the event such Agent or Lender is required to repay such refund to
such Governmental Authority. Such Lender or Agent, as the case may be, shall, at
the Borrower’s written reasonable request, provide the Borrower with a copy of
any notice of assessment or other evidence reasonably satisfactory to the
Borrower of the requirement to repay such refund received from the relevant
taxing authority. This subsection shall not be construed to require any Agent or
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.
(h)    The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or under any other Loan Document.
(i)    For purposes of this Section 4.10, the term “Lender” shall include the
Issuing Lender and the Swingline Lender.

66

--------------------------------------------------------------------------------




4.11    Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss, cost or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a conversion from, Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto or (d) any other default by the Borrower
in the repayment of such Eurodollar Loans when and as required pursuant to the
terms of this Agreement. Such indemnification may include an amount (other than
with respect to clause (d)) equal to the excess, if any, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
4.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 4.9 or 4.10(a), (b) or (c)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage or any unreimbursed costs or expenses; and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 4.9 or 4.10(a), (b) or
(c). The Borrower hereby agrees to pay all reasonable, documented out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation.
4.13    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a), (b) or (c) (such Lender, an “Affected Lender”), (b) is a
Non-Consenting Lender or (c) is a Defaulting Lender, with a replacement
financial institution or other entity; provided that (i) such replacement does
not conflict with any Requirement of Law, (ii) in the case of an Affected
Lender, prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (b) or (c), (iii) the replacement
financial institution or entity shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) the Borrower shall be liable to such replaced Lender under Section 4.11 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the replacement
financial institution or entity shall be an Eligible Assignee, (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.6 (provided that, except in the case of clause (c)
hereof, the Borrower shall be obligated to pay the registration and processing
fee referred to therein), (vii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 4.9 or 4.10(a), (b) or (c), as the case may be, (viii) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender, and (ix) in the case of a Non-Consenting Lender,

67

--------------------------------------------------------------------------------




the replacement financial institution or entity shall consent at the time of
such assignment to each matter in respect of which the replaced Lender was a
Non-Consenting Lender.
4.14    Evidence of Debt.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
(b)    The Administrative Agent, on behalf of the Borrower (or, in the case of
an assignment not required to be recorded in the Register in accordance with the
provisions of Section 11.6(d), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), a Related Party Register), in
each case pursuant to Section 11.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent (or, in
the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), the assigning Lender)
hereunder from the Borrower and each Lender’s share thereof.
(c)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 4.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded (absent manifest error); provided,
however, that the failure of any Lender or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement.
(d)    The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Loans or Swingline
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
D-1, D-2 or D-3, respectively, with appropriate insertions as to date.
4.15    Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.



68

--------------------------------------------------------------------------------




SECTION 5.    REPRESENTATIONS AND WARRANTIES
To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue, amend, extend, renew or participate in the Letters of
Credit, each of Holdings and the Borrower hereby represents and warrants to each
Agent and each Lender that:
5.1    Financial Condition. (i) The audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries as of and for each of the fiscal years ended on or
around December 31, 2012, 2013 and 2014, accompanied by a report from Ernst &
Young LLP and (ii) the unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for the fiscal quarter ended on or around March 31, 2015 (the
“Unaudited Financial Statements”), present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at such
dates, and the consolidated results of their respective operations and cash
flows for such period then ended (subject to normal year-end audit adjustments
and the absence of footnotes in the case of the financial statements delivered
pursuant to clause (ii) above). All such financial statements delivered pursuant
to clauses (i) and (ii) above, including the related schedules and notes
thereto, have been prepared substantially in accordance with GAAP applied
consistently throughout the periods involved.
5.2    No Change. Since December 31, 2014, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
5.3    Corporate Existence; Compliance with Law. Except as permitted under
Section 8.4, each Group Member (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the organizational power and authority, and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, (d) is in compliance with the terms of its
Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law and all Governmental Authorizations, except to the extent
that any failure under clause (a) (with respect to any Group Member other than
the Borrower) or clauses (b), (c) and (e) to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (a) consents, authorizations, filings and notices described in
Schedule 5.4, (b) consents, authorizations, filings and notices which have been,
or will be, obtained or made and are in full force and effect on or before the
Closing Date, (c) any such consent, authorizations, filings and notices the
absence of which could not reasonably be expected to have a Material Adverse
Effect, and (d) the filings referred to in Section 5.19. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization,

69

--------------------------------------------------------------------------------




moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).
5.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate (a) the
Organizational Documents of any Loan Party, (b) any Requirement of Law,
Governmental Authorization or any Contractual Obligation of any Group Member and
(c) will not result in, or require, the creation or imposition of any Lien on
any Group Member’s respective properties or revenues pursuant to its
Organizational Documents, any Requirement of Law or any such Contractual
Obligation (other than the Liens created by the Security Documents and Liens
permitted by Section 8.3), except for any violation set forth in clause (b) or
(c) which could not reasonably be expected to have a Material Adverse Effect.
5.6    Litigation and Adverse Proceedings. No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of Holdings or the Borrower, threatened in writing by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents, which would in any
respect impair the enforceability of the Loan Documents, taken as a whole or (b)
that could reasonably be expected to have a Material Adverse Effect.
5.7    No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.
5.8    Ownership of Property; Liens.
(a)    Each Group Member has title in fee simple (or local law equivalent) to
all of its owned real property, a valid leasehold interest in all its leased
real property, and good title to, or a valid leasehold interest in, license to,
or right to use, all its other tangible Property material to its business, in
all material respects, and no such Property is subject to any Lien except as
permitted by Section 8.3. The tangible Property of the Group Members, taken as a
whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted) and (ii) constitutes all the Property which is required for the
business and operations of the Group Members as presently conducted.
(b)    Schedule 5.8 contains a true and complete list of each interest in real
property owned by any Loan Party as of the Closing Date.
(c)    No Mortgage encumbers improved real property that is located in Special
Flood Hazard Area unless flood insurance under the applicable Flood Insurance
Laws has been obtained in connection with Section 7.5.
5.9    Intellectual Property. Except as could not reasonably be expected to have
a Material Adverse Effect, to the knowledge of any Loan Party: (a) the conduct
of, and the use of Intellectual Property in, the business of the Group Members
as currently conducted (including the products and services of the Group
Members) does not infringe, misappropriate, or otherwise violate the
Intellectual Property rights of any other Person; (b) in the last two (2) years,
there has been no such claim, to the knowledge of any Loan Party, threatened in
writing against any Group Member; (c) to the knowledge of any Loan Party, there
is no valid basis for a claim of infringement, misappropriation, or other
violation of Intellectual Property rights against any Group Member; (d) to the
knowledge of any Loan Party, no Person is infringing, misappropriating, or
otherwise violating any Intellectual Property of

70

--------------------------------------------------------------------------------




any Group Member, and there has been no such claim asserted or threatened in
writing against any third party by any Group Member or to the knowledge of any
Loan Party, any other Person; and (e) each Group Member has at all times
complied with all applicable laws, as well as its own rules, policies, and
procedures, relating to privacy, data protection, and the collection and use of
personal information collected, used, or held for use by such Group Member.
5.10    Taxes. Each Loan Party has filed or caused to be filed all federal,
state and other tax returns that are required to be filed by it and each Loan
Party has paid all federal, state and other taxes and any assessments made in
writing against it or any of its property by any Governmental Authority (other
than (a) any which are not yet due or the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party or (b) any which the failure to so file or pay
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect).
5.11    Federal Reserve Regulations. No Group Member is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any
extension of credit under this Agreement will be used for any purpose that
violates or would be inconsistent with the provisions of Regulation T, U or X of
the Board.
5.12    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act,
as amended, or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.
5.13    ERISA. Neither a Reportable Event nor a failure to satisfy the minimum
funding standard under Section 412 of the Code or Section 302 of ERISA, whether
or not waived has occurred or is reasonably expected to occur with respect to
any Single Employer Plan, and each Single Employer Plan and Multiemployer Plan
is in compliance in all respects with the applicable provisions of ERISA and the
Code except where such Reportable Event, failure, or non-compliance could not
reasonably be expected to have a Material Adverse Effect. No withdrawal by the
Borrower or any Commonly Controlled Entity from a Single Employer Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA
has occurred or is reasonably expected to occur, except as could not reasonably
be expected to have a Material Adverse Effect. Except as could not reasonably be
expected to have a Material Adverse Effect, no termination of a Single Employer
Plan has occurred or is reasonably expected to occur. No Lien against the
Borrower or any Commonly Controlled Entity in favor of the PBGC or a Single
Employer Plan or a Multiemployer Plan has arisen during the past five years,
except as could not reasonably be expected to have a Material Adverse Effect. No
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) has occurred or is reasonably expected to occur
with respect to any Plan, except as could not reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan and neither
the Borrower nor any Commonly Controlled Entity reasonably would become subject
to any liability under ERISA if the Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made, except, in each case, for any liability that could not
reasonably be expected to result in a Material Adverse Effect. No failure to
make a required contribution to a Multiemployer Plan has occurred or is
reasonably expected to occur, except as could not reasonably be expected to have
a Material Adverse

71

--------------------------------------------------------------------------------




Effect. No such Multiemployer Plan is in Reorganization or Insolvent or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), except as could not reasonably be expected to have a
Material Adverse Effect.
5.14    Investment Company Act; Other Regulations. No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board, as amended) that limits its ability to incur
Indebtedness.
5.15    Capital Stock and Ownership Interests of Subsidiaries. As of the Closing
Date (a) Schedule 5.15 sets forth the name and jurisdiction of formation or
incorporation of each Group Member and, as to each such Group Member (other than
the Borrower), states the beneficial and record owners thereof and the
percentage of each class of Capital Stock owned by any Loan Party, and (b) there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees,
independent contractors or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of any Group Member (other than the
Borrower), except as created by the Loan Documents or as permitted hereby.
Except as listed on Schedule 5.15, as of the Closing Date, (i) no Group Member
owns any interests in any joint venture, partnership or similar arrangements
with any Person and (ii) there are no Unrestricted Subsidiaries.
5.16    Use of Proceeds. The proceeds of the Term Loans shall be used to effect
the Transactions, including the payment of fees and expenses related thereto,
and to finance working capital and for general corporate purposes. The proceeds
of the Revolving Loans shall be used on the Closing Date to refinance borrowings
under the Existing INC Credit Agreement outstanding on the Closing Date and the
funding of any upfront fees and/or original issue discount. After the Closing
Date, the proceeds of the Revolving Loans and the Swingline Loans shall be used
to finance working capital and for general corporate purposes of the Borrower
and its Subsidiaries. The Letters of Credit shall be used for working capital
and general corporate purposes of the Borrower.
5.17    Environmental Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:
(a)    the facilities and properties owned or, to the Borrower’s knowledge,
leased or operated by any Group Member (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute a violation of, or could reasonably be expected to
give rise to liability under, any Environmental Law;
(b)    no Group Member has received any written claim, demand, notice of
violation, or of actual or potential liability with respect to any Environmental
Laws relating to any Group Member;
(c)    Materials of Environmental Concern have not been transported, sent for
treatment or disposed of from the Properties by any Group Member or, to the
Borrower’s knowledge, by any other person in violation of, or in a manner or to
a location that could reasonably be expected to result in any Group Member
incurring liability under, any Environmental Law, nor have any Materials of
Environmental Concern been released, generated, treated, or stored by any Group
Member or, to the Borrower’s knowledge, by any other person at, on, under or
from any of the Properties in violation of, or in a manner that could reasonably
be expected to give rise to result in any Group Member incurring liability
under, any applicable Environmental Law;

72

--------------------------------------------------------------------------------




(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or, to the Borrower’s knowledge,
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or relating to any Group Member;
(e)    each Group Member, the Properties and all operations at the Properties
are in compliance with all applicable Environmental Laws; and
(f)    no Group Member has assumed by contract any liability of any other Person
under Environmental Laws, nor is any Group Member paying for or conducting , in
whole or in part, any response or other corrective action to address any
Materials of Environmental Concern at any location pursuant to any Environmental
Law.
5.18    Accuracy of Information, etc. No written statement contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents (including the
Confidential Information Memorandum) (other than information of a general
economic or industry-specific nature), when taken as a whole, contained as of
the date such statement, information, document or certificate was furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not materially
misleading in the light of the circumstances under which such statements were
made after giving effect to any supplements thereto; provided, however, that (i)
with respect to the pro forma financial information contained in the materials
referenced above, the Borrower represents only that the same were prepared in
good faith and are based upon assumptions believed by management of the Borrower
to be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as
fact, is by its nature inherently uncertain and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount and (ii) no
representation is made with respect to information of a general economic or
industry nature.
5.19    Security Documents. The Guarantee and Collateral Agreement and each
other Security Document is, or upon execution will be, effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a valid
security interest in the Collateral described therein and proceeds thereof (to
the extent a security interest can be created therein under the Uniform
Commercial Code). In the case of the Pledged Equity Interests described in the
Guarantee and Collateral Agreement, when stock or interest certificates
representing such Pledged Equity Interests (along with properly completed stock
or interest powers endorsing the Pledged Equity Interest and executed by the
owner of such shares or interests) are delivered to the Collateral Agent, and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement or any other Security Document, when financing statements and other
filings specified on Schedule 5.19 in appropriate form are filed in the offices
specified on Schedule 5.19 and upon the taking of possession or control by the
Collateral Agent of the Collateral with respect to which a security interest may
be perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent required by the Security Documents),
the Collateral Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except Liens permitted by Section 8.3) subject in the case of the Intellectual
Property that is the subject of any application or registration, to the
recordation of appropriate evidence of the Collateral Agent’s Lien in the United
States Patent and Trademark Office and/or United States Copyright Office, as
appropriate, and the

73

--------------------------------------------------------------------------------




taking of actions and making of filings necessary under the applicable
Requirements of Law to obtain the equivalent of perfection.
5.20    Solvency. Holdings and its Subsidiaries (on a consolidated basis), after
giving effect to the Transactions and the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith, will be and
will continue to be Solvent.
5.21    Senior Indebtedness. The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt,” “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party with respect to
any Junior Financing.
5.22    Sanctions and Anti-Corruption Laws.
(a)    Neither Holdings, the Borrower nor any of their Subsidiaries or, to the
knowledge of Holdings and Borrower, any director, officer, employee, agent or
representative of Holdings or the Borrower, is an individual or entity (for
purposes of only this Section 5.22, “Person”) currently the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control (“OFAC”), the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is Holdings, the Borrower or any Subsidiary
located, organized or resident in a Sanctioned Country. Each of Holdings and the
Borrower represents and covenants that it will not, directly or indirectly, use
any Loan, Letter of Credit or proceeds of the transaction, or lend, contribute
or otherwise make available such Loan, Letter of Credit or proceeds to any
subsidiary, joint venture partner or other Person, to fund any activities of or
business with any Person, or in any country or territory, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.
(b)    Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any director, officer, agent or employee of the Borrower or any of
its Subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”) or any other applicable anti-bribery or anti-corruption law
(“Anti-Corruption Laws”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Borrower and its
Subsidiaries have conducted their businesses in compliance with the FCPA. No
part of the proceeds of the Loans or Letters of Credit will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of any Anti-Corruption
Law.
5.23    Patriot Act. The Borrower and each of its Subsidiaries are in compliance
in all material respects with (a) the Trading with the Enemy Act, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act and (c) other federal or
state laws relating to “know your customer” and anti-money laundering rules and
regulations.

74

--------------------------------------------------------------------------------




SECTION 6.    CONDITIONS PRECEDENT
6.1    Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it is subject to
the satisfaction or waiver, prior to or substantially concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:
(a)    Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by Holdings, the Borrower, each Person that is
a Lender as of the Closing Date and each other party listed on the signature
pages hereto, (ii) the Guarantee and Collateral Agreement and each other
Security Document (except for Mortgages and other deliverables as set forth in
Section 7.9) required to be delivered on the Closing Date, executed and
delivered by the Borrower and each other Loan Party that is a party thereto and
(iii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two (2) Business Days in advance of the Closing Date.
(b)    Transactions. On the Closing Date, after giving effect to the
Transactions, neither Holdings nor any of its Subsidiaries on a consolidated
basis shall have any indebtedness for borrowed money other than the Facilities
and other indebtedness permitted by Section 8.2 and reflected in the Unaudited
Financial Statements.
(c)    Financial Statements. The Joint Lead Arrangers shall have received, (i)
the financial statements described in Section 5.1, (ii) the forecasts of the
consolidated financial performance of Holdings and its Subsidiaries on an annual
basis through December 31, 2019 and (iii) a certificate of a Responsible Officer
of Holding setting forth calculations showing pro forma compliance with the
financial covenants set forth in Section 8.1 calculated as of the period of four
(4) consecutive fiscal quarters ending March 31, 2015.
(d)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search (including a search as to judgments, bankruptcy, tax and
intellectual property matters) made against each Loan Party in the jurisdiction
in which filings or recordations under the Uniform Commercial Code should be
made to evidence or perfect security interests in all assets of such Loan Party.
(e)    Fees. The Borrower and its Subsidiaries shall have complied with all of
their obligations under, and the terms of, the Fee Letter. The Joint Lead
Arrangers and the Agents shall have received all reasonable and documented
out-of-pocket costs and expenses required to be paid and all accrued reasonable
and documented out-of-pocket costs and expenses required to be paid, including
without limitation, the reasonable and invoiced fees and disbursements of
McGuireWoods LLP (and one local counsel in each applicable jurisdiction, if
required).
(f)    Secretary Certificates. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit E, with appropriate insertions and attachments including the
certificate of incorporation or certificate of formation, as applicable, of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and certificates as of a recent date of the good
standing of each Loan Party under the laws of the jurisdiction of organization
of such Loan Party.
(g)    Legal Opinions. The Administrative Agent shall have received the legal
opinion of Weil, Gotshal & Manges LLP, counsel to Holdings and its Subsidiaries
and other local counsel opinions as necessary. Such legal opinions shall be
addressed to the Agents and the Lenders and shall cover such

75

--------------------------------------------------------------------------------




other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require that are customary for transactions
of this kind.
(h)    Pledged Equity Interests; Stock Powers; Pledged Notes. The Collateral
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement, if
applicable, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note (if any) pledged to the Administrative Agent pursuant to
the Guarantee and Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.
(i)    Filings, Registrations and Recordings. Each Uniform Commercial Code
financing statement and Intellectual Property Security Agreement required by the
Security Documents to be filed, registered or recorded in order to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 8.3), shall be in proper form for filing, registration or recordation.
(j)    Patriot Act, Etc. The Administrative Agent shall have received, with
respect to such documents and other information requested in writing at least
ten (10) Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.
(k)    Solvency Certificate. The Administrative Agent shall have received a
certificate, in the form of Exhibit F, from a senior financial officer of
Holdings or the Borrower certifying that Holdings and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby, are solvent.
(l)    Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement.
(m)    Refinancing. The Administrative Agent shall have received a customary
payoff letter from the administrative agent under the Existing INC Credit
Agreement with respect to all principal, interest, fees and other amount due
under the Existing INC Credit Agreement as of the Closing Date and shall be
satisfied with the arrangements to ensure that all such amounts are repaid on
the Closing Date substantially concurrently with the initial borrowings
hereunder and that all collateral therefor shall thereupon be released.
(n)    Officer’s Certificate. The Administrative Agent shall have received a
certificate from a Responsible Officer of Holdings to the effect that each of
the representations and warranties made by any Loan Party in or pursuant to
Section 5 shall be true and correct in all material respects (or, with respect
to any representations and warranties qualified by materiality or Material
Adverse Effect, in all respects) on and as of such date as if made on and as of
such date (except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
(or, with respect to any representations and warranties qualified by materiality
or Material Adverse Effect, in all respects) on and as of such specific date).

76

--------------------------------------------------------------------------------




(o)    Notices. The Borrower shall have delivered to the Administrative Agent
the notice of borrowing for such extension of credit in accordance with this
Agreement and a notice designating the deposit account into which loan proceeds
should be disbursed.
6.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit (other than the amendment, modification, renewal or
extension of a Letter of Credit which does not increase the face amount, of such
Letter of Credit) requested to be made by it is subject to the satisfaction of
the following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (or, with respect to any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) on and as of such date as if made on and as of such
date (except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
(or, with respect to any representations and warranties qualified by materiality
or Material Adverse Effect, in all respects) on and as of such specific date).
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
(c)    Notices. The Borrower shall have delivered to the Administrative Agent
and, if applicable, the Issuing Lender or the Swingline Lender, the notice of
borrowing or Application, as the case may be, for such extension of credit in
accordance with this Agreement.
Each borrowing by and issuance or amendment of a Letter of Credit (other than
the amendment, modification, renewal or extension of a Letter of Credit which
does not increase the face amount, of such Letter of Credit) on behalf of the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 6.2 have been satisfied.
SECTION 7.    AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding, or any Loan or other amount is owing
to any Lender or Agent hereunder (other than Unasserted Contingent Obligations,
Letters of Credit that have been Cash Collateralized and any amount owing under
Specified Hedge Agreements and Specified Cash Management Agreements), Holdings
shall and shall cause each of its Subsidiaries to:
7.1    Financial Statements. Furnish to the Administrative Agent and each
Lender:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of Holdings, beginning with the fiscal year ending on
December 31, 2015, (i) a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income or operations, members’ equity
and cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit (other than upcoming maturity of the Credit Facilities and default or
potential default under Section 8.1), by Ernst & Young LLP or other independent
certified public accountants of nationally recognized standing and (ii) a
narrative report and

77

--------------------------------------------------------------------------------




management’s discussion and analysis of the financial condition and results of
operations of Holdings for such fiscal year, as compared to amounts for the
previous fiscal year; and
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three quarterly periods of each fiscal year of
Holdings, beginning with the quarter ending June 30, 2015, (i) the unaudited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such quarter and the related unaudited consolidated statements of
income or operations, and cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer of Holdings as fairly presenting in all material respects the financial
condition, results of operation, and cash flows of Holdings in accordance with
GAAP applied consistently throughout the periods reflected therein (subject to
normal year-end audit adjustments and the absence of footnotes) and (ii) a
narrative report and management’s discussion and analysis of the financial
condition and results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to the corresponding period of the
previous fiscal year.
Documents required to be delivered pursuant to Section 7.1(a) or (b) or Section
7.2(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at www.incresearch.com (or such other website specified by the Borrower
to the Administrative Agent from time to time); or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that, (x) to the extent the Administrative Agent so requests,
the Borrower shall deliver paper copies of such documents to the Administrative
Agent until a written request to cease delivering paper copies is given by the
Administrative Agent and (y) the Borrower shall notify the Administrative Agent
(by facsimile or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to herein, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
Notwithstanding the foregoing, if (i) Holdings’ financial statements are
consolidated with its direct or indirect parent’ financial statements or (ii)
any direct or indirect parent of Holdings is subject to periodic reporting
requirements of the Exchange Act and Holdings is not, then the requirement to
deliver consolidated financial statements of Holdings and its Subsidiaries
pursuant to Sections 7.1(a) and 7.1(b) and the related narrative discussion and
analysis and opinion of an independent certified public accountant, as
applicable, may be satisfied by delivering consolidated financial statements of
such direct or indirect parent of Holdings accompanied by a schedule showing, in
reasonable detail, consolidating adjustments, if any, attributable solely to
such direct or indirect parent and any of its subsidiaries that are not Holdings
or any of its Subsidiaries, and the related narrative discussion and analysis
and opinion of an independent certified public accountant, as applicable, of
such direct or indirect parent; provided that any such opinion of an independent
certified public accountant shall otherwise meet the requirements of Section
7.1(a)(i) above and shall relate solely to Holdings, its Subsidiaries, and such
direct or indirect parent (as applicable) but, in the case of such indirect
parent, only if such indirect parent has no direct or indirect Subsidiaries
other than (i) the direct parent of Holdings, Holdings and its Subsidiaries and
(ii) any intermediate parent that itself has no direct or indirect Subsidiaries
other than the direct parent of Holdings, Holdings and its Subsidiaries and one
or more other intermediate parents that meet the requirements of this clause
(ii).

78

--------------------------------------------------------------------------------




7.2    Certificates; Other Information. Furnish to the Administrative Agent and
the Collateral Agent (as applicable):
(a)    concurrently with the delivery of any financial statements pursuant to
Section 7.1(a) or (b), (i) a certificate of a Responsible Officer of the
Borrower certifying that no Default or Event of Default has occurred and is
continuing except as specified in such certificate, (ii) to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, a listing of any Intellectual Property which is the subject of
a United States federal registration or federal application (including
Intellectual Property included in the Collateral which was theretofore
unregistered and becomes the subject of a United States federal registration or
federal application) acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (ii) (or, in the case of the first
such list so delivered, since the Closing Date), and, at the request of the
Administrative Agent, promptly deliver to the Collateral Agent an Intellectual
Property Security Agreement suitable for recordation in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, or
such other instrument in form and substance reasonably acceptable to the
Administrative Agent, and undertake the filing of any instruments or statements
as shall be reasonably necessary to create, record, preserve, protect or perfect
the Collateral Agent’s security interest in such Intellectual Property and (iii)
a Compliance Certificate containing all information and calculations necessary
for determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be and, if applicable, for determining the
Applicable Margins and Commitment Fee Rate;
(b)    as soon as available, and in any event no later than ninety (90) days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget for the following fiscal year shown on a quarterly basis (including a
projected consolidated balance sheet of Holdings and its Subsidiaries as of the
end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a description of the underlying
assumptions applicable thereto) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer of Holdings stating that such Projections are based on reasonable
estimates, information and assumptions at the time prepared;
(c)    promptly after the same are filed, copies of all annual, regular or
periodic and special reports and registration statements which the Loan Parties
may file or be required to file with the SEC and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and
(d)    promptly, such additional financial and other information regarding the
business, financial or corporate affairs of Holdings or any of its Subsidiaries
as the Administrative Agent may from time to time reasonably request, including,
without limitation, other information with respect to the Patriot Act.
7.3    Payment of Taxes. Pay all Taxes, assessments, fees or other charges
imposed on it or any of its property by any Governmental Authority before they
become delinquent, except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or (b) where the failure to
pay could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

79

--------------------------------------------------------------------------------




7.4    Maintenance of Existence; Compliance.
(a)    (i) Preserve, renew and keep in full force and effect its organizational
existence except as permitted hereunder and (ii) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, including, without limitation, all necessary
Governmental Authorizations, except, in each case, as otherwise permitted by
Section 8.4 and except, in the case of clause (i) above solely with respect to
Holdings or any Subsidiary of the Borrower, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect;
(b)    comply with all Organizational Documents and Requirements of Law
(including, without limitation, and as applicable, ERISA and the Code) except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect; and
(c)    maintain in effect and enforce policies and procedures designed to ensure
compliance in all material respects by Holdings, the Borrower, their respective
Subsidiaries and their respective officers and employees with Anti-Corruption
Laws and applicable Sanctions.
7.5    Maintenance of Property; Insurance. (a) Except as permitted by Section
8.5, keep all material Property useful and necessary in its business in good
working order and condition, subject to casualty, condemnation, ordinary wear
and tear and obsolescence, and (b) maintain insurance with financially sound and
reputable insurance companies on all its Property in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business. The Borrower will
furnish to the Administrative Agent, upon its reasonable request, information in
reasonable detail as to the insurance so maintained. If any improvement located
on any Mortgaged Property is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a Special Flood
Hazard Area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), then the Borrower shall, or shall cause each Loan Party
to (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.
7.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP shall be made of all material dealings and transactions in
relation to its business and activities and (b) permit representatives of the
Administrative Agent who may be accompanied by any Lender to visit and inspect
any of its properties (which inspection shall not include any invasive sampling
of the Environment) and examine and make abstracts from any of its books and
records at any reasonable time during normal business hours and upon reasonable
advance notice to the Borrower and to discuss the business, operations,
properties and financial and other condition of the Group Members with the
officers of the Group Members and with their independent certified public
accountants (provided that the Borrower or its Subsidiaries may, at their
option, have one or more employees or representatives present at any discussion
with such accountants); provided that, unless an Event of Default has occurred
and is continuing, only one (1) such visit in any calendar year shall be
permitted and such visit shall be at the Borrower’s expense.
7.7    Notices. Promptly give notice to the Administrative Agent of:
(a)    the occurrence of any Default or Event of Default;

80

--------------------------------------------------------------------------------




(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member that could reasonably be expected to have a Material Adverse
Effect or (ii) litigation, investigation or proceeding that may exist at any
time between any Group Member and any Governmental Authority, which could
reasonably be expected to have a Material Adverse Effect;
(c)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority
(i) which could reasonably be expected to have a Material Adverse Effect or (ii)
which relates to any Loan Document;
(d)    the following events, as soon as possible and in any event within thirty
(30) days after a Responsible Officer of the Borrower obtains actual knowledge
thereof, except to the extent as such events could not reasonably be expected to
have a Material Adverse Effect: (i) the occurrence of any Reportable Event with
respect to any Single Employer Plan, a failure to make any required contribution
to any Single Employer Plan or Multiemployer Plan, the creation of any Lien
against the Borrower or any Commonly Controlled Entity in favor of the PBGC or a
Single Employer Plan or Multiemployer Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Single Employer Plan or Multiemployer Plan; and
(e)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the Borrower or the relevant Subsidiary
proposes to take with respect thereto.
7.8    Environmental Laws.
(a)    Comply with, and use commercially reasonable efforts to ensure compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except, in each case, to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws to
address Materials of Environmental Concern, and promptly comply with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
7.9    Post-Closing; Additional Collateral, etc.
(a)    With respect to any property acquired after the Closing Date by any Group
Member (other than (x) any property described in paragraph (b), (c) or (d)
below, (y) property acquired by any Group Member that is not a Loan Party and
(z) property that is not required to become subject

81

--------------------------------------------------------------------------------




to Liens in favor of the Collateral Agent pursuant to the Loan Documents) as to
which the Collateral Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (but in any event within 60 days following such
acquisition or such later date as the Collateral Agent may agree) (i) execute
and deliver to the Collateral Agent such amendments to the applicable Security
Document or such other documents as the Collateral Agent deems reasonably
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in such property, and (ii) take all actions
reasonably necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such property, subject only to Liens permitted by Section 8.3, including, the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the applicable Security Document or by law and, in the case
of Intellectual Property subject to a United States federal registration or
federal application, the delivery for filing of an Intellectual Property
Security Agreement suitable for recordation in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or such
other instrument in form and substance reasonably acceptable to the Collateral
Agent, or as may be reasonably requested by the Collateral Agent.
(b)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $2,000,000 owned or acquired
after the Closing Date by any Group Member (other than (x) any such real
property subject to a Lien expressly permitted by Section 8.3(g) and (y) real
property acquired by a Group Member that is not a Loan Party), promptly (but in
any event within 90 days or such later date as the Collateral Agent may agree)
(i) execute and deliver a first priority Mortgage subject to Liens permitted
under Section 8.3 hereof, in favor of the Collateral Agent, for the benefit of
the Secured Parties, covering such real property, (ii) provide the Secured
Parties with a policy of title insurance (or marked up title insurance
commitment having the effect of a policy of title insurance) covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably acceptable to the Collateral Agent;
provided that in jurisdictions that impose mortgage recording taxes, the
Security Documents shall not secure indebtedness in an amount exceeding 105% of
the fair market value of the Mortgaged Property, as reasonably determined in
good faith by the Loan Parties and reasonably acceptable to Collateral Agent),
as well as a Survey or any existing survey in lieu thereof, each of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent, (iii) deliver to the Collateral Agent legal opinions relating to, among
other things, the enforceability, due authorization, execution and delivery of
the applicable Mortgage, which opinions shall be in customary form and substance
reasonably satisfactory to the Collateral Agent and (iv) deliver to the
Administrative Agent a “Life-of-Loan” Federal Emergency Standard Flood Hazard
Determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto), and if such Mortgaged Property is located in a Special Flood
Hazard Area, evidence of flood insurance confirming that such insurance has been
obtained and any and all other documents as the Collateral Agent may reasonably
request, in each case, in form and substance reasonably satisfactory to the
Collateral Agent.
(c)    With respect to any new Subsidiary (other than a Foreign Subsidiary,
Disregarded Domestic Person, Domestic Subsidiary that is a direct or indirect
subsidiary of a Foreign Subsidiary or an Immaterial Subsidiary) created or
acquired after the Closing Date by any Group Member (except that, for the
purposes of this paragraph (c), the term Subsidiary shall include any existing
Subsidiary that ceases to be a Foreign Subsidiary, Disregarded Domestic Person,
Domestic Subsidiary that is a direct or indirect subsidiary of a Foreign
Subsidiary that is a CFC or an Immaterial Subsidiary), promptly (but in any
event within 60 days or such later date as the Collateral Agent may agree) (i)
execute and deliver to the Collateral Agent such Security Documents as the
Collateral

82

--------------------------------------------------------------------------------




Agent deems reasonably necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is owned by any Loan
Party, (ii) deliver to the Collateral Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
(iii) cause such new Subsidiary (A) to become a party to the applicable Security
Documents, (B) to take such actions reasonably necessary or advisable to grant
to the Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest (subject to Liens permitted by Section 8.3 hereof) in
all or substantially all, or any portion of the property of such new Subsidiary
that is required to become subject to a Lien in favor of the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the Loan Documents as the
Collateral Agent shall determine, in its reasonable discretion, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Collateral Agent and (C) deliver to the Collateral Agent a
certificate of such Subsidiary, substantially in the form of Exhibit E, with
appropriate insertions and attachments, and (iv) if reasonably requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in customary form and
substance; provided that such opinions will only be given as to Subsidiaries
other than Immaterial Subsidiaries.
(d)    With respect to any new “first-tier” Foreign Subsidiary created or
acquired after the Closing Date (other than any Foreign Subsidiary (i) excluded
pursuant to Section 7.9(e) or (ii) that is an Immaterial Subsidiary) by any Loan
Party, promptly (but in any event within 60 days or such later date as the
Collateral Agent may agree) (A) execute and deliver to the Collateral Agent such
Security Documents as the Collateral Agent deems reasonably necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any such Loan Party (provided that in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such new Subsidiary be required to be so pledged) and (B) deliver to the
Collateral Agent the certificates representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, as the case may be, and take such other
action as may be reasonably necessary or, in the opinion of the Collateral
Agent, desirable to perfect the Collateral Agent’s security interest therein.
(e)    Notwithstanding anything to the contrary in this Section 7.9, (x)
paragraphs (a), (b), (c) and (d) of this Section 7.9 shall not apply to (i) any
property, new Subsidiary or Capital Stock of a “first-tier” Foreign Subsidiary
created or acquired after the Closing Date, as applicable, as to which the
Administrative Agent and the Borrower have reasonably determined that (A) the
collateral value thereof is insufficient to justify the cost, burden or
consequences (including adverse tax consequences) of obtaining a perfected
security interest therein, (B) under the law of such Foreign Subsidiary’s
jurisdiction of formation, it is unlikely that the Collateral Agent would have
the ability to enforce such security interest if granted or (C) such security
interest would violate any applicable law; (ii) any property which is otherwise
excluded or excepted under the Guarantee and Collateral Agreement or any
corresponding section of any Security Document; or (iii) any Excluded Assets;
and (y) no foreign law security or pledge agreements will be required.
7.10    Further Assurances. From time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent or the
Collateral Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of more fully perfecting or renewing the rights of the Administrative Agent, the
Collateral Agent and the Secured Parties with respect

83

--------------------------------------------------------------------------------




to the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or assets hereafter
acquired by the Borrower or any other Loan Party which may be deemed to be part
of the Collateral) pursuant hereto or thereto. Upon the reasonable exercise by
the Administrative Agent, the Collateral Agent or any Secured Party of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent, the Collateral Agent or such Secured Party may be
reasonably required to obtain from the Borrower or any of its Subsidiaries for
such governmental consent, approval, recording, qualification or authorization.
7.11    Use of Proceeds. The Borrower shall use the proceeds of the Loans, the
proceeds of the Swingline Loans, and the Letters of Credit, solely as set forth
in Section 5.16.
7.12    Designation of Subsidiaries. The Borrower shall be permitted to
designate an existing or subsequently acquired or organized Subsidiary as an
Unrestricted Subsidiary after the Closing Date, by written notice to the
Administrative Agent, so long as (a) no Default has occurred and is continuing
or would result therefrom, (b) immediately after giving effect to such
designation, the Borrower shall be in compliance on a pro forma basis with the
financial covenants set forth in Section 8.1, such compliance to be determined
on the basis of the financial information most recently delivered to
Administrative Agent by the Borrower pursuant to Section 7.1, (c) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Borrower or any of its Subsidiaries) through Investments as permitted by, and in
compliance with, Section 8.7(e)(i), (d) without duplication of clause (c), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section
8.7(e)(i), and (e) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate executed by a Responsible Officer of the Borrower,
certifying compliance with the requirements of preceding clauses (a) through
(d), and containing the calculations and information required by the preceding
clause (b). The Borrower may designate any Unrestricted Subsidiary to be a
Subsidiary for purposes of this Agreement (each, a “Subsidiary Redesignation”);
provided that (i) no Default has occurred and is continuing or would result
therefrom, (ii) immediately after giving effect to such Subsidiary
Redesignation, the Borrower shall be in compliance on a pro forma basis with the
financial covenants set forth in Section 8.1, such compliance to be determined
on the basis of the financial information most recently delivered to
Administrative Agent by the Borrower pursuant to Section 7.1, (iii) the
representations and warranties set forth in Section 5 and in the other Loan
Documents shall be true and correct in all material respects (or, with respect
to any representations and warranties qualified by materiality or Material
Adverse Effect, in all respects) immediately after giving effect to such
Subsidiary Redesignation, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representation and warranties shall have been true and correct in all material
respects (or, with respect to any representations and warranties qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date, and (iv) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Borrower,
certifying compliance with the requirements of preceding clauses (i) through
(iii), and containing the calculations and information required by the preceding
clause (ii); provided, further, that no Unrestricted Subsidiary that has been
designated as a Subsidiary pursuant to a Subsidiary Redesignation may again be
designated as an Unrestricted Subsidiary.
SECTION 8.    NEGATIVE COVENANTS
Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding or any Loan or other amount
is owing to any Lender or Agent hereunder

84

--------------------------------------------------------------------------------




(other than Unasserted Contingent Obligations, Letters of Credit that have been
Cash Collateralized and any amount owing under Specified Hedge Agreements or any
Specified Cash Management Agreements), Holdings shall not, and shall not permit
any of its Subsidiaries to:
8.1    Financial Condition Covenants.
(a)    The Borrower will not permit the Secured Net Leverage Ratio as of the
last day of any period of four (4) consecutive fiscal quarters of the Borrower
to exceed 4.00 to 1.00
(b)    The Borrower will not permit the Interest Coverage Ratio as of the last
day of any period of four (4) consecutive fiscal quarters of the Borrower to be
less than 3.00 to 1.00.
8.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    unsecured Indebtedness of (i) any Loan Party owed to any other Loan
Party; (ii) any Loan Party owed to any Group Member; (iii) any Group Member that
is not a Loan Party owed to any other Group Member that is not a Loan Party; and
(iv) subject to Section 8.7(g), any Group Member that is not a Loan Party owed
to a Loan Party; provided that (x) in the case of clauses (i) and (iv), any such
Indebtedness is evidenced by, and subject to the provisions of, an intercompany
note, which shall be in a form reasonably satisfactory to the Administrative
Agent, and (y) in the case of any such Indebtedness of a Loan Party owed to a
Group Member that is not a Loan Party, such Indebtedness shall be subordinated
in right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
(c)    Guarantee Obligations incurred in the ordinary course of business by (i)
any Group Member that is a Loan Party of obligations of any other Loan Party
and, subject to Section 8.7(g), of any Group Member that is not a Loan Party and
(ii) any Group Member that is not a Loan Party of obligations of any Loan Party
or any other Group Member;
(d)    Indebtedness outstanding on the date hereof and listed on Schedule 8.2
and any Permitted Refinancing thereof;
(e)    Indebtedness (including, without limitation, Capital Lease Obligations)
of the Borrower or any Subsidiary secured by Liens permitted by Section 8.3(g),
and any Permitted Refinancing thereof, in an aggregate principal amount not to
exceed $40,000,000 at any one time outstanding;
(f)    Hedge Agreements permitted under Section 8.11;
(g)    Indebtedness of the Borrower or any Subsidiary in respect of performance,
bid, surety, indemnity, appeal bonds, completion guarantees and other
obligations of like nature and guarantees and/or obligations as an account party
in respect of the face amount of letters of credit in respect thereof, in each
case securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with insurance or similar
requirements) provided in the ordinary course of business;
(h)    Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

85

--------------------------------------------------------------------------------




(i)    Indebtedness of a Person existing at the time such Person became a
Subsidiary of any Loan Party (such Person, an “Acquired Person”), together with
all Indebtedness assumed by the Borrower or any of its Subsidiaries in
connection with any acquisition permitted under Section 8.7, but only to the
extent that (i) such Indebtedness was not created or incurred in contemplation
of such Person becoming a Subsidiary of such Loan Party or such acquisition,
(ii) any Liens securing such Indebtedness attach only to the assets of the
Acquired Person and (iii) after giving pro forma effect to the acquisition, (x)
the Consolidated Net Leverage Ratio does not exceed 4.50 to 1.00 and (y) the
Secured Net Leverage Ratio does not exceed 3.50 to 1.00;
(j)    Junior Indebtedness of the Borrower or any of its Subsidiary Guarantors;
provided that (i) the Secured Net Leverage Ratio, after giving pro forma effect
thereto does not exceed 3.50 to 1.00 and (ii) the Consolidated Net Leverage
Ratio, after giving pro forma effect thereto does not exceed 4.50 to 1.00;
(k)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten (10) Business Days of incurrence;
(l)    Indebtedness of Holdings or any Subsidiary that may be deemed to exist in
connection with agreements providing for indemnification, purchase price
adjustments, Earn-Out Obligations and similar obligations in connection with
investments, acquisitions or sales of assets and/or businesses;
(m)    [Reserved];
(n)    Indebtedness arising from judgments or decrees not constituting an Event
of Default under Section 9.1(h);
(o)    Guarantee Obligations incurred by any Loan Party in respect of
Indebtedness otherwise permitted by this Section 8.2;
(p)    other Indebtedness of the Borrower or any of its Subsidiary Guarantors in
an aggregate principal amount (for the Borrower and all Subsidiary Guarantors)
not in excess of $40,000,000 at any time outstanding;
(q)    Indebtedness of Foreign Subsidiaries and Subsidiaries of the Borrower
that are not Loan Parties not in excess of $40,000,000 at any time outstanding;
(r)    Indebtedness representing deferred compensation to future, present or
former employees, officers, directors or consultants of Holdings, the Borrower
or any Subsidiary;
(s)    Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors, employees or consultants of any Group
Member (or any spouses, successors, administrators, heirs or legatees of any of
the foregoing) to finance the purchase or redemption of Capital Stock permitted
by Section 8.6(d);
(t)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

86

--------------------------------------------------------------------------------




(u)    any Indebtedness of any Group Member that is not a Loan Party owing to
another Group Member that is not a Loan Party under any Cash Pool Obligation;
(v)    Indebtedness in respect of overdraft facilities, foreign exchange
facilities, payment facilities, cash management obligations and similar
obligations incurred in the ordinary course of business;
(w)    Attributable Receivables Indebtedness incurred pursuant to Permitted
Receivables Facilities not in excess of $125,000,000 at any time outstanding;
provided that the Borrower is in compliance, on a pro forma basis after giving
effect to the incurrence of any such Attributable Receivables Indebtedness, with
the financial covenants as set forth in Section 8.1 calculated as of the most
recent period of four (4) consecutive fiscal quarters for which financial
statements have been delivered;
(x)    secured or unsecured notes and/or loans (and/or commitments in respect
thereof) issued or incurred by the Borrower in lieu of Incremental Loans (such
notes or loans, “Incremental Equivalent Debt”); provided that (i) the aggregate
outstanding principal amount (or committed amount, if applicable) of all
Incremental Equivalent Debt, together with the aggregate outstanding principal
amount (or committed amount, if applicable) of all Incremental Loans and
Incremental Commitments provided pursuant to Section 2.4 and 3.16, shall not
exceed the Incremental Cap, (ii) any Incremental Equivalent Debt constituting
term loans shall be subject to Sections 2.4(b)(ii), 2.4(b)(v), 2.4(c)(ii) and
2.4(c)(iii) (except, in the case of Section 2.4(b)(ii), as otherwise agreed by
the Persons providing such Incremental Equivalent Debt) and any Incremental
Equivalent Debt constituting revolving commitments shall be subject to Sections
3.16(b)(ii), 3.16(b)(v) and 3.16(c)(ii), (iii) any Incremental Equivalent Debt
that is secured shall be secured only by the Collateral and on a pari passu or
junior basis with the Collateral securing the Obligations (and any such
Indebtedness secured on a pari passu basis with the Facilities shall be in the
form of notes and not loans), (iv) any Incremental Equivalent Debt that ranks
pari passu in right of security or that is subordinated in right of payment or
security shall be subject to intercreditor arrangements reasonably satisfactory
to the Administrative Agent and (v) no Incremental Equivalent Debt may be
guaranteed by any Person that is not a Loan Party or secured by any assets other
than the Collateral;
(y)    Indebtedness in respect of ordinary course intercompany balances among
Group Members; and
(z)    Indebtedness in respect of letters of credit and bank guaranties in an
aggregate stated or face amount not to exceed $10,000,000 at any time
outstanding.
8.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:
(a)    Liens for Taxes, assessments or governmental charges or levies (i) that
are not overdue for a period of more than 30 days, (ii) that are being contested
in good faith by appropriate proceedings that stay the enforcement of such
claim; provided that adequate reserves with respect thereto are maintained on
the books of the Borrower or its Subsidiaries, as the case may be, in conformity
with GAAP, (iii) that arise from government allowed payment plans providing for
payment of Taxes over a period of time not to exceed one year that stay the
enforcement of such Lien and for which adequate reserves have been established
in accordance with GAAP, or (iv) that are immaterial amounts;

87

--------------------------------------------------------------------------------




(b)    Liens imposed by law, including, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than sixty (60) days (or, if
more than sixty (60) days overdue, no action has been taken to enforce such
Lien) or that are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture and sale of the
property or assets subject to any such Lien;
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation, or letters of
credit or guarantees issued in respect thereof, other than any Lien imposed by
ERISA with respect to a Single Employer Plan or Multiemployer Plan;
(d)    pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business or letters of credit or guarantees issued in
respect thereof;
(e)    easements, zoning restrictions, rights-of-way, restrictions, covenants,
licenses, encroachments, protrusions and other similar encumbrances incurred in
the ordinary course of business, and minor title deficiencies, in each case that
do not in any case individually or in the aggregate materially interfere with
the ordinary conduct of the business of the Borrower or any of its Subsidiaries;
(f)    Liens in existence on the date hereof listed on Schedule 8.3 and any
renewals or extensions of any of the foregoing; provided that no such Lien is
spread to cover any additional property after the Closing Date (other than
improvements thereon) and the Indebtedness secured thereby is permitted by
Section 8.2(d);
(g)    Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets; provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the amount of
Indebtedness secured thereby is not increased other than as permitted by Section
8.2(e);
(h)    Liens created pursuant to the Security Documents or any other Loan
Document;
(i)    Liens approved by Collateral Agent appearing on the policies of title
insurance being issued in connection with any Mortgages;
(j)    any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;
(k)    licenses, leases or subleases granted to third parties or Group Members
in the ordinary course of business which, individually or in the aggregate, do
not (i) materially impair the use (for its intended purposes) or the value of
the property subject thereto or (ii) materially interfere with the ordinary
course of business of the Borrower or any of its Subsidiaries;
(l)    Liens securing judgments not constituting an Event of Default under
Section 9.1(h) or securing appeal or other surety bonds related to such
judgments;

88

--------------------------------------------------------------------------------




(m)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases and consignment arrangements;
(n)    Liens existing on property acquired by the Borrower or any Subsidiary at
the time such property is so acquired (whether or not the Indebtedness secured
thereby shall have been assumed) and any modification, replacement, renewal or
extension thereof; provided that (i) such Lien is not created in contemplation
of such acquisition, (ii) such Lien does not extend to any other property of any
Group Member not subject to such Lien at the time of acquisition (other than
improvements thereon) and (iii) the Indebtedness secured by such Liens is
permitted by Section 8.2(i);
(o)    (i) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Group Member, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are nonconsensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness, and (ii) Liens of a
collection bank arising under Section 4-210 of the UCC on items in the course of
collection;
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law and in the ordinary course of business to secure payment of customs duties
in connection with the importation of goods;
(q)    statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;
(r)    Liens on assets of Foreign Subsidiaries and Subsidiaries of the Borrower
that are not Loan Parties securing Indebtedness of such Subsidiaries to the
extent the Indebtedness secured thereby is permitted under Section 8.2;
(s)    Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby do not exceed
$30,000,000 at any one time;
(t)    Liens arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers or Indebtedness
permitted under Section 8.2(v);
(u)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Group Member in
the ordinary course of business;
(v)    licenses of Intellectual Property granted by any Group Member in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Group Members;
(w)    Liens (i) on deposits of cash or Cash Equivalents in favor of the seller
of any property to be acquired in any Permitted Acquisition or any other
Investment permitted by this Agreement to be applied against the purchase price
for such Permitted Acquisition or Investment, (ii) consisting of an agreement to
dispose of any property in a permitted Disposition and (iii) earnest money
deposits

89

--------------------------------------------------------------------------------




of cash or Cash Equivalents made by any Group Member in connection with any
letter of intent or purchase agreement permitted hereunder;
(x)    Liens on cash or Cash Equivalents securing Indebtedness permitted by
Section 8.2(z);
(y)    Liens on Receivables and Permitted Receivables Facility Assets in
connection with Permitted Receivables Facilities permitted by Section 8.2(w);
(z)    Liens on Collateral securing Junior Indebtedness that is permitted to be
incurred by Section 8.2(j); and
(aa)    Liens on Collateral securing Indebtedness permitted by Section 8.2(x).
8.4    Fundamental Changes. Merge into, amalgamate or consolidate with any
Person, or permit any other Person to merge into, amalgamate or consolidate with
it, or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:
(a)    any Subsidiary of the Borrower may be merged, consolidated or be
amalgamated (i) with or into the Borrower (provided that the Borrower shall be
the continuing or surviving corporation), (ii) with or into any other Subsidiary
of the Borrower (provided that if only one party to such transaction is a
Subsidiary Guarantor, the Subsidiary Guarantor shall be the continuing or
surviving corporation) or (iii) subject to Section 8.7(g), with or into any
other Group Member;
(b)    any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
Subsidiary Guarantor or, subject to Section 8.7(g) (to the extent applicable),
any other Group Member;
(c)    any Subsidiary that is not a Loan Party may (i) merge, consolidate or
otherwise combine (including via contribution or sale) with or into any
Subsidiary that is not a Loan Party or (ii) dispose of all or substantially all
of its assets (including any Disposition that is in the nature of a voluntary
liquidation) to (x) another Subsidiary that is not a Loan Party or (y) to a Loan
Party (provided that the consideration received in connection with any such
Disposition under clause (y) above shall be for no greater than the fair market
value of such assets);
(d)    any Subsidiary may enter into any merger, consolidation or similar
transaction with another Person to effect a transaction permitted under Section
8.7;
(e)    transactions permitted under Section 8.5 shall be permitted;
(f)    any Subsidiary of the Borrower may dissolve, liquidate or wind up its
affairs at any time; provided that such dissolution, liquidation or winding up,
as applicable, could not reasonably be expected to have a Material Adverse
Effect; and
(g)    so long as no Event of Default exists or would result therefrom, Holdings
may merge or consolidate or amalgamate with or into any other Person (other than
the Borrower and any of its subsidiaries) so long as (i) Holdings shall be the
continuing or surviving Person or (ii) if the Person formed by or surviving any
such merger or consolidation or amalgamation is not Holdings, (A) the successor
Person shall expressly assume all the obligations of Holdings under this
Agreement and

90

--------------------------------------------------------------------------------




the other Loan Documents to which Holdings is a party pursuant to a supplement
hereto and/or thereto in a form reasonably satisfactory to the Administrative
Agent; (B) such successor shall be an entity organized under the laws of the
United States, any state thereof or the District of Columbia and (C) such
successor has no Indebtedness or other liabilities and engages in no business
activities and owns no material assets, in each case, other than as permitted
under Section 8.16; provided, that if the conditions set forth in this clause
(g) are satisfied, the successor to Holdings will succeed to, and be substituted
for, Holdings under this Agreement.
For the avoidance of doubt, nothing in this Agreement shall prevent Holdings or
any Subsidiary thereof from being converted into, or reorganized or
reconstituted as a limited liability company, limited partnership or
corporation; provided that (i) the Administrative Agent shall have been provided
at least 10 days’ prior written notice of such change (or such other period
acceptable to the Administrative Agent in its sole discretion), (ii) following
such conversion, reorganization or reconstitution of a Loan Party, such Loan
Party shall be an entity organized under the laws of the United States, any
state thereof or the District of Columbia and (iii) the relevant Group Member
shall take all such actions and execute all such documents as the Administrative
Agent or the Collateral Agent may reasonably request in connection therewith.
8.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of the Borrower or any Subsidiary,
issue or sell any shares of the Borrower’s or such Subsidiary’s Capital Stock to
any Person, except:
(a)    Dispositions of obsolete, damaged, uneconomic or worn out machinery,
parts, property or equipment, or property or equipment no longer used or useful,
in the conduct of its business, whether now owned or hereafter acquired;
(b)    the sale of inventory and owned or leased vehicles, each in the ordinary
course of business;
(c)    Dispositions permitted by Sections 8.4(a), (b), (c), (d) and (f);
(d)    the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor or, if such Subsidiary is not a Loan Party, to any
other Group Member;
(e)    any Subsidiary of the Borrower may Dispose of any assets to the Borrower
or any Subsidiary Guarantor (provided that the consideration received in
connection with any such Disposition shall be for no greater than the fair
market value of such assets) or, subject to Section 8.7(g) (to the extent
applicable), any other Group Member, and any Subsidiary that is not a Subsidiary
Guarantor may Dispose of any assets, or issue or sell Capital Stock, to any
other Subsidiary that is not a Subsidiary Guarantor;
(f)    Dispositions of cash or Cash Equivalents in the ordinary course of
business in transactions not otherwise prohibited by this Agreement;
(g)    licenses granted by the Loan Parties with respect to Intellectual
Property, or leases or subleases, granted to third parties in the ordinary
course of business which, individually or in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Loan Parties or any
of their Subsidiaries, taken as a whole;

91

--------------------------------------------------------------------------------




(h)    the Disposition of other property having a fair market value not to
exceed $40,000,000 in any fiscal year of the Borrower; provided that at least
75% of the consideration received in connection therewith consists of cash or
Cash Equivalents;
(i)    the issuance or sale of shares of any Subsidiary’s Capital Stock to
qualify directors if required by applicable law;
(j)    Dispositions or exchanges of equipment or real property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;
(k)    Dispositions of leases entered into in the ordinary course of business,
to the extent that they do not materially interfere with the business of the
Loan Parties and their Subsidiaries, taken as a whole;
(l)    the abandonment or other Disposition of Intellectual Property that is, in
the reasonable judgment of the Borrower, no longer economically practicable to
maintain and material in the conduct of the business of the Loan Parties and
their Subsidiaries, taken as a whole;
(m)    the Disposition of Property which constitutes a Recovery Event;
(n)    Dispositions consisting of the sale, transfer, assignment or other
Disposition of accounts receivable in connection with the collection, compromise
or settlement thereof in the ordinary course of business and not as part of a
financing transaction;
(o)    Investments in compliance with Section 8.7;
(p)    dispositions of non-core assets acquired in connection with any Permitted
Acquisition in an aggregate amount not to exceed $6,000,000 per calendar year;
(q)    the disposition of property which constitutes, or which is subject to, a
Recovery Event;
(r)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(s)    sale or issuances of Qualified Capital Stock of Holdings to future,
present or former employees, officers, directors or consultants in respect of
compensation of services;
(t)    the unwinding of any Hedge Agreements;
(u)    Dispositions listed on Schedule 8.5; and
(v)    Dispositions of Receivables and Permitted Receivables Related Assets in
connection with Permitted Receivables Facilities permitted by Section 8.2(w).
8.6    Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock or other common equity interests of the Person
making such dividend) on, or make any

92

--------------------------------------------------------------------------------




payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of any Group Member, in each case, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Holdings or any
Subsidiary (collectively, “Restricted Payments”), except that:
(a)    any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor or any other Person that owns a direct equity interest in
such Subsidiary in proportion to such Person’s ownership interest in such
Subsidiary;
(b)    each Subsidiary may make Restricted Payments to the Borrower and to
Wholly Owned Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly Owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of Capital Stock or other equity interests of such Subsidiary on a
pro rata basis based on their relative ownership interests);
(c)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, Holdings may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares, in each case, to the extent consideration
therefor consists of the proceeds received from the substantially concurrent
issue of new shares of Qualified Capital Stock;
(d)    (i) Holdings may make a Restricted Payment to (or to allow any direct or
indirect parent thereof to) pay for the repurchase, retirement or other
acquisition of Capital Stock of Holdings (or any direct or indirect parent
thereof) held by any future, present or former officers, directors, employees or
consultants of any Group Member (or any spouses, successors, administrators,
heirs or legatees of any of the foregoing) upon the death, disability or
termination of employment or services of such individual, and (ii) any Group
Member may purchase, redeem or otherwise acquire any Capital Stock from the
present or former employees, officers, directors and consultants of any Group
Member (or any spouses, successors, administrators, heirs or legatees of any of
the foregoing) pursuant to the terms of any employee stock option, incentive
stock or other equity-based plan or arrangement; provided that the aggregate
amount of payments under this clause (d) shall not exceed in any fiscal year
$5,000,000 (with unused amounts in any fiscal year being carried over to
succeeding fiscal years subject to a maximum of $10,000,000 in any fiscal year)
plus, in each case, (x) any proceeds received by any Group Member after the date
hereof in connection with the issuance of Qualified Capital Stock that are used
for the purposes described in this clause (d) plus (y) the net cash proceeds of
any “key-man” life insurance policies of any Group Member that have not been
used to make any repurchases, redemptions or payments under this clause (d);
(e)    Holdings and the Borrower may make additional Restricted Payments in an
aggregate amount not to exceed the portion, if any, of the Available Amount on
such date that the Borrower elects to apply to this clause (e);
(f)    Holdings may make Permitted Tax Distributions;
(g)    (i) to the extent actually used by Holdings (or any direct or indirect
parent thereof) to pay such taxes, costs and expenses, the Borrower may make
Restricted Payments to or on behalf of Holdings (or any direct or indirect
parent thereof) in an amount sufficient to pay franchise or similar taxes or
fees required to maintain the legal existence of Holdings (or any direct or
indirect parent thereof), (ii) the Borrower may make Restricted Payments to or
on behalf of Holdings (or any direct or indirect parent thereof) in an amount
sufficient to pay out-of-pocket legal, accounting

93

--------------------------------------------------------------------------------




and filing costs and other expenses in the nature of overhead in the ordinary
course of business of Holdings (or any direct or indirect parent thereof) to the
extent such expenses are attributable to the ownership or operation of the
Borrower and the Subsidiaries in an aggregate amount not to exceed $4,000,000 in
any fiscal year, (iii) the Borrower may make Restricted Payments to or on behalf
of Holdings (or any direct or indirect parent thereof) to enable Holdings to pay
fees, salaries, bonuses, expenses and indemnities owing to directors, officers
and employees of Holdings (or any direct or indirect parent thereof) to the
extent such expenses are attributable to the ownership or operation of the
Borrower and the Subsidiaries and (iv) the Borrower may make Restricted Payments
to or on behalf of Holdings (or any direct or indirect parent thereof) in an
amount sufficient to pay any Public Company Costs;
(h)    the Borrower may make Restricted Payments to Holdings (or any direct or
indirect parent thereof) the proceeds of which are used to make cash payments in
lieu of issuing fractional shares in connection with the exercise of warrants,
options, or other securities convertible into or exchangeable for Capital Stock
in an amount not to exceed $200,000 in any fiscal year;
(i)    Holdings may make Restricted Payments constituting non-cash repurchases
of Capital Stock of Holdings (or any direct or indirect parent thereof) deemed
to occur upon exercise of stock options or warrants (or equivalent) if such
Capital Stock represents a portion of the exercise price of such options or
warrants;
(j)    to the extent constituting Restricted Payments, any Group Member may
enter into transactions expressly permitted by Sections 8.4, 8.5 and 8.7;
(k)    [Reserved];
(l)    the Borrower may make Restricted Payments on its common stock (or
Restricted Payments to Holdings or any direct or indirect parent thereof to fund
Restricted Payments on such entity’s common stock), of up to 6% per annum of the
net cash proceeds received by or contributed to the Borrower in or from the
initial public offering of the Capital Stock of Holdings;
(m)    Holdings and the Borrower may make additional Restricted Payments (i) in
an aggregate amount not to exceed $30,000,000 minus (A) the amount of Restricted
Debt Payments made in reliance on Section 8.8(a)(iii)(B) minus the outstanding
amount of any Investments made in reliance on Section 8.7(e)(ii);
(n)    the Borrower may make Restricted Payments to Holdings to fund Restricted
Payments to be made by Holdings pursuant to clause (c), (d), (e), (f), (m), (o)
or (p) of this Section 8.6;
(o)    Holdings and the Borrower may make additional Restricted Payments so long
as, after giving effect thereto on a pro forma basis, the Consolidated Net
Leverage Ratio does not exceed 3.00 to 1.00; and
(p)    subject to Section 4.2(d), Holdings and the Borrower may make Restricted
Payments on the Closing Date or within thirty (30) days after the Closing Date
in order to effect the 2015 Capital Stock Repurchase; provided that (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) the Borrower is in compliance with the financial covenants
set forth in Section 8.1 calculated as of the most recent period of four (4)
consecutive fiscal quarters for which financial statements have been delivered.

94

--------------------------------------------------------------------------------




8.7    Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business line or unit of, or a division of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:
(a)    extensions of trade credit in the ordinary course of business;
(b)    Investments in cash and Cash Equivalents;
(c)    Guarantee Obligations permitted by Section 8.2;
(d)    loans and advances to present or prospective officers, directors and
employees of any Group Member in the ordinary course of business (including for
travel, entertainment, relocation and similar expenses) in an aggregate amount
for all Group Members not to exceed $2,000,000 at any time outstanding;
(e)    Investments made after the Closing Date by the Borrower or any of its
Subsidiaries in an aggregate amount (valued at cost, if applicable) not to
exceed:
(i)    $40,000,000, plus
(ii)    $30,000,000, minus the amount of Restricted Payments made in reliance on
Section 8.6(m), minus any Restricted Debt Payments made in reliance on Section
8.8(a)(iii)(B);
(f)    intercompany Investments by (i) any Group Member in any Loan Party;
provided that (A) all such intercompany Investments to the extent such
Investment is a loan or advance owed to a Loan Party are evidenced by an
intercompany note and (B) all such intercompany Investments to the extent such
Investment is a loan or advance owed to a Group Member that is not a Loan Party
shall be subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent and (ii) any Group Member that is not a
Loan Party to any other Group Member that is not a Loan Party;
(g)    intercompany Investments by any Loan Party in any Subsidiary, that, after
giving effect to such Investment, is not a Subsidiary Guarantor (including,
without limitation, Guarantee Obligations with respect to obligations of any
such Subsidiary, loans made to any such Subsidiary, Investments resulting from
mergers with or sales of assets to any such Subsidiary and Investments in
Foreign Subsidiaries) and Investments by any Subsidiaries that are not Loan
Parties in an amount (valued at cost) not to exceed $40,000,000 at any time
outstanding;
(h)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit or lease, utility and other similar deposits and
deposits with suppliers in the ordinary course of business;
(i)    Permitted Acquisitions, including, subject to clause (d) of the
definition of Permitted Acquisitions, Investments by any Loan Party in any
Foreign Subsidiary the proceeds of which are promptly used by such Foreign
Subsidiary (directly or indirectly through another Foreign Subsidiary) to
consummate a Permitted Acquisition of Persons organized under the laws of,
and/or assets located in, a jurisdiction other than the United States or any
State thereof (and pay fees and expenses incurred in connection therewith);

95

--------------------------------------------------------------------------------




(j)    Investments consisting of Hedge Agreements permitted by Section 8.11;
(k)    Investments existing as of the Closing Date and set forth in Schedule 8.7
and any extension or renewal thereof; provided that the amount of any such
Investment is not increased at the time of such extension or renewal;
(l)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other Persons
to the extent reasonably necessary in order to prevent or limit loss or in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
or customers arising in the ordinary course of business;
(m)    Investments received as consideration in connection with Dispositions
permitted under Section 8.5 and Investments as consideration for services
provided by the Borrower and its Subsidiaries;
(n)    Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost, if applicable) not to exceed the portion, if any, of the
Available Amount on such date that the Borrower elects to apply to this clause
(n);
(o)    Investments by a Group Member that is not a Loan Party in the form of
Cash Pool Obligations;
(p)    loans and advances to Holdings (or any direct or indirect parent thereof)
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or any direct or indirect parent
thereof) in accordance with Section 8.6;
(q)    promissory notes or other obligations of directors, officers, employees
or consultants of a Group Member in connection with such directors’, officers’,
employees’ or consultants’ purchase of Capital Stock of Holdings (or any direct
or indirect parent thereof), so long as no cash or Cash Equivaleqnt is advanced
by any Group Member in connection with such Investment;
(r)    purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;
(s)    Leases, licenses and sublicenses of real or personal property in the
ordinary course of business;
(t)    mergers and consolidations in compliance with Section 8.4 (other than
Section 8.4(d));
(u)    [Reserved];
(v)    Investments in joint ventures not to exceed $30,000,000 at any time
outstanding;
(w)    Investments in minority equity interests in customers received from such
customers as part of fee arrangements entered into in the ordinary course of
business or otherwise consistent with industry practice not to exceed
$20,000,000 (valued at cost) at any time outstanding;

96

--------------------------------------------------------------------------------




(x)    Investments in connection with Permitted Receivables Facilities;
(y)    additional Investments so long as, after giving effect thereto on a pro
forma basis, the Secured Net Leverage Ratio does not exceed 2.25 to 1.00; and
(z)    Investments permitted by Section 8.2(y).
8.8    Optional Payments and Modifications of Certain Debt Instruments.
(a)    Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Junior Indebtedness (collectively
“Restricted Debt Payments”) except for:
(i)    Permitted Refinancings;
(ii)    Restricted Debt Payments in an aggregate amount not to exceed the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause (a)(ii);
(iii)    Restricted Debt Payments in an aggregate amount not to exceed:
(A)    $30,000,000, plus
(B)    $30,000,000; minus the amount of Restricted Payments made in reliance on
Section 8.6(m), minus the amount of any Investments made in reliance on Section
8.7(e)(ii); and
(iv)    additional Restricted Debt Payments so long as, after giving effect
thereto on a pro forma basis, the Consolidated Net Leverage Ratio does not
exceed 3.00 to 1.00;
(b)    amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Junior Financing (other than any amendment that is not materially adverse to the
Lenders, it being agreed that any amendment, modification, waiver or other
change that, in the case of any Junior Indebtedness, would extend the maturity
or reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon is not materially adverse to the
Lenders); or (iii) amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
any Qualified Capital Stock that would cause such Qualified Capital Stock to
become Disqualified Capital Stock; and
(c)    amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organizational Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.
8.9    Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms

97

--------------------------------------------------------------------------------




substantially as favorable to Holdings or such Subsidiary as would be obtainable
by Holdings or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, except:
(a)    transactions between Holdings and its Subsidiaries;
(b)    loans or advances to directors, officers and employees permitted under
Section 8.7(d) and transactions permitted by Sections 8.2(r), 8.2(s) and 8.7(q);
(c)    the payment of reasonable and customary fees, compensation, benefits and
incentive arrangements paid or provide to, and indemnities provided on behalf
of, officers, directors, employees or consultants of the Borrower, Holdings (or
any direct or indirect parent thereof) or any of its Subsidiaries;
(d)    (i) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by Holdings’ board
of managers (or similar governing body) or the senior management thereof and
(ii) any repurchases of any issuances, awards or grants issued pursuant to
clause (i), in each case, to the extent permitted by Section 8.6;
(e)    employment arrangements entered into in the ordinary course of business
between Holdings or any Subsidiary and any employee thereof;
(f)    any Restricted Payment permitted by Section 8.6;
(g)    the Transactions and the payment of all fees and expenses related to the
Transactions as set forth in the Confidential Information Memorandum;
(h)    Intellectual Property licenses to Group Members in existence on the
Closing Date;
(i)    sales of Qualified Capital Stock of Holdings to Affiliates of the
Borrower not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith;
(j)    any transaction with an Affiliate where the only consideration paid by
any Loan Party is Qualified Capital Stock of Holdings;
(k)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business and otherwise not prohibited by the Loan Documents;
(l)    transactions in the ordinary course of business with (i) Unrestricted
Subsidiaries or (ii) joint ventures in which Holdings or a Subsidiary thereof
holds or acquires an ownership interest (whether by way of Capital Stock or
otherwise) so long as the terms of any such transactions are no less favorable
to Holdings or Subsidiary participating in such joint ventures than they are to
other joint venture partners;
(m)    the transactions listed on Schedule 8.9 hereto; and
(n)    transactions effected as part of a Permitted Receivables Facility.

98

--------------------------------------------------------------------------------




8.10    Sales and Leasebacks. Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred unless (i) the sale of such property is permitted by
Section 8.5 and (ii) any Liens arising in connection with its use of such
property are permitted by Section 8.3.
8.11    Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into in the ordinary course of business and not for
speculative purposes, (b) Hedge Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of Holdings or any Subsidiary and (c)
any Hedge Agreements required to be entered into pursuant to the terms and
conditions of this Agreement.
8.12    Changes in Fiscal Periods. Permit any change in the fiscal year of the
Borrower; provided that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent (such acceptance not to be unreasonably
withheld or delayed), in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.
8.13    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits, limits or imposes any condition upon the
ability of any Group Member to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired
other than:
(a)     this Agreement and the other Loan Documents,
(b)     any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),
(c)     any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary or any
restrictions with respect to the Borrower or a Subsidiary imposed with respect
to Receivables and/or Permitted Receivables Facility Assets pursuant to an
agreement that has been entered into in connection with a Permitted Receivables
Facility,
(d)     customary provisions in leases, licenses and other contracts restricting
the assignment thereof,
(e)     any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents or any Collateral
securing the Obligations and does not require the direct or indirect granting of
any Lien securing any Indebtedness or other obligation by virtue of the granting
of Liens on or pledge of Property of any Loan Party to secure the Obligations
and
(f)     any prohibition or limitation that (i) exists pursuant to applicable
Requirements of Law, (ii) consists of customary restrictions and conditions
contained in any agreement relating to any transaction permitted under Section
8.4 or the sale of any property permitted under Section 8.5,

99

--------------------------------------------------------------------------------




(iii) restricts subletting or assignment of leasehold interests contained in any
lease governing a leasehold interest of any Group Member, (iv) exists in any
agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary, (v) exists in any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any Person, or the Properties or
assets of any Person, other than the Person or the Properties or assets of the
Person so acquired or (vi) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents or the contracts, instruments or
obligations referred to in clause (b), (c), (d), (e), (f)(iv) or (f)(v);
provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those in
effect prior to such amendment or refinancing (as determined in good faith and,
if requested by the Administrative Agent, certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower).
8.14    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of:
(i)    any restrictions existing under the Loan Documents and any Permitted
Refinancing thereof,
(ii)    any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary,
(iii)    any restrictions set forth in the agreement governing any Junior
Indebtedness so long as the restrictions set forth therein are not materially
more restrictive than the corresponding provisions in the Loan Documents,
(iv)    any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),
(v)    restrictions and conditions existing on the date hereof identified on
Schedule 8.14 (but not to any amendment or modification expanding the scope or
duration of any such restriction or condition),
(vi)    restrictions or conditions imposed by any agreement relating to Liens
permitted by this Agreement but solely to the extent that such restrictions or
conditions apply only to the property or assets subject to such permitted Lien,
(vii)    customary provisions in leases, licenses and other contracts entered
into in the ordinary course of business restricting the assignment thereof,
(viii)    customary restrictions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture,

100

--------------------------------------------------------------------------------




(ix)    any agreement of a Foreign Subsidiary governing Indebtedness permitted
to be incurred or permitted to exist under Section 8.2,
(x)    any agreement or arrangement already binding on a Subsidiary when it is
acquired so long as such agreement or arrangement was not created in
anticipation of such acquisition,
(xi)    Requirements of Law,
(xii)    customary restrictions and conditions contained in any agreement
relating to any transaction permitted under Section 8.4 or the sale of any
property permitted under Section 8.5 pending the consummation of such
transaction or sale,
(xiii)    any agreement in effect at the time such Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into in
connection with or in contemplation of such Person becoming a Subsidiary of the
Borrower,
(xiv)    any instrument governing Indebtedness assumed in connection with any
Permitted Acquisition, which encumbrance or restriction is not applicable to any
Person, or the Properties or assets of any Person, other than the Person or the
Properties or assets of the Person so acquired,
(xv)    any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents or the
contracts, instruments or obligations referred to in clause (vi), (x), (xiii) or
(xiv) of this Section; provided that such amendments or refinancings are no more
materially restrictive with respect to such encumbrances and restrictions than
those in effect prior to such amendment or refinancing (as determined in good
faith and, if requested by the Administrative Agent, certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower), or
(xvi)    prohibitions, restrictions and conditions contained in agreements
relating to a Permitted Receivables Facility.
8.15    Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which Holdings and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Transactions) or that are reasonably related, incidental, ancillary or
complementary thereto.
8.16    Holding Company. In the case of Holdings, engage in any business or
activity other than (a) the ownership of all outstanding Capital Stock in the
Borrower, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as a member of the consolidated
group of companies, that includes the Loan Parties, (d) the execution and
delivery of the Loan Documents to which it is a party and the performance of its
obligations thereunder, (e) the incurrence of Indebtedness permitted to be
incurred by Holdings pursuant to Section 8.2, (f) the consummation of any
Permitted Acquisition so long as any assets acquired in connection with such
Permitted Acquisition are owned by the Borrower or a Subsidiary of the Borrower
immediately following such Permitted Acquisition, (g) Restricted Payments
permitted to be made or received by Holdings under Section 8.6, (h) the issuance
of its Capital Stock, (i) any transaction that Holdings is expressly permitted
or contemplated to enter into or consummate under this Section 8, and (j)
activities incidental to the businesses or activities described in clauses (a)
through (i) of this Section.

101

--------------------------------------------------------------------------------




SECTION 9.    EVENTS OF DEFAULT
9.1    Events of Default. If any of the following events shall occur and be
continuing:
(a)    the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, fee or any
other amount payable hereunder or under any other Loan Document, within five (5)
days after any such interest or other amount becomes due in accordance with the
terms hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
(c)    any Loan Party shall default in the observance or performance of any
agreement contained in Section 7.4(a) (with respect to the Borrower only),
Section 7.7(a) or Section 8; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of thirty (30) days after any
such days after notice to the Borrower from the Administrative Agent; or
(e)    any Group Member (i) defaults in making any payment of any principal of
any Material Indebtedness (including any Guarantee Obligation or Hedge Agreement
that constitutes Material Indebtedness, but excluding the Loans) on the
scheduled or original due date with respect thereto; or (ii) defaults in making
any payment of any interest on any such Material Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance of
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any such Material Indebtedness constituting a Guarantee Obligation)
to become payable; or
(f)    (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member (other than an Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member (other than an Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B)

102

--------------------------------------------------------------------------------




remains undismissed, undischarged or unbonded for a period of sixty (60) days;
or (iii) there shall be commenced any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of the assets of the Group Members, taken as
a whole, that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
sixty (60) days after any such days from the entry thereof; or (iv) any Group
Member (other than an Immaterial Subsidiary) shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
(g)    (i) any failure to satisfy the minimum funding standard under Section 412
of the Code or Section 302 of ERISA, whether or not waived, shall occur with
respect to any Single Employer Plan or any Lien in favor of the PBGC or a Single
Employer Plan or Multiemployer Plan shall arise on the assets of the Borrower or
any Commonly Controlled Entity, (ii) a Reportable Event shall occur, or
proceedings shall commence under Section 4042 of ERISA to have a trustee
appointed, or a trustee shall be appointed, with respect to a Single Employer
Plan, (iii) any Single Employer Plan shall be terminated under Section 4041(c)
of ERISA, (iv) any withdrawal by the Borrower or any Commonly Controlled Entity
from a Single Employer Plan subject to Section 4063 of ERISA during a plan year
in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) shall occur or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA shall occur, (v) any Group Member or
any Commonly Controlled Entity shall, or is reasonably likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, (vi) any failure to make a required
contribution to a Multiemployer Plan shall occur, (vii) the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Single Employer Plan, or (viii) any Group Member shall engage in
any nonexempt “prohibited transaction” (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) involving any Plan; and in each case in
clauses (i) through (viii) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or
(h)    one or more judgments or decrees shall be entered against any Group
Member and the same shall not have been vacated, discharged, stayed or bonded
pending appeal for a period of 30 consecutive days and any such judgments or
decrees either (i) is for the payment of money, individually or in the aggregate
(not paid or fully covered by insurance as to which the relevant insurance
company has acknowledged coverage), of $10,000,000 or more or (ii) is for
injunctive relief and could reasonably be expected to have a Material Adverse
Effect; or
(i)    any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Subsidiary of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(except to the extent the loss of perfection or priority results from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing Collateral or to file Uniform Commercial
Code continuation statements); or any Loan Party or any Subsidiary of any Loan
Party shall so assert in writing; or
(j)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert in writing; or
(k)    a Change of Control occurs; or

103

--------------------------------------------------------------------------------




(l)    (i) any of the Obligations of the Loan Parties under the Loan Documents
for any reason shall cease to be “senior debt,” “senior indebtedness,”
“designated senior debt,” “guarantor senior debt” or “senior secured financing”
(or any comparable term) under, and as defined in, any Junior Financing
Documentation, (ii) the subordination provisions set forth in any Junior
Financing Documentation shall, in whole or in part, cease to be effective or
cease to be legally valid, bonding and enforceable against the holders of any
Junior Financing, if applicable, or (iii) any Loan Party or any Subsidiary of
any Loan Party, shall assert any of the foregoing in writing;
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required to draw thereunder) shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required to draw thereunder) to be due
and payable forthwith, whereupon the same shall immediately become due and
payable. With respect to all Letters of Credit with respect to which presentment
for honor shall not have occurred at the time of an acceleration pursuant to
this paragraph, the Borrower shall at such time deposit in a cash collateral
account opened by the Administrative Agent an amount equal to 102% the aggregate
then undrawn and unexpired amount of such Letters of Credit. Amounts held in
such cash collateral account shall be applied by the Administrative Agent to the
payment of drafts or other demands for payment drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired (without any pending drawing thereon) or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents in accordance with the Guarantee and Collateral
Agreement. After all such Letters of Credit shall have expired (without any
pending drawing thereon) or been fully drawn upon, all Reimbursement Obligations
shall have been satisfied and all other obligations of the Borrower hereunder
and under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.
SECTION 10.    THE AGENTS
10.1    Appointment.
(a)    Each Lender (and, if applicable, each other Secured Party) hereby
irrevocably designates and appoints each Agent as the agent of such Lender (and,
if applicable, each other Secured Party) under this Agreement and the other Loan
Documents, and each such Lender (and, if applicable, each other Secured Party)
irrevocably authorizes such Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms of this Agreement and the other Loan Documents, together
with such other powers as are reasonably

104

--------------------------------------------------------------------------------




incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender or
other Secured Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Agent.
(b)    Each of the Secured Parties hereby irrevocable designates and appoints
Wells Fargo Bank, National Association as collateral agent of such Secured Party
under this Agreement and the other Loan Documents, and each such Secured Party
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf as are necessary or advisable with respect to the
Collateral under this Agreement or any of the other Loan Documents, together
with such powers as are reasonably incidental thereto. The Collateral Agent
hereby accepts such appointment.
10.2    Delegation of Duties. Each Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
10.3    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, members, partners, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders or any other Secured
Party for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Loan Party. The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing sentence, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans to any Disqualified Institution.
10.4    Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent shall deem and treat the Lender specified in the
Register with respect to any amount owing hereunder as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document

105

--------------------------------------------------------------------------------




unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders or the Majority Facility
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans and all other Secured Parties.
10.5    Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.
10.6    Non-Reliance on Agents and Other Lenders. Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that neither the
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
other Secured Party. Each Lender (and, if applicable, each other Secured Party)
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement, any Specified Hedge Agreement or any Specified Cash Management
Agreement. Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon any Agent or
any other Lender or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, any Specified Hedge Agreement or
any Specified Cash Management Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any other Secured Party with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
10.7    Indemnification. To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 11.5 to be paid by it to any
Agent Related Party (or any sub-agent thereof), each Lender severally agrees to
pay to such Agent Related Party (or any such sub-agent thereof) such Lender’s

106

--------------------------------------------------------------------------------




Aggregate Exposure Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that (a) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any Agent Related Party (or any such sub-agent thereof) and (b) no
Lender shall be liable for the payment of any portion of such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense that is
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
10.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender,” “Lenders,” “Secured
Party” and “Secured Parties” shall include each Agent in its individual
capacity.
10.9    Successor Administrative Agent; Resignation of Issuing Lender and
Swingline Lender. The Administrative Agent and the Collateral Agent may resign
as Administrative Agent and Collateral Agent, respectively, upon ten (10)
Business Days’ notice to the Lenders and the Borrower. If the Administrative
Agent or Collateral Agent, as applicable, shall resign as Administrative Agent
or Collateral Agent, as applicable, under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 9.1(a) or Section 9.1(f) with respect to the Borrower
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent or Collateral Agent, as applicable, and the term
“Administrative Agent” or “Collateral Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s or Collateral Agent’s, as applicable, rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Collateral Agent, as applicable, or any of the parties
to this Agreement or any holders of the Loans. If no successor agent has
accepted appointment as Administrative Agent or Collateral Agent, as applicable,
by the date that is ten (10) Business Days following a retiring Administrative
Agent’s or Collateral Agent’s, as applicable, notice of resignation, the
retiring Administrative Agent’s or Collateral Agent’s, as applicable,
resignation shall nevertheless thereupon become effective and the Required
Lenders shall assume and perform all of the duties of the Administrative Agent
or Collateral Agent, as applicable, hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s or Collateral Agent’s, as applicable,
resignation as Administrative Agent or retiring Collateral Agent’s resignation
as Collateral Agent, as applicable, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents.
10.10    Agents Generally. None of the Joint Lead Arrangers, Joint Bookrunners
or other syndication agents or documentation agents shall have any duties or
responsibilities hereunder in their capacity as such.
10.11    Lender Action. Each Lender agrees that it shall not take or institute
any actions or proceedings, judicial or otherwise, for any right or remedy
against any Loan Party or any other obligor under any of the Loan Documents, the
Specified Hedge Agreements or the Specified Cash Management Agreements
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other

107

--------------------------------------------------------------------------------




rights of self-help), or institute any actions or proceeds, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent; provided that the foregoing shall not prohibit any Lender
from filing proofs of claim during the pendency of a proceeding relative to any
Loan Party under any bankruptcy or other debtor relief law.
10.12    Withholding Tax. To the extent required by any applicable law, an Agent
shall withhold from any payment to any Lender an amount equal to any applicable
withholding Tax. If the IRS or any Governmental Authority asserts a claim that
the Agent did not properly withhold Tax from any amount paid to or for the
account of any Lender for any reason (including because the appropriate form was
not delivered or was not properly executed, or because such Lender failed to
notify the Agent of a change in circumstances that rendered the exemption from,
or reduction of, withholding Tax ineffective), such Lender shall indemnify and
hold harmless the Agent (to the extent that the Agent has not already been
reimbursed by the Borrower and without limiting or expanding the obligation of
the Borrower to do so) for all amounts paid, directly or indirectly, by the
Agent as tax or otherwise, including any penalties, additions to Tax or interest
thereon, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the Agent.
The agreements in this Section 10.12 shall survive the resignation and/or
replacement of the Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement.
10.13    Filing of Proof of Claim. In case of the pendency of any proceeding
under any bankruptcy or other debtor relief law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.5, 3.9 and 11.5) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.5, 3.9 and 11.5.



108

--------------------------------------------------------------------------------




10.14    Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Requirements of Law.
(b)    Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Requirements of Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.
SECTION 11.    MISCELLANEOUS
11.1    Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party to the relevant Loan Document may, or, with the written consent
of the Required Lenders, the Administrative Agent and each Loan Party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:
(i)    forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or forgive or
reduce any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates, which
waiver shall be effective with the consent of the Required Lenders and (y) that
any amendment or modification of the financial covenants or defined terms used
in the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i)), extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment or change the order of application
set forth in Section 6.5 of the Guarantee and Collateral Agreement, in each case
without the written consent of each Lender directly affected thereby; provided
that neither any amendment, modification or waiver of a mandatory prepayment
required hereunder, nor any amendment of Section 4.2 or any related definitions
including Asset Sale, or Recovery Event, shall constitute a reduction of the
amount of, or an extension of the scheduled date of, any principal installment
of any Loan or Note or other amendment, modification or supplement to which this
clause (i) is applicable;
(ii)    eliminate or reduce the voting rights of any Lender under this Section
11.1 without the written consent of such Lender;

109

--------------------------------------------------------------------------------




(iii)    reduce any percentage specified in the definition of Required Lenders
(or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder), consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release Holdings or all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders;
(iv)    reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;
(v)    amend, modify or waive any provision of Section 10 or any other provision
in any manner which increases the obligations or diminishes the rights of any
Agent without the written consent of each Agent adversely affected thereby;
(v)    amend, modify or waive any provision of Section 3.3, 3.4 or 3.15 without
the written consent of the Swingline Lender;
(vi)    amend, modify or waive any provision of Sections 3.7 to 3.15 or any
other provision hereof in any manner which increases the obligations or
diminishes the rights of any Issuing Lender without the written consent of each
Issuing Lender; and
(viii)    release all or substantially all of the Guarantors or the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents.
In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus accrued
interest, fees and expenses related thereto, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans) and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.
If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all (or all affected) Lenders (including
all Lenders under a single Facility), the consent of the

110

--------------------------------------------------------------------------------




Required Lenders (or Majority Facility Lenders, as the case may be) is obtained,
but the consent of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained being referred to as a “Non-Consenting
Lender”), then, so long as the Administrative Agent is not a Non-Consenting
Lender, the Administrative Agent or a Person reasonably acceptable to the
Administrative Agent shall have the right but not the obligation to purchase at
par from such Non-Consenting Lenders, and such Non-Consenting Lenders agree that
they shall, upon the Administrative Agent’s request, sell and assign to the
Administrative Agent or such Person, all of the Term Loans and Revolving
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all such Term Loans and any outstanding Revolving Loans held by such
Non-Consenting Lenders and all accrued interest and fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment and Assumption. In addition to the foregoing, the
Borrower may replace any Non-Consenting Lender pursuant to Section 4.13.
Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Issuing
Lender, (b) to add one or more additional credit facilities with respect to
Incremental Term Loans to this Agreement and to permit the extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans, as applicable, and the accrued interest and
fees in respect thereof and (c) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders; provided that the conditions set forth in Section 2.4 are
satisfied.
Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definitions of “Required Lenders” and
“Majority Facility Lenders” will automatically be deemed modified accordingly
for the duration of such period); provided that, subject to the limitations set
forth in the first paragraph of this Section 11.1, any such amendment or waiver
that would increase or extend the term of the Commitment of such Defaulting
Lender, extend the date fixed for the payment of principal or interest owing to
such Defaulting Lender hereunder, reduce the principal amount of any obligation
owing to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of such Defaulting Lender.
11.2    Notices.
(a)    All notices and other communications provided for hereunder shall be
either (i) in writing (including telecopy or e-mail communication) and mailed,
telecopied or delivered or (ii) as and to the extent set forth in Section
11.2(b) and in the proviso to this Section 11.2(a), in an electronic medium and
as delivered as set forth in Section 11.2(b):
If to the Borrower:


INC Research, LLC
3201 Beechleaf Court, Suite 600
Raleigh, NC 27604

111

--------------------------------------------------------------------------------




Attention: Chief Financial Officer
E-mail Address: gregory.rush@incresearch.com
Fax No.: 919.334.3651
With a copy (which shall not constitute notice) to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Andrew J. Yoon
E-mail Address: andrew.yoon@weil.com
Fax No.: (212) 310-8007


Until a Control Event, with a further copy (which shall not constitute notice)
to:


Avista Capital Partners, LP
65 East 55th Street, 18th Floor
New York, NY 10022
Attention:  Robert Girardi
E-mail Address: girardi@avistacap.com
Fax No.: (212) 593-6939


Ontario Teachers’ Pension Plan Board
5650 Yonge Street
Toronto, ON M2M 4H5
Attention: Terry Woodward
E-mail Address:  terry_woodward@otpp.com
Fax No.: 416 730-5082


If to the Administrative Agent or Collateral Agent:
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention: Syndication Agency Services
Fax No.: (704) 715-0092
With copy to:
Wells Fargo Bank, National Association
MAC D1053-144
301 South College Street, 14th Floor
Charlotte, NC 28202
Attention: Christine Gardiner
E-mail Address: christine.m.gardiner@wellsfargo.com
Fax No.: (704) 715-1438


or, as to any party, at such other address as shall be designated by such party
in a written notice to the other parties provided, however, that materials and
information described in Section

112

--------------------------------------------------------------------------------




11.2(b) shall be delivered to the Administrative Agent in accordance with the
provisions thereof or as otherwise specified to the Borrower by the
Administrative Agent. All such notices and other communications shall, when
mailed, be effective four days after having been mailed by regular mail, one (1)
Business Day after having been mailed by overnight courier, and when telecopied
or E-mailed, be effective when properly transmitted, except that notices and
communications to any Agent pursuant to Sections 2, 3, 4, 6 and 10 shall not be
effective until received by such Agent. Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Agreement or the Notes or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.
(b)    The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any default or event of
default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to an electronic address specified by the
Administrative Agent to the Borrower (the “Platform”). In addition, the Borrower
agrees to continue to provide the Communications to the Agents in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.
(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS, EXCEPT TO THE EXTENT
THE LIABILITY OF SUCH PERSON IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

113

--------------------------------------------------------------------------------




The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
11.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
11.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding and so
long as the Commitments of any Lender have not been terminated.
11.5    Payment of Expenses.
(a)    The Borrower agrees (i) to pay or reimburse each Agent and the Joint
Bookrunners for all of their reasonable and documented out-of-pocket costs and
expenses associated with the syndication of the Facilities and incurred in
connection with the preparation, negotiation, execution and delivery, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents, any security arrangements in connection therewith and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable invoiced fees and disbursements of counsel to such parties
(provided that, unless there is a conflict of interest, such fees and
disbursements shall not include fees and disbursements for more than one primary
counsel and one local counsel in each relevant jurisdiction) and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter as such parties
shall deem appropriate, (ii) to pay or reimburse each Lender and Agent for all
its reasonable documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, or during any
workout or restructuring, including the reasonable and invoiced fees and
disbursements of counsel to such parties (provided that, unless there is a
conflict of interest, such fees and disbursements shall not include fees and
disbursements for more than one primary counsel and one local counsel in each
relevant jurisdiction), (iii) to pay, indemnify, and hold each Lender and each
Agent harmless from, any and all recording and filing fees, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under

114

--------------------------------------------------------------------------------




or in respect of, this Agreement, the other Loan Documents and any such other
documents, and (iv) to pay, indemnify, and hold each Lender and Agent and the
Joint Bookrunners and their respective affiliates (including, without
limitation, controlling persons) and each member, partner, director, officer,
employee, advisor, agent, affiliate, successor, partner, member, representative
and assign of each of the forgoing (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents
(regardless of whether any Loan Party is or is not a party to any such actions
or suits) and any such other documents or each Letter of Credit, including any
of the foregoing relating to the use of proceeds of the Loans or any Letter of
Credit, and the reasonable and documented fees, disbursements and other charges
of one legal counsel to such Indemnitees taken as a whole (and, if applicable,
one local counsel to such persons taken as a whole in each appropriate
jurisdiction and, in the case of a conflict of interest, one additional local
counsel in each appropriate jurisdiction to all affected Indemnitees taken as a
whole) in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(iv), collectively, the “Indemnified Liabilities”); provided, that the Borrower
shall not have any obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the bad faith, gross negligence or willful misconduct of, or
material breach of any Loan Documents by, such Indemnitee or its controlled
affiliates, officers or employees acting on behalf of such Indemnitee or any of
its controlled affiliates. Statements payable by the Borrower pursuant to this
Section 11.5 shall be submitted to the Chief Financial Officer, at the address
of the Borrower set forth in Section 11.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.
(b)    To the fullest extent permitted by applicable law, neither the Borrower
nor any Indemnitee shall assert, and each of the Borrower and each Indemnitee
does hereby waive, any claim against any party hereto, on any theory of
liability, for special, indirect, exemplary, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
the foregoing shall not limit the indemnification obligations of the Borrower
under clause (a) above. No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent such damages are found by a final and nonappealable decision of a court
of competent jurisdiction to have resulted from the bad faith, gross negligence
or willful misconduct of, or material breach of any Loan Documents by, such
Indemnitee or its controlled affiliates, officers or employees acting on behalf
of such Indemnitee or any of its controlled affiliates in connection with the
Transactions.
(c)    The Borrower shall not, without the prior written consent of the
Indemnitee, settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any proceeding in respect of which indemnification
may be sought hereunder (whether or not any Indemnitee is a party thereto)
unless such settlement, compromise, consent or termination (i) includes an
unconditional release of each Indemnitee from all liability arising out of such
proceeding and (ii)

115

--------------------------------------------------------------------------------




does not include a statement as to, or an admission of, fault, culpability, or a
failure to act by or on behalf of such Indemnitee.
11.6    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except (x) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (y) by way of participation in
accordance with the provisions of paragraph (e) of this Section or (z) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors as assigns permitted hereby, Participants to
the extent provided in paragraph (e) of this Section 11.6 and, to the extent
expressly contemplated hereby, the Affiliates of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:
(i)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $1,000,000 (in the case of the Term Facility) and $5,000,000 (in the
case of the Revolving Facility), in each case unless the Borrower and the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if an Event of Default under Section 9.1(a) or (f) has occurred and is
continuing;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate tranches of Loans (if any) on a
non-pro rata basis;
(iii)    no consent shall be required for any assignment except to the extent
required by paragraph (b)(i) of this Section and, in addition, the consent of:
(A)    the Borrower (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default under Section 9.1(a) or (f) has
occurred and is continuing at the time of such assignment or (y) such assignment

116

--------------------------------------------------------------------------------




is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that in
each case the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received written notice thereof;
(B)    the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (x) the Term Facility
if such assignment is to an Assignee that is not a Lender, an Affiliate of a
Lender or an Approved Fund or (y) the Revolving Facility if such assignment is
to an Assignee that is not a Lender with a Revolving Commitment, an Affiliate of
such Lender or an Approved Fund with respect to such Lender; and
(C)    (1) in the case of any assignment to a new Revolving Lender or that
increases the obligation of the Assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), the Issuing Lender
(such consent not to be unreasonably withheld or delayed), and (2) in the case
of any assignment of a Revolving Commitment, the Swingline Lender (such consent
not to be unreasonably withheld or delayed); provided that no consent of the
Issuing Lender or the Swingline Lender shall be required for an assignment to an
Assignee that is a Revolving Lender or an Affiliate or Approved Fund of a
Revolving Lender;
(iv)    except in the case of assignments pursuant to paragraph (c) below, the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (it being understood that payment of only one processing fee shall be
required in connection with simultaneous assignments to two or more Approved
Funds), and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;
(v)    no assignment shall be permitted to be made to Holdings, the Borrower or
any of their Subsidiaries or Affiliates;
(vi)    no assignment shall be permitted to be made to a natural person; and
(vii)    no assignment shall be permitted to be made to a Disqualified
Institution (unless the Borrower has consented to such assignment to such
entity, in which case such entity will not be considered a Disqualified
Institution for the purpose of such assignment).
Except as otherwise provided in paragraph (c) below, subject to acceptance and
recording thereof pursuant to paragraph (d) below, from and after the effective
date specified in each Assignment and Assumption the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.9, 4.10, 4.11 and 11.5; provided,
with respect to such Section 4.10, that such Lender continues to comply with the
requirements of Sections 4.10 and 4.10(e)). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section, except any purported assignment or transfer to a
Disqualified Institution shall be void ab initio.

117

--------------------------------------------------------------------------------




(c)    Notwithstanding anything in this Section 11.6 to the contrary, a Lender
may assign any or all of its rights hereunder to an Affiliate of such Lender or
an Approved Fund of such Lender without (a) providing any notice (including,
without limitation, any administrative questionnaire) to the Administrative
Agent or any other Person or (b) delivering an executed Assignment and
Assumption to the Administrative Agent; provided that (A) such assigning Lender
shall remain solely responsible to the other parties hereto for the performance
of its obligations under this Agreement, (B) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such assigning Lender in connection with such assigning
Lender’s rights and obligations under this Agreement until an Assignment and
Assumption and an administrative questionnaire have been delivered to the
Administrative Agent, (C) the failure of such assigning Lender to deliver an
Assignment and Assumption or administrative questionnaire to the Administrative
Agent or any other Person shall not affect the legality, validity or binding
effect of such assignment and (D) an Assignment and Assumption between an
assigning Lender and its Affiliate or Approved Fund shall be effective as of the
date specified in such Assignment and Assumption.
(d)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and interest owing with respect to the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Subject to the penultimate sentence of this paragraph (d), the
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Lender and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In the case of an assignment to an Affiliate of a Lender
or an Approved Fund pursuant to paragraph (c), as to which an Assignment and
Assumption and an administrative questionnaire are not delivered to the
Administrative Agent, the assigning Lender shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register (a “Related Party
Register”) comparable to the Register on behalf of the Borrower. The Register or
Related Party Register shall be available for inspection by the Borrower, the
Issuing Lender, the Swingline Lender and any Lender (with respect to the
Commitments of, and principal amount of and interest owing with respect to the
Loans and L/C Obligations owing to such Lender only) at the Administrative
Agent’s office at any reasonable time and from time to time upon reasonable
prior notice. Except as otherwise provided in paragraph (c) above, upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an Assignee, the Assignee’s completed administrative questionnaire
(unless the Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b)(iv) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. Except as otherwise provided in
paragraph (c) above, no assignment shall be effective for purposes of this
Agreement unless and until it has been recorded in the Register (or, in the case
of an assignment pursuant to paragraph (c) above, the applicable Related Party
Register) as provided in this paragraph (d). The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.”





118

--------------------------------------------------------------------------------




(e)    Any Lender may, at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) no participation shall be permitted to
be made to Holdings or any of its Subsidiaries or Affiliates, nor any officer or
director of any such Person or a natural person or Disqualified Institution (to
the extent such Disqualified Institution has been identified to the Lenders).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 11.1. Subject to paragraph (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.9, 4.10 and
4.11 to the same extent as if it were a Lender (subject to the requirements and
obligations of those sections including the documentary requirements in
Section 4.10(e)) and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by applicable law, each
Participant also shall be entitled to the benefits of Section 11.7(b) as though
it were a Lender; provided that such Participant shall be subject to
Section 11.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register complying with the requirements of Sections
163(f), 871(h) and 881(c)(2) of the Code on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided, that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in the Loans or other obligation under this Agreement) to any Person
except to the extent such disclosure is necessary to establish that such Loan or
other obligation is in registered form under Section 5f.103-1(c) of the Treasury
regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant had no such
participation been transferred to such Participant, except to the extent such
entitlement to a greater payment results from a change in Requirements of Law
occurring after the sale of such participation.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, any central bank or any other Person, and this Section shall not
apply to any such pledge or assignment of a security interest or to any such
sale or securitization; provided that no such pledge or assignment of a security
interest shall

119

--------------------------------------------------------------------------------




release a Lender from any of its obligations hereunder or substitute any such
pledgee or Assignee for such Lender as a party hereto.
(h)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (i) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform and/or (ii) provide
the DQ List to each Lender requesting the same.
11.7    Sharing of Payments; Set-off.
(a)    Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefited Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall become due and payable pursuant
to Section 9, receive any payment of all or part of the Obligations owing to it,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 9.1(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a director creditor of each Loan Party in the
amount of such participation to the extent provided in clause (b) of this
Section 11.7.
(b)    In addition to any rights and remedies of the Lenders provided by law,
subject to Section 10.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower, and to
the extent permitted by applicable law, upon the occurrence of any Event of
Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.
(c)    Notwithstanding anything to the contrary contained herein, the provisions
of this Section 11.7 shall be subject to the express provisions of this
Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.
11.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be

120

--------------------------------------------------------------------------------




deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic mail
(in “.pdf” or similar format) shall be effective as delivery of a manually
executed counterpart hereof.
11.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.
11.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.
11.12    Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 or on the signature pages hereof, as the case may be, or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
11.13    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

121

--------------------------------------------------------------------------------




(b)    each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates. Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other. The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transaction or the process leading thereto;
and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
11.14    Releases of Guarantees and Liens.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, each of the Administrative Agent and the Collateral Agent is
hereby irrevocably authorized by each Secured Party (without requirement of
notice to or consent of any Secured Party except as expressly required by
Section 11.1) to take any action requested by the Borrower having the effect of
releasing any Collateral or Guarantee Obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document
(including, without limitation, the release of any Subsidiary Guarantor from its
obligations if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder) or that has been consented to in accordance
with Section 11.1; provided that no such release shall occur if (x) such
Subsidiary Guarantor continues to be a guarantor in respect of any Junior
Financing or (y) such Collateral continues to secure any Junior Financing or
(ii) under the circumstances described in paragraph (b) below.
(b)    At such time as (i) the Loans, the Reimbursement Obligations and the
other Obligations (other than Unasserted Contingent Obligations) shall have been
paid in full or Cash Collateralized and (ii) the Commitments have been
terminated and no Letters of Credit shall be outstanding (or shall have been
Cash Collateralized or backstopped to the reasonable satisfaction of the Issuing
Bank), the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent, the
Collateral Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person. At such time, the Collateral Agent shall take such actions

122

--------------------------------------------------------------------------------




as are reasonably necessary, at the cost of the Borrower, to effect each release
described in this Section 11.14 in accordance with the relevant provisions of
the Security Documents.
11.15    Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures; provided that nothing herein shall prevent any
Agent or any Lender from disclosing any such information (a) to any Agent, any
other Lender, any Affiliate of a Lender or any Approved Fund (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential) other than any Disqualified Institution that has been
identified to such Agent or Lender, (b) subject to an agreement to comply with
confidentiality provisions at least as restrictive as the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Hedge Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, members, partners, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates (it being understood that the Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed (other
than as a result of a disclosure in violation of this Section 11.15), (h) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify the
Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information.
11.16    WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.17    Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it may be required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act.



123

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


INC RESEARCH, LLC, as Borrower




By: /s/ Gregory S. Rush
Name: Gregory S. Rush
Title: Chief Financial Officer


    
INC RESEARCH HOLDINGS, INC., as Holdings




By: /s/ Gregory S. Rush
Name: Gregory S. Rush
Title: Chief Financial Officer

INC Research, LLC
Credit Agreement
Signature Page

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, Swingline Lender, Issuing Lender and
a Lender
By: /s/ Kent Davis
Name: Kent Davis
Title: Managing Director

INC Research, LLC
Credit Agreement
Signature Page

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Richard C. Brown
Name: Richard C. Brown
Title: Senior Vice President

INC Research, LLC
Credit Agreement
Signature Page

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Sanya Valeva     
Name: Sanya Valeva
Title: Senior Vice President

INC Research, LLC
Credit Agreement
Signature Page

--------------------------------------------------------------------------------




ING CAPITAL LLC,
as a Lender
By: /s/ Keith D. Alexander        
Name: Keith D. Alexander
Title: Managing Director








By: /s/ Michael Kim        
Name: Michael Kim
Title: Vice President

INC Research, LLC
Credit Agreement
Signature Page

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender
By: /s/ John C. Plecque        
Name: John C. Plecque
Title: Senior Vice President

INC Research, LLC
Credit Agreement
Signature Page

--------------------------------------------------------------------------------




FIFTH THIRD BANK, an OHIO BANKING CORPORATION, as a Lender
By: /s/ James Hill
    
Name: James Hill
Title: Senior Vice President

INC Research, LLC
Credit Agreement
Signature Page

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA,
as a Lender and as an Issuing Lender solely in respect of the Existing Letter of
Credit issued by it
By: /s/ Rebecca Kratz    
Name: Rebecca Kratz
Title: Authorized Signatory



INC Research, LLC
Credit Agreement
Signature Page

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
By: /s/ Bill O'Daly        
Name: Bill O'Daly
Title: Authorized Signatory




By: /s/ Sean MacGregor        
Name: Sean MacGregor
Title: Authorized Signatory

INC Research, LLC
Credit Agreement
Signature Page

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Lender
By: /s/ Antje Focke    
Name: Antje Focke
Title: Vice President

INC Research, LLC
Credit Agreement
Signature Page

--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Chris Burns        
Name: Chris Burns
Title: Vice President

INC Research, LLC
Credit Agreement
Signature Page

--------------------------------------------------------------------------------




CITIZENS BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Darran Wee        
Name: Darran Wee
Title: Senior Vice President

INC Research, LLC
Credit Agreement
Signature Page

--------------------------------------------------------------------------------




REGIONS BANK,
as a Lender
By: /s/ Kap Yarbrough        
Name: Kap Yarbrough
Title: Senior Vice President

INC Research, LLC
Credit Agreement
Signature Page

--------------------------------------------------------------------------------




CAPITAL ONE, N.A.,
as a Lender
By: /s/ Thomas C. King, Jr.    
Name: Thomas C. King, Jr.
Title: Senior Vice President

INC Research, LLC
Credit Agreement
Signature Page

--------------------------------------------------------------------------------




Schedule 1.1(a)
COMMITMENTS


Revolving Credit Lenders
Revolving Credit Commitment
Wells Fargo Bank, National Association
$21,111,111.09
PNC Bank, National Association
$18,888,888.89
KeyBank National Association
$15,555,555.56
ING Capital LLC
$15,555,555.56
Bank of America, N.A.
$13,333,333.33
Fifth Third Bank
$13,333,333.33
Goldman Sachs Bank USA
$11,111,111.11
Credit Suisse AG, Cayman Islands Branch
$11,111,111.11
JPMorgan Chase Bank, N.A.
$7,777,777.78
HSBC Bank USA, National Association
$5,555,555.56
Citizens Bank, National Association
$5,555,555.56
Regions Bank
$5,555,555.56
Capital One, N.A.
$5,555,555.56
Total:
$150,000,000.00
 
 
Term Lenders
Term Commitment
Wells Fargo Bank, National Association
$73,888,888.91
PNC Bank, National Association
$66,111,111.11
KeyBank National Association
$54,444,444.44
ING Capital LLC
$54,444,444.44
Bank of America, N.A.
$46,666,666.67
Fifth Third Bank
$46,666,666.67
Goldman Sachs Bank USA
$38,888,888.89
Credit Suisse AG, Cayman Islands Branch
$38,888,888.89
JPMorgan Chase Bank, N.A.
$27,222,222.22
HSBC Bank USA, National Association
$19,444,444.44
Citizens Bank, National Association
$19,444,444.44
Regions Bank
$19,444,444.44
Capital One, N.A.
$19,444,444.44
Total:
$525,000,000.00




1

--------------------------------------------------------------------------------




Schedule 1.1(b)
EXISTING LETTERS OF CREDIT
LOC #
Issuing Bank
Beneficiary
Amount
IS0023369U
Wells Fargo Bank, N.A.
Technicolor SA
$294,200
IS0007572
Wells Fargo Bank, N.A.
Wells VAF – Parkway At Oak Hill, LLC
$200,000
10000162
Goldman Sachs Bank USA
Technicolor SA
$294,200
10000163
Goldman Sachs Bank USA
Rorasa Inc.
$200,000
10000166
Goldman Sachs Bank USA
PNC Bank, National Association
$317,749


2

--------------------------------------------------------------------------------




Schedule 1.1(c)
CURRENCIES




1.
Argentine Peso (ARS)

2.
Australian Dollar (AUD)

3.
Bulgarian Lev (BGN)

4.
Canadian Dollar (CAD)

5.
Chilean Peso (CLP)

6.
China Yuan Renminbi (CNY)

7.
Colombian Peso (COP)

8.
Czech Republic Koruna (CZK)

9.
Danish Krone (DKK)

10.
Egyptian Pound (EGP)

11.
Hong Kong Dollar (HKD)

12.
Hungarian Forint (HUF)

13.
Indonesian Rupiah (IDR)

14.
Israeli New Shekel (ILS)

15.
Indian Rupee (INR)

16.
Japanese Yen (JPY)

17.
South Korean Won (KRW)

18.
Lebanese Pound (LBP)

19.
Mexican Peso (MXN)

20.
Malaysian Ringgit (MYR)

21.
New Zealand Dollar (NZD)

22.
Peruvian Nuevo Sol (PEN)

23.
Philippine Peso (PHP)

24.
Polish Zloty (PLN)

25.
Romanian New Leu (RON)

26.
Serbian Dinar (RSD)

27.
Russian Ruble (RUB)

28.
Swedish Krona (SEK)

29.
Singapore Dollar (SGD)

30.
Thai Baht (THB)

31.
Turkish Lira (TRL)

32.
New Taiwan Dollar (TWD)

33.
Ukraine Hryvnia (UAH)

34.
South African Rand (ZAR)










3

--------------------------------------------------------------------------------




Schedule 5.4
CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES
None.

4

--------------------------------------------------------------------------------




Schedule 5.8
REAL PROPERTY
None.



5

--------------------------------------------------------------------------------




Schedule 5.15
SUBSIDIARIES
(a) Subsidiaries:
Entity Name
Owner
Jurisdiction
Ownership Percentage
INC Research, LLC
INC Research Holdings, Inc.
Delaware
100%
INC Research Investment LLC
INC Research, LLC
Delaware
100%
Kendle NC LLC
INC Research, LLC
North Carolina
100%
Kendle Americas Investment Inc.
INC Research LLC
Ohio
100%
Kendle Americas Management Inc.
INC Research LLC
Ohio
100%
INC Research Canada, Inc.
INC Research, LLC
Canada
100%
INC Research CRO Singapore Pte. Ltd
INC Research LLC
Singapore
100%
INC (Beijing) Medical Technology Co., Ltd.
INC Research, LLC
China
100%
INC Research, S.A. de C.V.
INC Research, LLC
Mexico
100%
INC Research Pte. Ltd
INC Research, LLC
Singapore
100%
INC Research South Korea
INC Research, LLC
South Korea
100%
INC Research CDS Services Pvt. Ltd.
INC Research LLC
India
100%
INC Research (Thailand) Limited
INC Research LLC
Thailand
100%
INC Research CRO Argentina S.R.L.
Kendle Americas Management, Inc.
Argentina
95%
Kendle Americas Investment, Inc.
5%
INC Research do Brasil-Pesquisas Clínicas Ltda.
Kendle Americas Management, Inc.
Brazil
>99%
Kendle Americas Investment, Inc.
<1%
Servicios Clínicos INC Research Chile Limitada
Kendle Americas Management, Inc.
Chile
95%
Kendle Americas Investment, Inc.
5%
INC Research Colombia Ltda.
Kendle Americas Management, Inc.
Colombia
95%
Kendle Americas Investment, Inc.
5%
INC Research BR Serviços de Pesquisas Clínicas Ltda.
Kendle Americas Management, Inc.
Brazil
95%
Kendle Americas Investment, Inc.
5%
INC Research Peru Limited S.R.L.
Kendle NC LLC
Peru
100%
Kendle India Private Limited
Kendle NC LLC
India
100%


6

--------------------------------------------------------------------------------




Entity Name
Owner
Jurisdiction
Ownership Percentage
INC Research Clinical Development Services Limited
Kendle NC LLC
England & Wales
100%
INC Research South Africa (Proprietary) Limited
Kendle NC LLC
South Africa
100%
INC Research Sweden AB
Kendle NC LLC
Sweden
100%
INC Research Czech Republic s.r.o
Kendle NC LLC
Czech Republic
100%
INC Research GmbH
INC Research Clinical Development Services Limited
Germany
100%
INC Research Israel Ltd.
INC Research Clinical Development Services Limited
Israel
100%
INC Research CRO Malaysia Sdn. Bhd.
INC Research CRO Singapore Pte. Ltd
Malaysia
100%
INC Research Philippines, Inc.
INC Research CRO Singapore Pte. Ltd
Philippines
100%
Kendle Data & Technologies (India) Private Ltd
INC Research CRO Singapore Pte. Ltd
India
100%
INC Research Europe Holdings Limited
INC Research Investment LLC
England & Wales
100%
INC Research Holding Limited
INC Research Europe Holdings Limited
England & Wales
100%
INC Research Romania S.R.L.
INC Research Holding Limited
Romania
100%
INC Research Company Limited
INC Research Holding Limited
Hong Kong
100%
Limited Liability Company “INC Research Ukraine”
INC Research Holding Limited
Ukraine
100%
INC Research UK Limited
INC Research Holding Limited
England & Wales
100%
INC Research International Holdings Limited
INC Research Holding Limited
England & Wales
100%
INC Research Hellas Clinical Research SA
INC Research UK Limited
Greece
100%
INC Research Egypt, LLC
INC Research UK Limited
Egypt
100%
INC Research Lebanon SARL
INC Research UK Limited
Lebanon
100%
INC Research Klinik Araştırma Limited Şirketi
INC Research UK Limited
Turkey
100%
INC Research Hungary Kft.
INC Research UK Limited
Hungary
100%
INCResearch Australia Holdings Pty Limited
INC Research International Holdings Limited
Australia
100%
Kendle International Limited
INC Research International Holdings Limited
England & Wales
100%
INC Research Branches Limited
INC Research International Holdings Limited
England & Wales
100%
Kendle Servicios, S.A. de C.V.
INC Research International Holdings Limited
Mexico
100%
INC Research Netherlands B.V.
INC Research International Holdings Limited
Netherlands
100%
INC Research Nova Scotia ULC
INC Research International Holdings Limited
Canada
100%


7

--------------------------------------------------------------------------------




Entity Name
Owner
Jurisdiction
Ownership Percentage
Kendle U.K. Limited
INC Research International Holdings Limited
England & Wales
100%
INC Research Clinical Services Mexico Limited, S.A. de C.V.
INC Research International Holdings Limited
Mexico
100%
INC Research Toronto, Inc.
INC Research Nova Scotia ULC
Canada
100%
Kendle CTA Limited
INC Research Branches Limited
England & Wales
100%
INC Research France S.A.S.
INC Research Branches Limited
France
100%
INC Research Poland Spólka z ograniczona odpowiedzialnoscia
INC Research Branches Limited
Poland
100%
INC Research NV
INC Research France S.A.S.
Belgium
100%
INC Research Spain, S.A., Sociedad Unipersonal
INC Research France S.A.S.
Spain
100%
INC Research Italia, S.R.L.
INC Research Netherlands B.V.
Italy
100%
INC Research Japan K.K.
INC Research Netherlands B.V.
Japan
100%
INCResearch Australia Pty Ltd
INC Research Australia Holdings Pty Ltd
Australia
100%
INC Research New Zealand Ltd.
INC Research Australia Pty Ltd
New Zealand
100%
Trident Clinical Research India Private Limited
INC Research Australia Pty Ltd
India
100%



(b) Joint Ventures:


Entity Name
Owner
Jurisdiction
Ownership Percentage
PT INCRESEARCH INDONESIA
INC Research, LLC
Indonesia
67%
Mr. Andreas Nahot Silitonga
33%



(c) Unrestricted Subsidiaries: None.



8

--------------------------------------------------------------------------------




Schedule 5.19
UCC FILING JURISDICTIONS AND REAL PROPERTY FILING JURISDICTIONS




(a) UCC Filing Jurisdictions:
Entity Name
Jurisdiction of Organization
Filing Office
INC Research Holdings, Inc.
Delaware
Secretary of State
INC Research, LLC
Delaware
Secretary of State
Kendle Americas Investment Inc.
Ohio
Secretary of State
Kendle Americas Management Inc.
Ohio
Secretary of State



(b) Real Property Filing Jurisdictions: None.





9

--------------------------------------------------------------------------------




Schedule 8.2
EXISTING INDEBTEDNESS
Indebtedness related to the following:


Loan Party
Lender
Type of Debt
Balance
INC Research, LLC
IBM Credit
Equipment Leases—Computers
1,356.83


INC Research, LLC
Cisco Systems
Equipment Lease—Software
142,080.00


INC Research, LLC
Lenovo Financial Services
Equipment Leases—Computers
190,085.36


Total:
 
 


$333,522.19










10

--------------------------------------------------------------------------------




Schedule 8.3
EXISTING LIENS
Liens related to the Indebtedness listed on item 1 of Schedule 8.2 and the
following Liens:
 
Debtor
 
Jurisdiction
Type of 
filing found
Secured 
Party
 
Collateral
Original 
File Date
Original 
File Number
Amdt. 
File Date
Amdt. 
File Number
INC Research, Inc.
Delaware
UCC-1
Cisco Systems Capital Corporation
Equipment
05/16/2006
6174752 6
04/26/2011
2011 1553851
INC Research, Inc.
Delaware
UCC-1
WTAF, LLC
Equipment
09/22/2008
2008 3206529
07/24/2013
2013 2856061
INC Research, Inc.
Delaware
UCC-1
IBM Credit LLC
Equipment
04/28/2010
2010 1484090
N/A
N/A
INC Research, Inc.
Delaware
UCC-1
IBM Credit LLC
Equipment
05/18/2010
2010 1743313
N/A
N/A
INC Research, Inc.
Delaware
UCC-1
IBM Credit LLC
Equipment
06/15/2010
2010 2079493
N/A
N/A
INC Research, Inc.
Delaware
UCC-1
IBM Credit LLC
Equipment
06/30/2010
2010 2291999
N/A
N/A
INC Research, LLC
Delaware
UCC-1
Cisco Systems Capital Corporation
Equipment
07/18/2010
2010 2489676
02/14/2011
2011 0543655
02/22/2011
2011 0657281


11

--------------------------------------------------------------------------------




 
Debtor
 
Jurisdiction
Type of 
filing found
Secured 
Party
 
Collateral
Original 
File Date
Original 
File Number
Amdt. 
File Date
Amdt. 
File Number
INC Research, Inc.
Delaware
UCC-1
IBM Credit LLC
Equipment
10/25/2010
2010 3735846
N/A
N/A
INC Research, Inc.
Delaware
UCC-1
IBM Credit LLC
Equipment
11/19/2010
2010 4064584
N/A
N/A
INC Research, LLC
Delaware
UCC-1
Cisco Systems Capital Corporation
Equipment
12/08/2010
2010 4309807
02/22/2011
2011 0655426
INC Research, LLC
Delaware
UCC-1
Cisco Systems Capital Corporation
Equipment
12/08/2010
2010 4310052
02/22/2011
2011 0655434
INC Research, Inc.
Delaware
UCC-1
IBM Credit LLC
Equipment
12/22/2010
2010 4564195
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IKON Financial SVCS
Equipment
02/24/2011
2011 0678295
N/A
N/A
INC Research, Inc.
Delaware
UCC-1
IBM Credit LLC
Equipment
03/29/2011
2011 1156895
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
04/21/2011
2011 1511222
N/A
N/A


12

--------------------------------------------------------------------------------




 
Debtor
 
Jurisdiction
Type of 
filing found
Secured 
Party
 
Collateral
Original 
File Date
Original 
File Number
Amdt. 
File Date
Amdt. 
File Number
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
05/02/2011
2011 1643033
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
06/03/2011
2011 2139452
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
07/09/2011
2011 2632001
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
08/11/2011
2011 3119818
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
09/19/2011
2011 3590513
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IKON Financial SVCS
Equipment
09/30/2011
2011 3750729
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
10/11/2011
2011 3902049
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
11/02/2011
2011 4238849
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
11/29/2011
2011 4542661
N/A
N/A


13

--------------------------------------------------------------------------------




 
Debtor
 
Jurisdiction
Type of 
filing found
Secured 
Party
 
Collateral
Original 
File Date
Original 
File Number
Amdt. 
File Date
Amdt. 
File Number
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
01/18/2012
2012 0218083
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IKON Financial SVCS
Equipment
01/31/2012
2012 0378903
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
02/10/2012
2012 0549511
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
03/30/2012
2012 1237645
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
03/30/2012
2012 1238643
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
04/09/2012
2012 1349234
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
04/24/2012
2012 1588161
N/A
N/A
INC Research, LLC
Delaware
UCC-1
IBM Credit LLC
Equipment
05/10/2012
2012 1821620
N/A
N/A
INC Research, LLC
Delaware
UCC-1
Lenovo Financial Services
Equipment
08/02/2012
2012 2976860
N/A
N/A


14

--------------------------------------------------------------------------------




 
Debtor
 
Jurisdiction
Type of 
filing found
Secured 
Party
 
Collateral
Original 
File Date
Original 
File Number
Amdt. 
File Date
Amdt. 
File Number
INC Research, LLC
Delaware
UCC-1
Lenovo Financial Services
Equipment
08/30/2012
2012 3364728
N/A
N/A
INC Research, LLC
Delaware
UCC-1
Lenovo Financial Services
Equipment
09/14/2012
2012 3551266
N/A
N/A
INC Research, LLC
Delaware
UCC-1
Lenovo Financial Services
Equipment
10/03/2012
2012 3817634
N/A
N/A
INC Research, LLC
Delaware
UCC-1
Lenovo Financial Services
Equipment
01/15/2013
2013 0192055
N/A
N/A
INC Research, LLC
Delaware
UCC-1
Lenovo Financial Services
Equipment
03/29/2013
2013 1210179
N/A
N/A
INC Research, LLC
Delaware
UCC-1
General Electric Capital Corporation
Equipment
09/24/2013
2013 3724060
N/A
N/A








15

--------------------------------------------------------------------------------




Schedule 8.5
DISPOSITIONS
Disposition of interest in INC Research, S.A. de C.V.

16

--------------------------------------------------------------------------------




Schedule 8.7
EXISTING INVESTMENTS


Investments listed on Schedule 5.15.





17

--------------------------------------------------------------------------------




Schedule 8.9
TRANSACTIONS WITH AFFILIATES


None.



18

--------------------------------------------------------------------------------




Schedule 8.14
CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS
None.



19

--------------------------------------------------------------------------------




Exhibit A
FORM OF ASSIGNMENT AND ASSUMPTION
[_______, 20[_]]
Reference is made to the Credit Agreement, dated as of May 14, 2015 (as amended,
amended and restated, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), among INC Research, LLC, a Delaware limited
liability company (the “Borrower”), INC Research Holdings, Inc., a Delaware
corporation (“Holdings”), Wells Fargo Bank, National Association, as
administrative agent, collateral agent (in such capacities, and together with
its successors and permitted assigns in such capacities, the “Administrative
Agent” and the “Collateral Agent,” respectively), swingline lender and issuing
lender, and the several banks and other financial institutions or entities from
time to time parties thereto as Lenders. Capitalized terms used herein that are
not defined herein shall have the meanings given to them in the Credit
Agreement.
1.The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:
2.The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Assignment
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to the Facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto, in the principal amount for the
Facilities as set forth on Schedule 1 hereto.
3.The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that (i) the Assignor is the
legal and beneficial owner of the Assigned Interest, (ii) the Assignor has full
organizational power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iii) the interest being assigned by the
Assignor hereunder is free and clear of any lien, encumbrance or other adverse
claim; (b) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower, any of its respective
Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its respective Subsidiaries or any other obligor of any of
their respective obligations under the Credit Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto; [and] (c) attaches any Notes held by it evidencing the Facilities and
(i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached Notes, if any, for a new Note or Notes payable to the
Assignee and (ii) if the Assignor has retained any interest in the Facilities,
requests that the Administrative Agent exchange the attached Notes, if any, for
a new Note or Notes payable to the Assignor, in each case in amounts which
reflect the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Assignment Effective Date)[; and
(d) hereby acknowledges that it may be in possession of



Ex. A-1

--------------------------------------------------------------------------------




material non-public information with respect to Holdings, its Subsidiaries and
any of their respective securities].1 
4.The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption and has full organizational power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements delivered pursuant to Section
5.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (c) agrees that it will, independently and without
reliance upon the Assignor, the Agents or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agents to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligations pursuant to Section 4.10(e)(A) and (B) of the
Credit Agreement; (f) confirms that it satisfies the requirements set forth in
Section 11.6(b) of the Credit Agreement; (g) represents and warrants that it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; and (h) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to Sections 4.10(e)(B) and 11.6(e) of the Credit
Agreement, duly completed and executed by such Assignee.
5.The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment and Assumption or the Trade Date described in Schedule 1
hereto (the “Assignment Effective Date”). Following the execution of this
Assignment and Assumption, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Assignment Effective Date (which shall
not, unless otherwise agreed to by the Administrative Agent, be earlier than
five (5) Business Days after the date of such acceptance and recording by the
Administrative Agent).
6.Upon such acceptance and recording, from and after the Assignment Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to the Assignee for amounts which have accrued
from and after the Assignment Effective Date.
7.From and after the Assignment Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this
_____________________________
1 Include if Assignee is an Affiliated Lender.



Ex. A-2

--------------------------------------------------------------------------------




Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement, (and, to the extent this Assignment and
Assumption covers all of the Assignor’s rights and obligations under the Credit
Agreement, the Assignor shall cease to be a party to the Credit Agreement but
shall continue to be entitled to the benefits of Sections 4.9, 4.10, 4.11 and
the indemnity provisions of Section 11.5 of the Credit Agreement; provided, to
the extent applicable, that the Assignor continues to comply with the
requirements of Sections 4.10(e)(A) and (B) of the Credit Agreement).
This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.
[Remainder of Page Intentionally Left Blank]



Ex. A-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
ACCEPTED:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By: ______________________________
Name:    
Title:    




CONSENTED TO: 2


[INC RESEARCH, LLC,
as Borrower]


By: ______________________________
Name:    
Title:    




[WELLS FARGO BANK, NATIONAL ASSOCIATION],
as Administrative Agent]


By: ______________________________
Name:    
Title:    




[WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Lender]


By: ______________________________
Name:    
Title:    




[WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Swingline Lender]


By: ______________________________
Name:    
Title:
_____________________________________
2 See Section 11.6 of the Credit Agreement to determine whether the consent of
the Borrower, Issuing Lender, Swingline Lender and/or Administrative Agent is
required.



Ex. A-4

--------------------------------------------------------------------------------




Schedule 1 to
Assignment and Assumption


Name of Assignor:                 
Name of Assignee:                 
                        


[Indicate if Assignee is an Affiliated Lender]


[Effective Date of Assignment and Assumption] [Trade Date]1:


Facility Assigned
Aggregate Amount of
Commitment/Loans
for all Lenders
[Term/Revolving]
 
[Commitment/Loan]
 
 
[$               ]



Principal
Amount Assigned
Commitment/Loans
Percentage Assigned2
$
.**        %



[Name of Assignee]
[Name of Assignor]
By:                
Name:
Title:
By:                
Name:
Title:























_____________________________________
1 To be completed if Assignor and Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date.
2 Calculate the Commitment/Loans Percentage that is assigned to at least 15
decimal places and show as a percentage of the aggregate Commitments/Loans of
all Lenders.



Ex. A-5

--------------------------------------------------------------------------------




Exhibit B
FORM OF COMPLIANCE CERTIFICATE
[______, 20[ ]]
This Compliance Certificate is delivered pursuant to the Credit Agreement1,
dated as of May 14, 2015 (as amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), among
INC Research, LLC, a Delaware limited liability company (the “Borrower”), INC
Research Holdings, Inc., a Delaware corporation (“Holdings”), Wells Fargo Bank,
National Association, as administrative agent, collateral agent (in such
capacities, and together with its successors and permitted assigns in such
capacities, the “Administrative Agent” and the “Collateral Agent,”
respectively), swingline lender and issuing lender, and the several banks and
other financial institutions or entities from time to time parties thereto as
Lenders. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Credit Agreement. The undersigned hereby certifies
in its capacity as [ ] of the Borrower, and not individually, as follows:
1.
I am the duly elected, qualified and acting [ ] of the Borrower.

2.I have reviewed and am familiar with the contents of this Compliance
Certificate.
3.I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Group Members during the
accounting period covered by the financial statements to be delivered pursuant
to Section 7.1[(a)/(b)] for the fiscal [quarter/year] ended [ ], attached hereto
as Attachment 1 (the “Financial Statements”). Such review did not disclose, and
I have no knowledge of the existence, as of the date of this Compliance
Certificate, of any Default or Event of Default [, except as set forth below].
4.Attached hereto as Attachment 2 are the computations showing compliance with
the covenant set forth in Section 8.1 of the Credit Agreement.
5.To the extent not previously disclosed and delivered to the Administrative
Agent and the Collateral Agent, attached hereto as Attachment 3 is a listing of
any Intellectual Property which is the subject of a United States federal
registration or federal application (including Intellectual Property included in
the Collateral which was theretofore unregistered and becomes the subject of a
United States federal registration or federal application) acquired by any Loan
Party since the date of the most recent list delivered [pursuant to this Section
(5)/since the Closing Date].
6.Attached hereto as Attachment 4 are the computations showing the Secured Net
Leverage Ratio for purposes of determining the Applicable Margin and Commitment
Fee Rate.
[Remainder of Page Intentionally Left Blank]


______________________
1 Certificate required under Section 7.2(a) of the Credit Agreement.





Ex. B-1

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, I, the undersigned, have executed this Certificate on behalf
of the Borrower as of the date first written above.
INC RESEARCH, LLC




By: ___________________________
Name:    
Title:    





Ex. B-2

--------------------------------------------------------------------------------






Attachment 1 to
Compliance Certificate


[FINANCIAL STATEMENTS]





Ex. B-3

--------------------------------------------------------------------------------




Attachment 2 to
Compliance Certificate


The information described herein pertains to the period from , 20 to , 20 .
[TO BE ADDED]





Ex. B-4

--------------------------------------------------------------------------------




Attachment 3 to
Compliance Certificate


INTELLECTUAL PROPERTY
[TO BE ADDED] 







Ex. B-5

--------------------------------------------------------------------------------




Attachment 4 to
Compliance Certificate


The information described herein pertains to the period from , 20 to , 20 .
[TO BE ADDED]





Ex. B-6

--------------------------------------------------------------------------------




Exhibit B-1


FORM OF BORROWING NOTICE
__, ____
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent under the
Credit Agreement referred to below


Attention:


Re:    INC Research, LLC (the “Borrower”)
Reference is made to the Credit Agreement, dated as of May 14, 2015 (as amended,
amended and restated, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, INC Research Holdings, Inc.,
a Delaware corporation (“Holdings”), Wells Fargo Bank, National Association, as
administrative agent, collateral agent (in such capacities, and together with
its successors and permitted assigns in such capacities, the “Administrative
Agent” and the “Collateral Agent,” respectively), swingline lender and issuing
lender, and the several banks and other financial institutions or entities from
time to time parties thereto as Lenders. Capitalized terms used herein that are
not defined herein shall have the meanings given to them in the Credit
Agreement.
The Borrower hereby gives you irrevocable notice, pursuant to [Section 2.2]
[Section 3.2] of the Credit Agreement of its request of a borrowing (the
“Proposed Borrowing”) under the Credit Agreement and, in that connection, sets
forth the following information:
The date of the Proposed Borrowing is                  ,          (the “Funding
Date”).
The aggregate principal amount of [Term Loans] [Revolving Loans] is
$           , of which $          consists of Base Rate Loans and $           
consists of Eurodollar Loans having an initial Interest Period of   months.
The undersigned hereby certifies as to the following:
(i)    each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents will be true and correct in all material respects
on and as of the Funding Date as if made on and as of the Funding Date (except
to the extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date); and
(ii)    no Default or Event of Default will have occurred and be continuing on
the Funding Date or after giving effect to the extensions of credit requested on
the Funding Date.
[Remainder of Page Intentionally Left Blank.] 



Ex. B-1-1

--------------------------------------------------------------------------------






INC RESEARCH, LLC




By: _________________________
Name:
Title:


 





Ex. B-1-2

--------------------------------------------------------------------------------




Exhibit C
FORM OF GUARANTEE AND COLLATERAL AGREEMENT













Ex. C-1

--------------------------------------------------------------------------------







EXECUTION VERSION



GUARANTEE AND COLLATERAL AGREEMENT

made by

INC RESEARCH, LLC,
INC RESEARCH HOLDINGS, INC.

and the other signatories hereto

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

Dated as of May 14, 2015





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
 
SECTION 1.
DEFINED TERMS
2


 
 
 
 
 
 
1.1
Definitions
2


 
1.2
Other Definitional Provisions
8


 
 
 
 
 
SECTION 2.
GUARANTEE
9


 
 
 
 
 
 
2.1
Guarantee
9


 
2.2
Reimbursement, Contribution and Subrogation
10


 
2.3
Amendments, etc. with respect to the Borrower Obligations
12


 
2.4
Guarantee Absolute and Unconditional
12


 
2.5
Reinstatement
13


 
2.6
Payments
13


 
2.7
Keepwell
13


 
 
 
 
 
SECTION 3.
GRANT OF SECRUITY INTEREST
14


 
 
 
 
 
SECTION 4.
REPRSENTATIONS AND WARRANTIES
15


 
 
 
 
 
 
4.1
Representations in Credit Agreement
15


 
4.2
Title; No Other Liens
16


 
4.3
Perfected First Priority Liens
16


 
4.4
Jurisdiction of Organization; Chief Executive Officer
16


 
4.5
Inventory and Equipment
17


 
4.6
Farm Products
17


 
4.7
Investment Related Property
17


 
4.8
Receivables
18


 
4.9
Intellectual Property
18


 
4.10
Commercial Tort Claims
19


 
 
 
 
 
SECTION 5.
COVENANTS
19


 
 
 
 
 
 
5.1
Covenants in Credit Agreement
19


 
5.2
Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Letter-of-Credit Rights
19


 
5.3
Maintenance of Insurance
20


 
5.4
[Intentionally omitted]
20


 
5.5
Maintenance of Perfected Security Interest; Further Documentation
20


 
5.6
Changes in Locations, Name, etc
20


 
5.7
[Intentionally omitted]
21


 
5.8
Investment Property, Pledged Equity Interests and Deposit Accounts
21


 
5.9
Receivables
22


 
5.10
Intellectual Property
22


 
5.11
Limitation on Liens on Collateral
24


 
5.12
Limitations on Dispositions of Collateral
24


 
5.13
Commercial Tort Claims
24




-i-

--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)
 
 
 
Page
 
SECTION 6.
REMEDIAL PROVISIONS
25


 
 
 
 
 
6.1
Certain Matters Relating to Receivables
25


 
6.2
Communications with Obligors; Grantors Remain Liable
25


 
6.3
Investment Property
26


 
6.4
Proceeds to be Turned Over to Collateral Agent
27


 
6.5
Application of Proceeds
27


 
6.6
Code and Other Remedies
27


 
6.7
Registration Rights
28


 
6.8
Deficiency
29


 
6.9
Intellectual Property
29


 
 
 
 
SECTION 7.
THE COLLATERAL AGENT
30


 
 
 
 
 
7.1
Collateral Agent’s Appointment as Attorney-in-Fact, etc
30


 
7.2
Duty of Collateral Agent
32


 
7.3
Financing Statements
32


 
7.4
Authority, Immunities and Indemnities of Collateral Agent
32


 
7.5
Intellectual Property Filings
33


 
 
 
 
SECTION 8.
MISCELLANEOUS
33


 
 
 
 
 
8.1
Amendments in Writing
33


 
8.2
Notices
33


 
8.3
No Waiver by Course of Conduct; Cumulative Remedies
33


 
8.4
Enforcement Expenses; Indemnification
34


 
8.5
Successors and Assigns
34


 
8.6
Set-Off
34


 
8.7
Counterparts
34


 
8.8
Severability
35


 
8.9
Section Headings
35


 
8.10
Integration
35


 
8.11
GOVERNING LAW
35


 
8.12
Submission To Jurisdiction; Waivers
35


 
8.13
Acknowledgements
36


 
8.14
Additional Grantors
36


 
8.15
Releases
36


 
8.16
WAIVER OF JURY TRIAL
37










-ii-

--------------------------------------------------------------------------------



SCHEDULES
Schedule 1
Investment Property
Schedule 2
Jurisdictions of Organization and Chief Executive Offices
Schedule 3
Filings and Other Actions Required for Perfection
Schedule 4
Inventory and Equipment Locations
Schedule 5
Intellectual Property
Schedule 6
Commercial Tort Claims



ANNEXES
Annex I
Form of Assumption Agreement
Annex II-A
Form of Copyright Security Agreement
Annex II-B
Form of Patent Security Agreement
Annex II-C
Form of Trademark Security Agreement
Annex III
Form of Pledge Supplement






--------------------------------------------------------------------------------




GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 14, 2015, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors” and, excluding the Borrower, the
“Guarantors”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral
agent (in such capacity, the “Collateral Agent”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, the “Administrative
Agent”), for the Secured Parties (as defined in the Credit Agreement referred to
below).
RECITALS
A.    Pursuant to the Credit Agreement, dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among INC RESEARCH, LLC, a Delaware limited
liability company (the “Borrower”), INC RESEARCH HOLDINGS, INC., a Delaware
corporation (“Holdings”), the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender, Swingline Lender
and Collateral Agent, the Lenders have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein;
B.    The Borrower and Holdings are members of an affiliated group of companies
that includes each other Grantor;
C.    The proceeds of the extensions of credit under the Credit Agreement and,
to the extent applicable, the financial accommodations under the Specified Hedge
Agreements and the Specified Cash Management Agreements will be used in part to
enable the Borrower to refinance its existing credit agreement, dated as of
November 13, 2014 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”), and its existing
notes, to pay related fees and expenses, for working capital requirements and
for general corporate purposes of the Borrower and its Subsidiaries;
D.    The Borrower and the other Grantors are engaged in related businesses, and
each Grantor will derive substantial direct and indirect benefit from the making
of the extensions of credit under the Credit Agreement and, to the extent
applicable, the providing of financial accommodation under the Specified Hedge
Agreements and the Specified Cash Management Agreements; and
E.    It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement and,
to the extent applicable, of the Qualified Counterparties to provide financial
accommodation under the Specified Hedge Agreements and the Specified Cash
Management Agreements that the Grantors shall have executed and delivered this
Agreement to the Collateral Agent for the benefit of the Secured Parties.
NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to



--------------------------------------------------------------------------------




enter into the Specified Hedge Agreements and the Specified Cash Management
Agreements and provide financial accommodation, each Grantor hereby agrees with
the Collateral Agent, for the benefit of the Secured Parties, as follows:
SECTION 1.    DEFINED TERMS
1.1    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement,
and the following terms are used herein as defined in the New York UCC (and if
defined in more than one Article of the New York UCC, shall have the meaning
given in Article 8 or 9 thereof): Accounts, Certificated Security, Chattel
Paper, Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Money, Negotiable Documents,
Securities Accounts, Securities Entitlements, Supporting Obligations, Tangible
Chattel Paper and Uncertificated Security.
(b)    The following terms shall have the following meanings:
“Administrative Agent”: as defined in the preamble to this Agreement.
“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“Borrower”: as defined in the recitals to this Agreement.
“Borrower Obligations”: the collective reference to the “Obligations” (as such
term is defined in the Credit Agreement) of the Borrower.
“Collateral”: as defined in Section 3.
“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1.
“Collateral Agent”: as defined in the preamble to this Agreement.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Copyright Licenses”: all written agreements entered into by any Grantor
pursuant to which such Grantor grants or obtains any right with respect to any
Copyright, including, without limitation, any rights to print, publish, copy,
distribute, create derivative works, or otherwise exploit and sell copyrighted
materials, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such Copyrights, together with any and all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present

-2-

--------------------------------------------------------------------------------




and future breaches or other violations with respect thereto and (iii) rights to
sue for past, present and future breaches or violations thereof.
“Copyright Security Agreement”: an agreement substantially in the form of Annex
II-A hereto.
“Copyrights”: collectively, copyrights (whether registered or unregistered in
the United States or any other country or any political subdivision thereof) and
all mask works (as such term is defined in 17 U.S.C. Section 901, et seq.),
including, without limitation, each registered copyright identified on Schedule
5, together with any and all (i) registrations and applications therefor,
(ii) rights and privileges arising under applicable law with respect to such
copyrights, (iii) renewals and extensions thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto, including, without
limitation, damages, claims and payments for past, present and future
infringements, misappropriations or other violations thereof, (v) rights to sue
or otherwise recover for past, present and future infringements,
misappropriations or other violations thereof and (iv) rights corresponding
thereto throughout the world.
“Excluded Equity Interests”: collectively, all shares of stock, partnership
interests, limited liability interests, and all other equity interests in (a)
any Person (other than a Wholly Owned Subsidiary or a Subsidiary controlled by
the Borrower or any Wholly Owned Subsidiary) to the extent a security interest
granted thereon is not permitted by the terms of such Person’s organizational or
joint venture documents and (b) any Foreign Subsidiary that is not a “first
tier” Foreign Subsidiary or which, when aggregated with all of the other
interests in such Foreign Subsidiary pledged by the Grantors, would result in
more than 65% of the Foreign Subsidiary Voting Stock being pledged to the
Collateral Agent, for the benefit of the Secured Parties, under this Agreement
and the other Loan Documents.
“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.
“Grantor”: as defined in the preamble to this Agreement.
“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor with respect to the Facilities which may arise
under or in connection with this

-3-

--------------------------------------------------------------------------------




Agreement (including Section 2) or any other Loan Document or Specified Hedge
Agreement or Specified Cash Management Agreement to which the Borrower or any
Subsidiary is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, out-of-pocket expenses or
otherwise (including, without limitation, reasonable and documented attorney’s
fees and legal expenses in accordance with Section 11.5 of the Credit Agreement)
as expressly provided for in the foregoing documents (including all interest and
fees arising or incurred as provided in the Loan Documents or any Specified
Hedge Agreement or any Specified Cash Management Agreement after the
commencement of any bankruptcy case or insolvency, reorganization, liquidation
or like proceeding, whether or not a claim for such obligations is allowed in
such case or proceeding); provided, with respect to any Guarantor at any time,
the definition of “Guarantor Obligations” shall exclude Excluded Swap
Obligations with respect to such Guarantor at such time.
“Intellectual Property”: the collective reference to Copyrights, Patents,
Trademarks and Trade Secrets.
“Intellectual Property Licenses”: the collective reference to the Copyright
Licenses, Patent Licenses, Trademark Licenses, and Trade Secret Licenses.
“Intercompany Note”: any promissory note evidencing loans or other monetary
obligations owing to any Grantor by any Group Member.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
Excluded Equity Interests”) and (ii) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity Interests.
“Issuers”: the collective reference to each issuer of any Investment Property or
Pledged Equity Interests purported to be pledged hereunder.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Patent License”: all written agreements pursuant to which a Grantor grants or
obtains any right to any Patent, including, without limitation, any rights to
manufacture, use, import, export, distribute, offer for sale or sell any
invention covered by a Patent, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such Patents,
together with any and all (i) amendments, modifications, renewals, extensions,
and supplements thereof, (ii) income, fees, royalties, damages, and payments now
and hereafter due and/or payable under or and with respect to any of the
foregoing, including, without limitation, damages, claims and payments for past,
present and future breaches and other violations thereof and (iii) rights and
remedies to sue for past, present and future breaches and other violations of
any of the foregoing.
“Patent Security Agreement”: an agreement substantially in the form of Annex
II-B hereto.

-4-

--------------------------------------------------------------------------------




“Patents”: collectively, patents, patent applications, certificates of
inventions, industrial designs (whether issued or applied-for in the United
States or any other country or any political subdivision thereof), including,
without limitation, each issued patent and patent application identified on
Schedule 5, together with any and all (i) inventions and improvements described
and claimed therein, (ii) reissues, divisions, continuations, extensions and
continuations-in-part thereof and amendments thereto, (iii) income, fees,
royalties, damages, and payments now and hereafter due and/or payable under or
with respect to any of the foregoing, including, without limitation, damages,
claims and payments for past, present and future infringements,
misappropriations and other violations thereof, (iv) rights and remedies to sue
for past, present and future infringements, misappropriations and other
violations of any of the foregoing and (v) rights, priorities, and privileges
corresponding to any of the foregoing throughout the world.
“Pledged Alternative Equity Interests”: all participation or other interests in
any equity or profits of any business entity and the certificates, if any,
representing such interests, all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such interests and any other warrant, right or option
to acquire any of the foregoing; provided, however, that Pledged Alternative
Equity Interests shall not include any Pledged Notes, Pledged Stock, Pledged
Partnership Interests, and Pledged LLC Interests or Excluded Equity Interests.
“Pledged Equity Interests”: all Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Alternative Equity Interests.
“Pledged LLC Interests”: all interests owned by any Grantor in any limited
liability company (including those listed on Schedule 1) and the certificates,
if any, representing such limited liability company interests and any interest
of any Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such
interest, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such limited liability company interests and any other warrant,
right or option to acquire any of the foregoing; provided that in no event shall
Pledged LLC Interests include Excluded Equity Interests.
“Pledged Notes”: any promissory notes at any time issued to or owned, held or
acquired by any Grantor evidencing indebtedness which is in excess of $1,000,000
individually or $5,000,000 in the aggregate, without limitation, any
Intercompany Notes at any time issued to any Grantor (including those listed on
Schedule 1).
“Pledged Partnership Interests”: all interests owned by any Grantor in any
general partnership, limited partnership, limited liability partnership or other
partnership (including those listed on Schedule 1) and the certificates, if any,
representing such partnership interests and any interest of any Grantor on the
books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such

-5-

--------------------------------------------------------------------------------




partnership interests and any other warrant, right or option to acquire any of
the foregoing; provided that in no event shall Pledged Partnership Interests
include Excluded Equity Interests.
“Pledged Stock”: all shares, stock certificates, options, interests or rights of
any nature whatsoever in respect of the Capital Stock of any Person (including
those listed on Schedule 1) at any time issued or granted to or owned, held or
acquired by any Grantor, and the certificates, if any, representing such shares
and any interest of such Grantor in the entries on the books of the issuer of
such shares or on the books and records of any securities intermediary
pertaining to such shares, and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares and any other warrant, right or option to
acquire any of the foregoing; provided that in no event shall Pledged Stock
include Excluded Equity Interests.
“PTO”: the United States Patent and Trademark Office and any substitute or
successor agency.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC, including, in any event, all dividends, returns of capital and
other distributions and income from Investment Property and all collections
thereon and payments with respect thereto.
“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan Party
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including all
Accounts).
“Secured Obligations”: the Borrower Obligations and the Guarantor Obligations;
provided, with respect to any Guarantor at any time, the definition of “Secured
Obligations” shall exclude Excluded Swap Obligations with respect to such
Guarantor at such time.
“Securities Act”: the Securities Act of 1933, as amended.
“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Trade Secret License”: with respect to any Grantor, any written agreement
pursuant to which such Grantor grants or obtains any right to use any Trade
Secret, including the right to prepare for sale, sell and advertise for sale,
all Inventory now or hereafter covered by such Trade Secrets, together with all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect

-6-

--------------------------------------------------------------------------------




thereto including, without limitation, damages and payments for past, present
and future breaches or other violations with respect thereto and (iii) rights to
sue for past, present and future breaches or violations thereof.
“Trade Secrets”: (i) all trade secrets, confidential information, know-how and
proprietary processes, designs, inventions, technology, and proprietary
methodologies, algorithms, and information, (ii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present and future infringements, misappropriations or other violations
with respect thereto and (iii) rights to sue for past, present and future
infringements, misappropriations or violations thereof.
“Trademark License”: any written agreement pursuant to which a Grantor grants or
obtains any right to use any Trademark, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such
Trademarks, together with all (i) amendments, modifications, renewals,
extensions, and supplements thereof, (ii) income, fees, royalties, damages and
payments now and hereafter due and/or payable under or with respect to any of
the foregoing, including, without limitation, damages, claims and payments for
past, present and future breaches or other violations thereof and (iii) rights,
priorities, and privileges and remedies to sue for past, present and future
breaches and other violations of any of the foregoing.
“Trademark Security Agreement”: an agreement substantially in the form of Annex
II-C hereto.
“Trademarks”: collectively, all trademarks, service marks, certification marks,
tradenames, corporate names, company names, business names, slogans, logos,
trade dress, Internet domain names, and other source identifiers, whether
registered or unregistered in the United States or any other country or any
political subdivision thereof, together with any and all (i) registrations and
applications for any of the foregoing, including, without limitation, each
registration and application identified on Schedule 5 hereto, (ii) goodwill
connected with the use thereof and symbolized thereby, (iii) rights and
privileges arising under applicable law with respect to the use of any of the
foregoing, (iv)  extensions and renewals thereof and amendments thereto,
(v) income, fees, royalties, damages and payments now and hereafter due and/or
payable under or with respect to any of the foregoing, including, without
limitation, damages, claims and payments for past, present or future
infringements, misappropriations or other violations thereof, (vi) rights and
remedies to sue for past, present and future infringements, misappropriations
and other violations of any of the foregoing and (vii) rights, priorities, and
privileges corresponding to any of the foregoing throughout the world.
“UCC”: the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“UETA”: the Uniform Electronic Transaction Act, as in effect in the applicable
jurisdiction.

-7-

--------------------------------------------------------------------------------




“Unasserted Contingent Obligations”: at any time, contingent Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made (or, in the case
of Obligations for indemnification, no notice for indemnification has been
issued by the Indemnitee) at such time.
1.2    Other Definitional Provisions.
(a)    As used herein and in any certificate or other document made or delivered
pursuant hereto, (i) accounting terms relating to any Group Member not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP or, in
the case of any Foreign Subsidiary, other accounting standards, if applicable,
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties of every type and nature and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, amended and restated, restated or otherwise modified from time to
time (subject to any applicable restrictions hereunder).
(b)    The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(d)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
(e)    The expressions “payment in full”, “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean
(A) the payment in full of such Obligation in cash in immediately available
funds, (B) that no Letters of Credit shall be outstanding (or that they shall
have been Cash Collateralized or backstopped pursuant to arrangements reasonably
satisfactory to the Issuing Lender), (C) with respect to obligations under any
Specified Hedge Agreements or under any Specified Cash Management Agreements
with any Qualified Counterparty, such obligations are terminated or secured by a
collateral arrangement reasonably satisfactory to the Qualified Counterparty in
its sole discretion, and (D) that all commitments to extend credit under the
Loan Documents shall have been terminated.

-8-

--------------------------------------------------------------------------------




SECTION 2.    GUARANTEE
2.1    Guarantee.
(a)    Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of each
and all of the Borrower Obligations; provided, that obligations of any Loan
Party under or in respect of any Specified Hedge Agreement or any Specified Cash
Management Agreement shall be guaranteed only to the extent that, and for so
long as, the other Obligations are so guaranteed.
(b)    Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Borrower Obligations, including specifically all future increases in the
outstanding amount of the Loans or Reimbursement Obligations under the Credit
Agreement and other future increases in the Borrower Obligations, whether or not
any such increase is committed, contemplated or provided for by the Loan
Documents or other applicable documents governing such Borrower Obligations on
the date hereof; provided, that (i) enforcement of such guarantee against such
Guarantor will be limited as necessary to limit the recovery under such
guarantee to the maximum amount which may be recovered without causing such
enforcement or recovery to constitute a fraudulent transfer or fraudulent
conveyance under any applicable law, including any applicable federal or state
fraudulent transfer or fraudulent conveyance law (after giving effect, to the
fullest extent permitted by law, to the reimbursement and contribution rights
set forth in Section 2.2) and (ii) to the fullest extent permitted by applicable
law, the foregoing clause (i) shall be for the benefit solely of creditors and
representatives of creditors of each Guarantor and not for the benefit of such
Guarantor or the holders of any Capital Stock in such Guarantor. For the
avoidance of doubt, the application of the provisions of this Section 2.1(b) or
any similar provisions in any other Loan Document: (x) is automatic to the
extent applicable, (y) is not an amendment or modification of this Agreement,
any other Loan Document or any other applicable document governing Borrower
Obligations and (z) does not require the consent or approval of any Person.
(c)    The guarantee contained in this Section 2.1 (i) shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 have been paid in
full (other than Unasserted Contingent Obligations), notwithstanding that from
time to time during the term of the Credit Agreement the Borrower may be free
from any Borrower Obligations, (ii) unless released as provided in clause
(iii) below, shall survive the repayment of the Loans and Reimbursement
Obligations under the Credit Agreement, the termination of commitments to extend
credit under the Credit Agreement, and the release of the Collateral and remain
enforceable as to all Borrower Obligations that survive such repayment,
termination and release and (iii) shall be released when and as set forth in
Section 8.15(a) or (b).

-9-

--------------------------------------------------------------------------------




(d)    No payment made by the Guarantors, any other guarantor or any other
Person or received or collected by any Secured Party from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder in respect of any other Borrower Obligations then
outstanding or thereafter incurred.
2.2    Reimbursement, Contribution and Subrogation. In case any payment is made
on account of the Borrower Obligations by any Grantor or is received or
collected on account of the Borrower Obligations from any Grantor or its
property:
(a)    If such payment is made by the Borrower or from its property, the
Borrower shall not be entitled (i) to demand or enforce reimbursement or
contribution in respect of such payment from any other Grantor or (ii) to be
subrogated to any claim, interest, right or remedy of any Secured Party against
any other Person, including any other Grantor or its property.
(b)    If such payment is made by the Borrower or from its property or if any
payment is made by the Borrower or from its property in satisfaction of the
reimbursement right of any Guarantor set forth in Section 2.2(c), the Borrower
shall not be entitled (i) to demand or enforce reimbursement or contribution in
respect of such payment from any other Grantor or (ii) to be subrogated to any
claim, interest, right or remedy of any Secured Party against any other Person,
including any other Grantor or its property.
(c)    If such payment is made by a Guarantor or from its property, such
Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Secured Obligations (other than Unasserted Contingent Obligations),
(i) to demand and enforce reimbursement for the full amount of such payment from
the Borrower and (ii) to demand and enforce contribution in respect of such
payment from each other Guarantor which has not paid its fair share of such
payment, as necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets (net of their liabilities, other than
Secured Obligations) and any other equitable considerations deemed appropriate
by the court.
(d)    If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Guarantor under Section 2.2(c),
such Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Secured Obligations (other than Unasserted Contingent Obligations),
to be subrogated (equally and ratably with all other Guarantors entitled to
reimbursement or contribution from any other Guarantor under Section 2.2(c)) to
any security interest that may then be held by the Collateral Agent upon any
Collateral granted to it in this Agreement. To the fullest extent permitted
under applicable law, such right of subrogation shall be enforceable solely
against

-10-

--------------------------------------------------------------------------------




the Borrower and the Guarantors, and not against the Secured Parties, and
neither the Administrative Agent nor any other Secured Party shall have any duty
whatsoever to warrant, ensure or protect any such right of subrogation or to
obtain, perfect, maintain, hold, enforce or retain any Collateral for any
purpose related to any such right of subrogation. If subrogation is demanded in
writing by any Guarantor, then (subject to and upon payment in full of all
outstanding Secured Obligations (other than Unasserted Contingent Obligations)),
the Administrative Agent shall deliver to the Guarantors making such demand, or
to a representative of such Guarantors or of the Guarantors generally, an
instrument reasonably satisfactory to the Administrative Agent and such
Guarantors transferring, on a quitclaim basis without (to the fullest extent
permitted under applicable law) any recourse, representation, warranty or
obligation whatsoever, whatever security interest the Administrative Agent then
may hold in whatever Collateral may then exist that was not previously released
or disposed of by the Administrative Agent in accordance with the terms of the
Loan Documents.
(e)    All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Guarantor as to
any payment on account of the Secured Obligations made by it or received or
collected from its property shall be fully subordinated in all respects to the
prior payment in full of all of the Secured Obligations (other than Unasserted
Contingent Obligations). Until payment in full of the Secured Obligations (other
than Unasserted Contingent Obligations), no Guarantor shall demand or receive
any collateral security, payment or distribution whatsoever (whether in cash,
property or securities or otherwise) on account of any such right or claim. If
any such payment or distribution is made or becomes available to any Guarantor,
such payment or distribution shall be delivered by the person making such
payment or distribution directly to the Administrative Agent, for application to
the payment of the Secured Obligations in accordance with Section 6.5. If any
such payment or distribution is received by any Guarantor, it shall be held by
such Guarantor in trust, as trustee of an express trust for the benefit of the
Secured Parties, and shall forthwith be transferred and delivered by such
Guarantor to the Administrative Agent, substantially in the form received and,
if necessary, duly endorsed.
(f)    The obligations of the Guarantors under the Loan Documents and any
Specified Hedge Agreements and any Specified Cash Management Agreements,
including their liability for the Secured Obligations and the enforceability of
the security interests granted thereby, are not contingent upon the validity,
legality, enforceability, collectibility or sufficiency of any right of
reimbursement, contribution or subrogation arising under this Section 2.2. To
the fullest extent permitted under applicable law, the invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Guarantor or its property. The Secured Parties make no representations or
warranties in respect of any such right and shall, to the fullest extent
permitted under applicable law, have no duty to assure, protect, enforce or
ensure any such right or otherwise relating to any such right.

-11-

--------------------------------------------------------------------------------




(g)    Each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Guarantor, but (i) the exercise and enforcement of such rights shall be subject
to this Section 2.2 and (ii) to the fullest extent permitted by applicable law,
neither the Administrative Agent nor any other Secured Party shall ever have any
duty or liability whatsoever in respect of any such right.
2.3    Amendments, etc. with respect to the Borrower Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by any Secured Party may be
rescinded by such Secured Party and any of the Borrower Obligations continued,
and the Borrower Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Credit Agreement and the
other Loan Documents, any Specified Hedge Agreement, any Specified Cash
Management Agreement and any other documents executed and delivered in
connection therewith may be amended, restated, amended and restated,
supplemented, replaced, refinanced, otherwise modified or terminated, in whole
or in part, as the Administrative Agent (or the requisite Secured Parties) may
deem reasonably advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by any Secured Party for the
payment of the Borrower Obligations may be sold, exchanged, waived, surrendered
or released. No Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto, except to the extent required by applicable law or any Loan
Document.
2.4    Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by any Secured Party upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2. The
Borrower Obligations, and each of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2. All dealings between
the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed, to the fullest extent permitted
by applicable law, as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any Specified Hedge Agreement, any
Specified Cash Management Agreement any of the Borrower Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the

-12-

--------------------------------------------------------------------------------




Borrower or any other Person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Secured Party may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
2.5    Reinstatement. The guarantee contained in this Section 2 and the security
interests created hereunder shall be reinstated and shall remain in all respects
enforceable to the extent that, at any time, any payment of any of the Borrower
Obligations is set aside, avoided or rescinded or must otherwise be restored or
returned by any Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, in whole or in part, and such reinstatement
and enforceability shall, to the fullest extent permitted by applicable law, be
effective as fully as if such payment had not been made.
2.6    Payments. Each Guarantor hereby agrees to pay all amounts due and payable
by it under this Section 2 to the Administrative Agent without set-off or
counterclaim in Dollars in immediately available funds at the Funding Office
specified in the Credit Agreement.
2.7    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Section 2 in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2, or otherwise
under this Section 2, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Guaranteed Obligations are released pursuant to
Section 8.15 hereof. Each Qualified ECP Guarantor intends that this Section 2
constitute, and this Section 2 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

-13-

--------------------------------------------------------------------------------




SECTION 3.    GRANT OF SECURITY INTEREST
Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:
(a)    all Accounts;
(b)    all Chattel Paper;
(c)    all Deposit Accounts;
(d)    all Documents;
(e)    all General Intangibles, including, without limitation, all Intellectual
Property;
(f)    all Goods, including, without limitation, all Equipment, Fixtures and
Inventory;
(g)    all Instruments;
(h)    all Investment Property;
(i)    all Money;
(j)    all Capital Stock;
(k)    all Commercial Tort Claims, including, without limitation, the Commercial
Tort Claims described on Schedule 6 hereto;
(l)    all Letter of Credit Rights;
(m)    all other personal property not otherwise described above;
(n)    all Supporting Obligations and products of any and all of the foregoing
and all security interests or other liens on personal or real property securing
any of the foregoing;
(o)    all books and records (regardless of medium) pertaining to any of the
foregoing; and
(p)    all Proceeds of any of the foregoing;
provided, that (i) this Agreement shall not constitute a grant of a security
interest in and the term “Collateral” shall not be deemed to include (A) any
property to the extent that and for as long as

-14-

--------------------------------------------------------------------------------




such grant of a security interest is prohibited by any applicable law, rule or
regulation except to the extent that such law, rule or regulation is ineffective
under applicable law or principles of equity or would be ineffective under
Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC to prevent the
attachment of the security interest granted hereunder, (B) any contract, license
or permit, to the extent it constitutes a breach or default under or results in
the termination of, or requires any consent not obtained under such contract,
license or permit, except to the extent that any such contract, license or
permit is ineffective under applicable law or principles of equity or would be
ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC to
prevent the attachment of the security interest granted hereunder, (C) any
applications for trademarks or service marks filed in the PTO pursuant to 15
U.S.C. §1051 Section 1(b) unless and until evidence of use of the mark in
interstate commerce is submitted to and accepted by the PTO pursuant to 15
U.S.C. §1051 Section 1(c) or Section 1(d), (D) Excluded Equity Interests, (E)
property owned by any Grantor that is subject to a purchase money Lien or a
capital lease permitted under the Credit Agreement if the Contractual Obligation
pursuant to which such Lien is granted (or in the document providing for such
capital lease) prohibits or requires the consent of any Person other than
Borrower and its Affiliates which has not been obtained as a condition to the
creation of any other Lien on such equipment, and (F) to the extent not
otherwise excluded pursuant to clauses (A) through (E) above, Excluded Assets;
provided, however, that the grant of security interest hereunder, and the term
“Collateral”, shall include all of the shares of capital stock, limited
liability interests, partnership interests and other equity interests identified
on Schedule 1 hereto and (ii) the security interest granted hereby (A) shall
attach at all times to all proceeds of such property (other than any proceeds
subject to any condition described in clause (i)), (B) if applicable, shall
attach to such property immediately and automatically (without need for any
further grant or act) at such time as the condition described in clause
(i) ceases to exist and (C) to the extent severable shall in any event, attach
to all rights in respect of such property that are not subject to the applicable
condition described in clause (i). In addition to the foregoing, the following
Collateral shall not be required to be perfected: (x) cash and Cash Equivalents
(including Money), Deposit Accounts, Securities Accounts and Commodities
Accounts (including securities entitlements and related assets), (y) other
assets requiring perfection through control agreements and (z) vehicles and
other assets subject to certificates of title, except, in each case, to the
extent a security interest therein can be perfected by the filing of a financing
statement under the Uniform Commercial Code or other applicable law.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
Each Grantor hereby represents and warrants to each Secured Party that:
4.1    Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct in all material respects, and each Secured Party shall be entitled
to rely on each of them as if they were fully set forth herein; provided that
each reference in each such representation and warranty to the Borrower’s or any
Loan Party’s knowledge shall, for the purposes of this Section 4.1, be deemed a
reference to such Guarantor’s knowledge.

-15-

--------------------------------------------------------------------------------




4.2    Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Loan
Documents and the Liens permitted to exist on such Grantor’s Collateral by the
Loan Documents, such Grantor owns each item of Collateral, in all material
respects, granted by it free and clear of any Liens (other than Liens permitted
by Section 8.3 of the Credit Agreement and under the Security Documents). No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the Loan Documents or in respect of Liens that are
permitted by the Loan Documents or for which termination statements or releases
authorized by the appropriate parties will be filed on the date hereof or, with
respect to releases of Liens in Intellectual Property recorded in the PTO or
United States Copyright Office, delivered to the Collateral Agent for filing.
4.3    Perfected First Priority Liens.
(a)    The security interests granted pursuant to this Agreement upon completion
of the filings and other actions specified on Schedule 3 (which, in the case of
all filings and other documents referred to on such Schedule, have been
delivered to the Collateral Agent in completed and, where required, duly
executed form), will constitute valid perfected security interests in all of the
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties, as collateral security for the Secured Obligations, enforceable in
accordance with the terms hereof (except to the extent otherwise permitted
herein and except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law)) against all creditors
of such Grantor and are and will be prior to all other Liens on such Collateral
except for Liens which have priority as permitted by the Credit Agreement, the
Loan Documents or by operation of law; provided, that additional filings with
the PTO and United States Copyright Office may be required with respect to the
perfection of the Collateral Agent's Lien on registered and applied-for United
States Patents, Trademarks, and Copyrights, as applicable, acquired by Grantors
after the date hereof and the perfection of the Collateral Agent's Lien on
Intellectual Property established under the laws of jurisdictions outside the
United States may be subject to additional filings and registrations.
(b)    Each Grantor consents to the grant by each other Grantor of the security
interests granted hereby and the transfer of any Capital Stock or Investment
Property to the Collateral Agent or its designee upon the occurrence and during
the continuance of an Event of Default and to the substitution of the Collateral
Agent or its designee or the purchaser upon any foreclosure sale as the holder
and beneficial owner of the interest represented thereby.
4.4    Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s exact legal name, jurisdiction of organization, organizational
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 2. On the
date hereof, such Grantor is organized solely under the law of the jurisdiction
so specified

-16-

--------------------------------------------------------------------------------




and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction. Such Grantor has furnished to the Collateral Agent its
Organizational Documents as in effect as of a date which is recent to the date
hereof and short-form or long-form, as applicable, good standing certificate as
of a date which is recent to the date hereof.
4.5    Inventory and Equipment.
(a)    On the date hereof, Schedule 4 sets forth all locations in the United
States where any Inventory and Equipment (other than goods in transit, goods
being repaired by a third party or goods that do not have a material value) are
kept.
(b)    As of the date hereof, none of the Inventory or Equipment of such Grantor
is in possession of an issuer of a negotiable document (as defined in
Section 7-104 of the New York UCC).
4.6    Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.
4.7    Investment Related Property.
(a)    On the date hereof, Schedule 1 hereto (as such Schedule may be amended or
supplemented from time to time) sets forth under the headings “Pledged Stock”,
“Pledged LLC Interests” and “Pledged Partnership Interests”, all of the Pledged
Stock, Pledged LLC Interests and Pledged Partnership Interests, respectively,
owned by any Grantor and such Pledged Equity Interests constitute the percentage
of issued and outstanding shares of stock, percentage of membership interests,
percentage of partnership interests or percentage of beneficial interest of the
respective issuers thereof indicated on such Schedule. On the date hereof,
Schedule 1 (as such Schedule may be amended or supplemented from time to time)
sets forth under the heading “Pledged Notes” all of the Pledged Notes owned by
any Grantor and to the knowledge of such Grantor all of such Pledged Notes have
been duly authorized, authenticated or issued, and delivered and are the legal,
valid and binding obligations of the issuers thereof enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity, regardless of whether considered in a proceeding
in equity or at law, and constitute all of the issued and outstanding
inter-company indebtedness evidenced by an instrument owing to such Grantor that
is required to be pledged to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the terms hereof and the other Loan Documents.
(b)    The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Capital
Stock in each Issuer owned by such Grantor or, in the case of Foreign Subsidiary
Voting Stock, 65% of the outstanding first tier Foreign Subsidiary Voting Stock
of each relevant Issuer.
(c)    All the shares of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable.

-17-

--------------------------------------------------------------------------------




(d)    Such Grantor is the record and beneficial owner of the Investment
Property and Deposit Accounts pledged by it hereunder in all material respects,
free of any Liens, except Liens permitted to exist on the Collateral by the Loan
Documents, and, as of the date hereof, there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests.
4.8    Receivables. As of the date hereof, no amount payable to such Grantor
under or in connection with any Receivables in excess of $1,000,000 in the
aggregate is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Collateral Agent pursuant to terms of this Agreement.
4.9    Intellectual Property.
(a)    As of the date hereof, Schedule 5 sets forth a true and accurate list of
all United States registrations of and applications for Patents, Trademarks, and
Copyrights owned by the Grantor that are registered or applied-for in the PTO or
United States Copyright Office.
(b)    With respect to all Intellectual Property listed on Schedule 5 that is
owned by a Grantor, except as could not reasonably be expected to have a
Material Adverse Effect, such Grantor is the owner of the entire right, title,
and interest in and to such Intellectual Property, free and clear of all Liens
(other than Liens permitted by the Loan Documents). To the knowledge of the
Grantor, such Grantor owns or is validly licensed to use all other Intellectual
Property necessary for the conduct of its business as currently conducted, free
and clear of all Liens (other than Liens permitted by the Loan Documents),
except as could not reasonably be expected to have a Material Adverse Effect.
(c)    All registrations and applications for Copyrights, Patents and Trademarks
included in the Collateral are standing in the name of a Grantor and are
subsisting and in full force and effect, and to the Grantor's knowledge, valid
and enforceable, except as could not reasonably be expected to have a Material
Adverse Effect.
(d)    Such Grantor has performed all acts and has paid all renewal,
maintenance, and other fees required to maintain each and every registration and
application of Intellectual Property included in the Collateral in full force
and effect, except as could not reasonably be expected to have a Material
Adverse Effect.
(e)    Except as set forth in Schedule 5, no holding, decision, or judgment has
been rendered in any action or proceeding against a Grantor before any court,
administrative or other governmental authority, challenging the validity or
enforceability of any Intellectual Property included in the Collateral, or such
Grantor’s right to register, own or use such Intellectual Property, and no such
action or proceeding against any Grantor is pending or, to the Grantors’
knowledge, threatened in writing, in each case, except as could not reasonably
be expected to have a Material Adverse Effect.

-18-

--------------------------------------------------------------------------------




(f)    Such Grantor is not a party to or otherwise bound by any settlement or
consent agreement, covenant not to sue, non-assertion assurance, release or
other similar agreement affecting such Grantor's rights to own or use any
Intellectual Property, in each case, except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(g)    With respect to each Copyright License, Trademark License, Patent
License, and Trade Secret License: (i) such agreement constitutes a legal, valid
and binding obligation of such Grantor and represents the entire agreement
between the respective licensor and licensee with respect to the subject matter
of such license; (ii) such Grantor has not received any written notice of
termination or cancellation under such license; (iii) such Grantor has not
received any written notice of a breach or default under such license, which
breach or default has not been cured; and (iv) such Grantor is not in breach or
default in any material respect, and no event has occurred that, with notice
and/or lapse of time, would constitute such a breach or default or otherwise
permit termination, modification or acceleration under such agreement, in each
case, except as could not reasonably be expected to have a Material Adverse
Effect.
(h)    Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has taken commercially reasonable steps to protect in all
respects: (i) the confidentiality of its Trade Secrets and confidential
information and (ii) its interest in its Intellectual Property owned by such
Grantor.
4.10    Commercial Tort Claims. As of the date hereof, such Grantor has no
Commercial Tort Claims in excess of $1,000,000 individually or $5,000,000 in the
aggregate in value other than those described on Schedule 6.
SECTION 5.    COVENANTS
Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Collateral is released pursuant to
Section 8.15(a):
5.1    Covenants in Credit Agreement. Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, so that no breach of the covenants in the Credit Agreement pertaining to
actions to be taken, or not taken, by such Grantor will result.
5.2    Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Letter-of-Credit Rights.
(a)    If any of the Collateral of such Grantor is or shall become evidenced or
represented by any Instrument (other than checks to be deposited in the ordinary
course of business), Negotiable Document or Tangible Chattel Paper, in each case
having a face amount of $1,000,000 in any instance or $5,000,000 in the
aggregate, such Instrument, Negotiable Documents or Tangible Chattel Paper shall
be promptly delivered to the Collateral Agent, duly indorsed in a manner
reasonably satisfactory to the Collateral Agent, to be held as Collateral
pursuant to this Agreement and all of such property owned by any Grantor as of
the date hereof shall be delivered on the date hereof.

-19-

--------------------------------------------------------------------------------




(b)    If any of the Collateral of such Grantor is or shall become evidenced or
represented by an Uncertificated Security, such Grantor shall promptly notify
the Collateral Agent thereof, and shall (and with respect to any issuer that is
not a Wholly Owned Subsidiary use commercially reasonable efforts to) cause the
issuer thereof to register the Collateral Agent as the registered owner of such
Uncertificated Security, upon the occurrence and during the continuance of an
Event of Default. This subsection (b) shall not apply to Uncertificated
Securities having a value of less than $1,000,000 individually or $5,000,000 in
the aggregate.
5.3    Maintenance of Insurance.
(a)    Such Grantor will maintain insurance policies (i) in accordance with the
requirements of Section 7.5 of the Credit Agreement and (ii) naming the
Collateral Agent on behalf of the Secured Parties as additional insured under
liability insurance policies to the extent reasonably requested by the
Collateral Agent.
(b)    All such insurance shall (unless otherwise reasonably agreed to by the
Collateral Agent) (i) provide that no cancellation, material reduction in amount
or material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by the Collateral Agent of written notice thereof, and
(ii) name the Collateral Agent as additional insured party (with respect to
liability insurance, other than with respect to liability insurance for
directors and officers) and/or lender’s loss payee (with respect to property
insurance).
5.4    [Intentionally omitted].
5.5    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such Grantor shall maintain the security interest created by this
Agreement in such Grantor’s Collateral (other than Intellectual Property, if
any, established under laws of jurisdictions outside the United States) as a
security interest having at least the perfection and priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents, including such Grantor’s rights to dispose of the
Collateral.
(b)    At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents, including, without limitation, a completed pledge
supplement, substantially in the form of Annex III attached hereto, and take
such further actions necessary or as the Collateral Agent may reasonably request
consistent with this Agreement for the purpose of creating, perfecting, ensuring
the priority of, protecting or enforcing the Collateral Agent’s security
interest in the Collateral or otherwise conferring or preserving the full
benefits of this Agreement and of the interests, rights and powers herein
granted.
5.6    Changes in Locations, Name, etc. Such Grantor will not, except upon not
less than ten (10) days’ prior written notice to the Collateral Agent (or such
shorter amount of time reasonably

-20-

--------------------------------------------------------------------------------




acceptable to the Collateral Agent) and delivery to the Collateral Agent of all
additional financing statements and other documents (executed where appropriate)
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein.
(i)    change its jurisdiction of organization or the location of its chief
executive office from that referred to in Section 4.4; or
(ii)    change its (x) name or (y) identity or corporate structure to such an
extent that any financing statement filed by the Collateral Agent in connection
with this Agreement would become misleading.
5.7    [Intentionally omitted].
5.8    Investment Property, Pledged Equity Interests and Deposit Accounts.
(a)    If such Grantor shall become entitled to receive or shall receive any
certificate (including any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital, any certificate issued in connection with any reorganization, or any
certificate representing Pledged LLC Interests issued by any Subsidiary after
the date hereof), option or rights in respect of the Pledged Equity Interests,
including whether in addition to, in substitution of, as a conversion of, or in
exchange for, any Pledged Equity Interests, or otherwise in respect thereof,
such Grantor shall accept the same as the agent of the Secured Parties, hold the
same in trust for the Secured Parties and deliver the same forthwith to the
Collateral Agent substantially in the form received, duly indorsed by such
Grantor to the Collateral Agent, if required, together with an undated stock
power or equivalents covering such certificate duly executed in blank by such
Grantor, to be held by the Collateral Agent, subject to the terms hereof, as
additional collateral security for the Secured Obligations; provided, that in no
event shall there be pledged Excluded Equity Interests. Upon the occurrence and
during the continuance of an Event of Default any sums paid upon or in respect
of the Investment Property or Pledged Equity Interests upon the liquidation or
dissolution of any issuer thereof shall be held by it hereunder as additional
collateral security for the Secured Obligations, and in case any distribution of
capital shall be made on or in respect of the Investment Property or Pledged
Equity Interests or any property shall be distributed upon or with respect to
the Investment Property or Pledged Equity Interests pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, as
provided hereunder, be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Secured Obligations. If any
sums of money or property so paid or distributed in respect of the Investment
Property or Pledged Equity Interests shall be received by such Grantor, such
Grantor shall hold such money in accordance with the Credit Agreement and the
other Loan Documents.
(b)    Without the prior written consent of the Collateral Agent, such Grantor
will not, except as permitted by the Credit Agreement or the other Loan
Documents, vote

-21-

--------------------------------------------------------------------------------




to enable, or take any other action to permit, any Issuer of Pledged Equity
Interests to issue any stock or other equity securities of any nature or to
issue any other securities convertible into or granting the right to purchase or
exchange for any stock or other equity securities of any nature of any Issuer.
(c)    In the case of each Grantor which is an Issuer, such Grantor agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property or Pledged Equity Interests (that constitutes Collateral hereunder)
issued by it and will comply with such terms insofar as such terms are
applicable to it and (ii) it will take all actions required or reasonably
requested by the Collateral Agent to enable or permit each Grantor to comply
with Sections 6.3(c) and 6.7 as to all Investment Property or Pledged Equity
Interests issued by it.
(d)    Each Grantor acknowledges and agrees that to the extent that any Pledged
Partnership Interest or Pledged LLC Interest now or in the future owned by such
Grantor and pledged hereunder is a “security” within the meaning of Article 8 of
the New York UCC and is governed by Article 8 of the New York UCC, such interest
shall be certificated and each such interest shall at all times hereafter
continue to be such a security and represented by such certificate. Each Grantor
further acknowledges and agrees that with respect to any Pledged Partnership
Interest or Pledged LLC Interest now or in the future owned by such Grantor and
pledged hereunder that is not a “security” within the meaning of Article 8 of
the New York UCC, such Grantor shall at no time elect to treat any such interest
as a “security” within the meaning of Article 8 of the New York UCC, nor shall
such interest be represented by a certificate, unless such Grantor provides
prior written notification to the Administrative Agent of such election and such
interest is thereafter represented by a certificate that is promptly delivered
to the Administrative Agent pursuant to the terms hereof.
5.9    Receivables. Upon the occurrence and during the continuance of an Event
of Default and the receipt of notice from the Collateral Agent pursuant to this
Section 5.9, except in the ordinary course of business, such Grantor will not
(i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that would
materially and adversely affect the value thereof.
5.10    Intellectual Property. (a) On a continuing basis, each Grantor shall, at
its sole cost and expense:
(i)    promptly following its knowledge thereof, notify the Collateral Agent of
(1) the institution of any proceeding in any court, administrative or other
governmental body or in the PTO or the United States Copyright Office, or any
adverse determination in any such proceeding (other than with respect to routine
or immaterial office actions or other similar determinations in the ordinary
course of prosecution before the PTO or the United States Copyright Office),
regarding the validity or enforceability of any Intellectual Property included
in the Collateral, or such Grantor’s right to register, own or use such
Intellectual Property; or (2) any

-22-

--------------------------------------------------------------------------------




events which may reasonably be expected to materially and adversely affect the
value of any Intellectual Property included in the Collateral or the rights and
remedies of the Collateral Agent in relation thereto, except to the extent that
any such event or matter described in (1) or (2) could not reasonably be
expected to have a Material Adverse Effect;
(ii)    not take any act or omit to take any commercially reasonable act whereby
any material Intellectual Property included in the Collateral may be abandoned,
forfeited, dedicated to the public, invalidated, lapse or materially impaired in
any way other than in the ordinary course of business or as consistent with such
Grantor’s past practice;
(iii)    take commercially reasonable actions to protect against and prosecute
infringements, dilutions, misappropriations, and other violations of
Intellectual Property included in the Collateral (including, without limitation,
commencement of a suit), and not settle or compromise any pending or future
litigation or administrative proceeding with respect to any Intellectual
Property, except as shall be consistent with commercially reasonable business
judgment or in a manner that would not reasonably be expected to cause a
Material Adverse Effect;
(iv)    not grant any exclusive license to any other Person of any material
Intellectual Property included in the Collateral that would materially detract
from the value of the Collateral (taking into account the value of the license
as well) or materially interfere with the ordinary course of business of the
Borrower or any of its Subsidiaries, other than in the ordinary course of
business or as expressly permitted by the Credit Agreement and the other Loan
Documents;
(v)    use a commercially appropriate standard of quality (which may be
consistent with such Grantor’s past practices) in connection with any Trademarks
material to the business of such Grantor, except as could not reasonably be
expected to have a Material Adverse Effect;
(vi)    adequately control the quality of goods and services offered by any
licensees of its Trademarks, except as could not reasonably be expected to have
a Material Adverse Effect;
(vii)    take commercially reasonable steps to protect the secrecy of all of its
Trade Secrets, except as could not reasonably be expected to have a Material
Adverse Effect; and
(viii)    not deliver, license or make available the source code for any
software included in the Collateral to any Person who is not an employee or
contractor of Grantor, and not subject any software included in the Collateral
to the terms of any “open source” or other similar license that provides for any
source code of such

-23-

--------------------------------------------------------------------------------




software to be disclosed, licensed, publicly distributed, or dedicated to the
public, except as could not reasonably be expected to have a Material Adverse
Effect.
(b)    If any Grantor shall, at any time after the date hereof, obtain any
ownership or other rights in and to any additional Intellectual Property, then
the provisions of this Agreement shall automatically apply thereto and any such
Intellectual Property shall automatically constitute Collateral and shall be
subject to the security interest created by this Agreement, without further
action by any party (except as expressly set forth in Section 3 hereof).
Further, each Grantor shall comply with the requirements of Section 7.2(a) of
the Credit Agreement and each Grantor authorizes the Collateral Agent to modify
this Agreement by amending Schedule 5 to include any United States applications
or registrations for Patents, Trademarks and Copyrights included in the
Collateral (but the failure to so modify such Schedules shall not be deemed to
affect the Collateral Agent’s security interest in or lien upon such
Intellectual Property).
(c)    Such Grantor agrees to execute a Copyright Security Agreement in
substantially the form of Annex II-A, a Patent Security Agreement in
substantially the form of Annex II-B and a Trademark Security Agreement in
substantially the form of Annex II-C, as applicable based on the type of
Intellectual Property on Schedule 5, in order to record the security interest
granted herein to the Collateral Agent for the benefit of the Secured Parties
with the PTO and the United States Copyright Office, as applicable.
(d)    Upon the reasonable request of the Collateral Agent, such Grantor shall
execute and deliver, and use its commercially reasonable efforts to cause to be
filed, registered or recorded with the PTO or the United States Copyright
Office, as applicable, any and all agreements, instruments, documents, and
papers which the Collateral Agent may reasonably request to evidence, create,
record, preserve, protect or perfect the Collateral Agent’s security interest in
any applications or registrations for Patents, Trademarks and Copyrights
included in the Collateral.
5.11    Limitation on Liens on Collateral. Such Grantor shall not create, incur
or permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any Lien or claim on or to the Collateral,
other than Liens permitted pursuant to the Credit Agreement and the other Loan
Documents, and will defend the right, title and interest of the Collateral Agent
and the other Secured Parties and the other holders of the Secured Obligations
in and to any of the Collateral against the claims and demands of all Persons
whomsoever.
5.12    Limitations on Dispositions of Collateral. Such Grantor shall not sell,
transfer, lease or otherwise dispose of any of the Collateral, except as
permitted pursuant to the Credit Agreement and the other Loan Documents.
5.13    Commercial Tort Claims. With respect to any Commercial Tort Claims in
excess of $1,000,000 individually or $5,000,000 in the aggregate in value, it
shall deliver to the



-24-

--------------------------------------------------------------------------------




Collateral Agent a completed pledge supplement, substantially in the form of
Annex III attached hereto.
SECTION 6.    REMEDIAL PROVISIONS
6.1    Certain Matters Relating to Receivables.
(a)    Upon the occurrence and during the continuance of an Event of Default, at
the Collateral Agent’s reasonable request and at the expense of the relevant
Grantor, such Grantor shall furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, its
material Receivables.
(b)    If required by the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within
three Business Days of receipt by such Grantor) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the sole dominion and control
of the Collateral Agent, subject to withdrawal by the Collateral Agent for the
account of the Secured Parties only as provided in Section 6.5 and (ii) until so
turned over, shall be held by such Grantor for the Collateral Agent and the
Secured Parties.
(c)    Upon the occurrence and during the continuance of an Event of Default,
upon the written request of the Collateral Agent, each Grantor shall deliver to
the Collateral Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including all original orders, invoices and shipping receipts.
6.2    Communications with Obligors; Grantors Remain Liable.
(a)    The Collateral Agent may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables to verify to the Collateral Agent’s reasonable satisfaction the
existence, amount and terms of any Receivables.
(b)    At any time after the occurrence and during the continuance of an Event
of Default, the Collateral Agent may (and each Grantor at the request of the
Collateral Agent shall) notify obligors on the Receivables that the Receivables
have been assigned to the Collateral Agent for the benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the
Collateral Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of such Grantor’s Receivables to observe and perform in
all material respects the conditions and obligations to be observed and
performed by it thereunder, in accordance with the terms of any written
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by any Secured Party

-25-

--------------------------------------------------------------------------------




of any payment relating thereto, nor shall any Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
6.3    Investment Property.
(a)    Unless an Event of Default has occurred and is continuing and the
Collateral Agent has given notice to the relevant Grantor of the Collateral
Agent’s intent to exercise its rights pursuant to Section 6.3(b), each Grantor
may receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes to the extent permitted in the
Credit Agreement, and may exercise all voting and corporate or other
organizational rights with respect to Investment Property.
(b)    If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Collateral Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Investment Property and shall make application thereof to the Secured
Obligations in the order set forth in Section 6.5 and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(A) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including the right to
exchange, at its discretion, any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to, and any such Issuer
party hereto agrees to, (i) after receipt by an Issuer or obligor of any
instructions pursuant to Section 6.3(c)(i) hereof, comply with any instruction
received by it from the Collateral Agent in writing, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying and (ii) after receipt by an Issuer or
obligor of any instructions pursuant to Section 6.3(c)(i) hereof, pay any
dividends or other payments with

-26-

--------------------------------------------------------------------------------




respect to the Investment Property directly to the Collateral Agent. The
Collateral Agent agrees that it shall not send any such instruction unless
(A) an Event of Default has occurred and is continuing and (B) such instruction
is otherwise in accordance with the terms of this Agreement.
6.4    Proceeds to be Turned Over to Collateral Agent. In addition to the rights
of the Secured Parties specified in Section 6.1 with respect to payments of
Receivables, if an Event of Default shall occur and be continuing and the
Collateral Agent has instructed any Grantor to do so, all Proceeds received by
such Grantor consisting of cash, checks and other near-cash items shall be held
by such Grantor in trust for the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent substantially in the form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, if required).
6.5    Application of Proceeds. Upon the occurrence and during the continuance
of an Event of Default, the Collateral Agent shall apply all or any part of
Proceeds constituting Collateral, and any proceeds of the guarantee set forth in
Section 2, in payment of the Secured Obligations in the following order: first,
to unpaid and unreimbursed costs, expenses and fees of the Administrative Agent
and the Collateral Agent (including to reimburse ratably any other Secured
Parties which have advanced any of the same to the Collateral Agent), second, to
the Administrative Agent, for application by it toward payment of all amounts
then due and owing and remaining unpaid in respect of the Secured Obligations,
pro rata among the Secured Parties according to the amount of the Secured
Obligations then due and owing and remaining unpaid to the Secured Parties, and
third, to the Administrative Agent, for application by it toward prepayment of
the Secured Obligations, pro rata among the Secured Parties according to the
amount of the Secured Obligations then held by the Secured Parties. Any balance
of such Proceeds remaining after the Secured Obligations (other than Unasserted
Contingent Obligations) have been paid in full, shall be paid over to the
Borrower or to whomsoever may be lawfully entitled to receive the same. For
purposes of this Section, to the extent that any Obligation is unmatured or
unliquidated (other than Unasserted Contingent Obligations) at the time any
distribution is to be made pursuant to the second clause above, the Collateral
Agent shall allocate a portion of the amount to be distributed pursuant to such
clause for the benefit of the Secured Parties holding such Secured Obligations
and shall hold such amounts for the benefit of such Secured Parties until such
time as such Secured Obligations become matured or liquidated at which time such
amounts shall be distributed to the holders of such Secured Obligations to the
extent necessary to pay such Secured Obligations in full (with any excess to be
distributed in accordance with this Section as if distributed at such time). In
making determinations and allocations required by this Section, the Collateral
Agent may conclusively rely upon information provided to it by the holder of the
relevant Secured Obligations (which, in the case of the immediately preceding
sentence shall be a reasonable estimate of the amount of the Secured
Obligations) and shall not be required to, or be responsible for, ascertaining
the existence of or amount of any Secured Obligations.
6.6    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent may exercise, in addition to all other rights
and remedies granted to it in this Agreement and in any other Loan Document, all
rights and remedies of a secured party under the New York UCC or any other
applicable law or in equity. Without limiting the generality of the

-27-

--------------------------------------------------------------------------------




foregoing, to the fullest extent permitted by applicable law, the Collateral
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by this
Agreement or required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Agent or any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. Any Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 6.6, after deducting all reasonable costs and expenses incurred
in connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Collateral Agent and the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements (to the extent payable in accordance with
Section 11.5 of the Credit Agreement), to the payment in whole or in part of the
Secured Obligations, in such order as set forth in Section 6.5, and only after
such application and after the payment by the Collateral Agent of any other
amount required by any provision of law, including Section 9-615(a)(3) of the
UCC, need the Collateral Agent account for the surplus, if any, to any Grantor.
To the extent permitted by applicable law, each Grantor waives all claims,
damages and demands it may acquire against any Secured Party arising out of the
exercise of any rights hereunder other than any such claims, damages and demands
that may arise from the bad faith, gross negligence or willful misconduct of, or
material breach of any Loan Documents by such Secured Party or its controlled
affiliates, officers or employees acting on behalf of such Secured Party or any
of its controlled affiliates. If any notice of a proposed sale or other
disposition of Collateral is required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.
6.7    Registration Rights.
(a)    Each Grantor recognizes that the Collateral Agent may be unable to effect
a public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, to the extent permitted by applicable law, agrees that any such
private

-28-

--------------------------------------------------------------------------------




sale shall be deemed to have been made in a commercially reasonable manner. The
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
(b)    Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and to the fullest extent
permitted by applicable law, such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred or is continuing under the
Credit Agreement.
6.8    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable and documented fees and
disbursements of any attorneys employed by the Collateral Agent or any Secured
Party to collect such deficiency (to the extent payable in accordance with
Section 11.5 of the Credit Agreement).
6.9    Intellectual Property.
(a)    At any time after the occurrence and during the continuance of an Event
of Default upon the written demand of the Collateral Agent, each Grantor shall
execute and deliver to the Collateral Agent an assignment or assignments, in
favor of the Collateral Agent or its designee, of such Grantor’s right, title,
and interest in, to and under the Intellectual Property included in the
Collateral in recordable form as applicable, and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof.
(b)    Upon the occurrence and during the continuance of any Event of Default,
the Collateral Agent shall have the right, but shall in no way be obligated, to
file applications for protection of the Intellectual Property included in the
Collateral and/or bring suit in the name of any Grantor, the Collateral Agent or
the Secured Parties, to enforce the Intellectual Property included in the
Collateral. In the event of such suit, each Grantor shall, at the request of the
Collateral Agent, do any and all lawful acts, including joinder as a party, and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement, and the Grantors shall promptly reimburse and indemnify the
Collateral Agent for all costs and out-of-pocket expenses incurred by the
Collateral Agent in the exercise of its rights under this Section 6.9(b) (to the
extent payable in accordance with Section 11.5 of the Credit Agreement). In the
event that the Collateral Agent shall elect not to bring suit to enforce the
Intellectual Property included in the Collateral, each

-29-

--------------------------------------------------------------------------------




Grantor agrees, at the request of the Collateral Agent, to take all actions
necessary, whether by suit, proceeding or other action, to prevent and/or obtain
a recovery for the infringement or other violation of rights in, diminution in
value of, or other damage to any of the Intellectual Property included in the
Collateral by any Person.
(c)    Solely for the purpose of enabling the Collateral Agent to exercise
rights and remedies hereunder, after the occurrence and during the continuance
of an Event of Default and at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent a non-exclusive license and sublicense (in each
case, exercisable without payment of royalties or other compensation to such
Grantor) to make, have made, use, sell, copy, distribute, perform, make
derivative works, publish, and exploit in any other manner for which an
authorization from the owner of such Intellectual Property would be required
under applicable Requirements of Law, with rights of sublicense, any of the
Intellectual Property included in the Collateral now or hereafter owned by or
licensed to such Grantor, wherever the same may be located; provided that
(i) the applicable Grantor shall have such rights of quality control and
inspection which are reasonably necessary under applicable Requirements of Law
to maintain the validity and enforceability of such Trademarks, and (ii) license
subject to preexisting exclusive licenses and those granted after the date
hereof that are Permitted Liens and any sublicenses duly granted by Collateral
Agent under this license grant shall survive in accordance with their terms as
direct licenses of the Grantor, in the event of the subsequent cure of any Event
of Default that gave rise to the exercise of the Collateral Agent’s rights and
remedies, and (iii) the license shall be irrevocable until the termination of
the Credit Agreement, or as to Collateral as to which the Lien is released under
Section 8.15(b), at such time as the sale, transfer or disposal occurs; provided
that it only may be exercised during the continuance of an Event of Default. The
foregoing license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout hereof.
SECTION 7.    THE COLLATERAL AGENT
7.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to,
during the continuance of an Event of Default, take any and all appropriate
actions and to execute any and all documents and instruments which may be
necessary or reasonably desirable to accomplish the purposes of this Agreement,
and, without limiting the generality of the foregoing, each Grantor hereby gives
the Collateral Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following when an
Event of Default shall be continuing:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other

-30-

--------------------------------------------------------------------------------




instruments for the payment of moneys due under any Receivable or contract of
such Grantor or with respect to any other Collateral of such Grantor and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Receivable or contract of such
Grantor or with respect to any other Collateral of such Grantor whenever
payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill connected with
the use thereof or symbolized thereby and the general intangibles of such
Grantor represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
(v)    (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral of such Grantor; (C) sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral of such Grantor; (D) commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Collateral or any portion thereof and
to enforce any other right in respect of any Collateral of such Grantor;
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Agent may deem appropriate; (G) subject to any
permitted licenses and reserved rights permitted under the Loan Documents,
assign any Copyright, Patent or Trademark (along with the goodwill of the
business connected with the use of or symbolized by any Trademark), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral of such Grantor as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral of such Grantor and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such

-31-

--------------------------------------------------------------------------------




Grantor might do. The Collateral Agent agrees that it will not exercise any
rights under the power of attorney provided for in this Section 7.1(a) unless an
Event of Default has occurred and is continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, during the continuance of an Event of
Default, at its option, but without any obligation so to do, may perform or
comply with, or cause performance or compliance with, such agreement.
(c)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to each Grantor until this Agreement is terminated and all security interests
created hereby with respect to the Collateral of such Grantor are released.
7.2    Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Secured Parties hereunder are solely to
protect the Secured Parties’ interests in the Collateral and shall not impose
any duty upon any Secured Parties to exercise any such powers. The Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except, in the case of the Collateral Agent
only in respect of its own gross negligence or willful misconduct, to the extent
required by applicable law.
7.3    Financing Statements. Each Grantor hereby authorizes the filing of any
financing statements or continuation statements, and amendments to financing
statements, or any similar document in any jurisdictions and with any filing
offices as the Collateral Agent may reasonably determine, in its sole
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Agent may reasonably determine,
in its sole discretion, is necessary, advisable or prudent to ensure the
perfection of the security interest in the Collateral granted to the Collateral
Agent herein, including describing such property as “all assets” or “all
personal property” or using words of similar import and may add thereto “whether
now owned or hereafter acquired”. Each Grantor hereby ratifies and authorizes
the filing by the Collateral Agent of any financing statement with respect to
the Collateral made prior to the date hereof.
7.4    Authority, Immunities and Indemnities of Collateral Agent. Each Grantor
acknowledges, and, by acceptance of the benefits hereof, each Secured Party
agrees, that the rights

-32-

--------------------------------------------------------------------------------




and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as among the Secured Parties, be governed by the Credit
Agreement and that the Collateral Agent shall have, in respect thereof, all
rights, remedies, immunities and indemnities granted to it in the Credit
Agreement. By acceptance of the benefits hereof, each Secured Party that is not
a Lender agrees to be bound by the provisions of the Credit Agreement applicable
to the Collateral Agent, including Section 10 thereof, as fully as if such
Secured Party were a Lender. The Collateral Agent shall be conclusively presumed
to be acting as agent for the Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
7.5    Intellectual Property Filings. Each Grantor hereby authorizes the
Collateral Agent to execute and/or submit filings with the PTO or United States
Copyright Office (or any successor office) as applicable, including the
Copyright Security Agreement, the Patent Security Agreement, and the Trademark
Security Agreement, or other comparable documents, and to take such other
actions as may be required under applicable law for the purpose of perfecting,
recording, confirming, continuing, enforcing or protecting the security interest
granted by such Grantor hereunder, without the signature of such Grantor, naming
such Grantor, as debtor, and the Collateral Agent, as secured party.
SECTION 8.    MISCELLANEOUS
8.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 11.1 of the Credit Agreement.
8.2    Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner, and addressed to
such parties at the notices addresses, provided for in Section 11.2 of the
Credit Agreement.
8.3    No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

-33-

--------------------------------------------------------------------------------




8.4    Enforcement Expenses; Indemnification.
(a)    Each Grantor agrees to pay, or reimburse each Secured Party for, all its
reasonable and documented costs and out-of-pocket expenses incurred in
connection with collecting against such Grantor under the guarantee contained in
Section 2 or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Grantor is a party, including the
reasonable and invoiced fees and disbursements of counsel, on the terms set
forth in Section 11.5(a)(ii) of the Credit Agreement.
(b)    Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement on the terms set forth in Section 11.5 of the
Credit Agreement.
(c)    The agreements in this Section shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and permitted assigns of each Grantor and shall inure to the benefit
of the Secured Parties and their successors and permitted assigns; provided that
no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Collateral Agent
and, unless so consented to, each such assignment, transfer or delegation by any
Grantor shall be void.
8.6    Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party at
any time and from time to time while an Event of Default shall have occurred and
be continuing, without notice to such Grantor or any other Grantor, any such
notice being expressly waived by each Grantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect (other than Unasserted
Contingent Obligations), matured or unmatured, at any time held or owing by such
Secured Party to or for the credit or the account of such Grantor, or any part
thereof in such amounts as such Secured Party may elect, against and on account
of the obligations and liabilities of such Grantor to such Secured Party
hereunder and claims of every nature and description of such Secured Party
against such Grantor, in any currency, whether arising hereunder, under the
Credit Agreement, any other Loan Document, any Specified Hedge Agreement, any
Specified Cash Management Agreement or otherwise, as such Secured Party may
elect. Each Secured Party shall notify such Grantor promptly of any such set-off
and the application made by such Secured Party of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Secured Party under this Section are
in addition to other rights and remedies (including other rights of set-off)
which such Secured Party may have.
8.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall

-34-

--------------------------------------------------------------------------------




be deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic
transmission (in PDF format) shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower, the Administrative Agent and the
Collateral Agent.
8.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
8.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Grantors and the Secured Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.
8.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.
8.12    Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 of the Credit Agreement

-35-

--------------------------------------------------------------------------------




or on the signature pages thereof, as the case may be, or at such other address
of which the other parties hereto shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the fullest extent permitted by applicable law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, indirect, exemplary, punitive or consequential
damages.
8.13    Acknowledgements. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
8.14    Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 7.9 of the Credit Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an assumption agreement in the form of Annex I
hereto. The execution and delivery of such assumption agreement shall not
require the consent of any Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.
8.15    Releases.
(a)    At such time as the Loans, the Reimbursement Obligations and all other
Secured Obligations (other than Unasserted Contingent Obligations and
obligations under or in respect of Specified Hedge Agreements or Specified Cash
Management Agreements) have been paid in full, the Collateral shall
automatically be released from the Liens created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Collateral Agent and each Grantor hereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall automatically revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Collateral Agent shall deliver to such Grantor any Collateral
held by the Collateral Agent hereunder, execute and deliver to such Grantor such
documents

-36-

--------------------------------------------------------------------------------




(in form and substance reasonably satisfactory to the Collateral Agent) and take
such further actions as such Grantor may reasonably request to evidence such
termination.
(b)    If any of the Collateral is sold, transferred or otherwise disposed of by
any Grantor (other than to another Grantor) in a transaction permitted by the
Credit Agreement, then the Lien created pursuant to this Agreement in such
Collateral shall be released, and the Collateral Agent, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable and in form
reasonably satisfactory to the Collateral Agent and take such further actions
for the release of such Collateral (not including Proceeds thereof) from the
security interests created hereby; provided that the Collateral Agent shall be
required to execute such release only if the Borrower and applicable Grantor
shall have delivered to the Collateral Agent, at least five (5) Business Days
(or such shorter period of time acceptable to the Collateral Agent) prior to the
date of the proposed release, a certificate of a Responsible Officer with
request for release identifying the relevant Collateral and certifying that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents. At the request and sole expense of the Borrower, a Guarantor shall be
released from its obligations hereunder in the event that all the Capital Stock
of such Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement and the Collateral Agent, at the
request and sole expense of such the Borrower, shall promptly execute and
deliver to such Borrower all releases or other documents reasonably necessary or
desirable and in form reasonably satisfactory to the Collateral Agent and take
such further actions for the release of such Guarantor; provided that the
Collateral Agent shall be required to execute such release only if the Borrower
shall have delivered to the Collateral Agent, at least five (5) Business Days
(or such shorter period of time acceptable to the Collateral Agent) prior to the
date of the proposed release, a certificate of a Responsible Officer of the
Borrower with request for release identifying the relevant Guarantor and
certifying that such transaction is in compliance with the Credit Agreement and
the other Loan Documents.
8.16    WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE COLLATERAL AGENT AND EACH OTHER SECURED PARTY, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.



-37-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
INC RESEARCH, LLC, as Borrower
By: ______________________
Name:
Title:
INC RESEARCH HOLDINGS, INC.,
    as Holdings
By: _____________________
Name:
Title:

KENDLE AMERICAS MANAGEMENT INC., as Grantor
By: _____________________
Name:
Title:
KENDLE AMERICAS INVESTMENT INC., as Grantor
By: _____________________
Name:
Title:

INC Research, LLC
Guarantee and Collateral Agreement
Signature Page

--------------------------------------------------------------------------------




Agreed and Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent
By: ___________________________
Name:
Title:



INC Research, LLC
Guarantee and Collateral Agreement
Signature Page

--------------------------------------------------------------------------------




Schedule 1
INVESTMENT PROPERTY
Pledged Stock:
Name of
Grantor
Stock Issuer
Certificated
(Y/N)


Certificate
No.


% of Outstanding Stock of the Stock Issuer (as applicable, No. of Shares)
% Pledged
INC Research
Holdings, Inc.
INC Research, LLC
Y
1
100% (1 share)
100%
INC Research, LLC
INC Research
Investment LLC
Y
1
100% (100 membership shares)
65%
INC Research, LLC
Kendle Americas Investment Inc.
Y
1
100% (100 shares)
100%
INC Research, LLC
Kendle Americas Management Inc.
Y
1
100% (100 shares)
100%
INC Research, LLC
Kendle NC LLC
N
N/A
N/A
65%
INC Research, LLC
INC Research Canada, Inc.
Y
C-1
100% (100 shares)
65%
INC Research, LLC
INC (Beijing)
Medical Technology Co., Ltd.
N
N/A
No concept of authorized or issued stock
65%
INC Research, LLC
INC Research, S.A. de C.V.
N
N/A
99.99995%
(2,203,169 shares)
65%
INC Research, LLC
INC Research Pte. Ltd.
Y
3
100%
65%
INC Research, LLC
INC Research CRO Singapore Pte. Ltd.
N
N/A
100%
65%
INC Research, LLC
INC Research CDS Services Pvt. Ltd.
N
N/A
100%
65%
INC Research, LLC
INC Research (Thailand) Limited
N
N/A
100%
65%
INC Research, LLC
INC Research South Korea
N
N/A
100% (50 Units)
65%
Kendle Americas
Management Inc.
INC Research CRO Argentina S.R.L.
N
N/A
95%
65%
Kendle Americas
Investment Inc.
5%






S-1-1

--------------------------------------------------------------------------------




Kendle Americas
Management Inc.
INC Research do Brasil Pesquisas Clinicas Ltda
N
N/A
99.9998%
(500,395 quotas)
65%
Kendle Americas
Management Inc.
Servicios Clínicos INC Research Chile Limitada
N
N/A
95%
65%
Kendle Americas
Investment Inc.
5%
Kendle Americas
Management Inc.
INC Research Colombia Ltda.
N
N/A
95%
65%
Kendle Americas
Investment Inc.
5%
Kendle Americas
Management Inc.;
INC Research BR Serviços de Pesquisas Clínicas Ltda.
N
N/A
95%
65%
Kendle Americas
Investment Inc.
5%



Pledged Notes: None





S-1-2

--------------------------------------------------------------------------------




Schedule 2
JURISDICTIONS OF ORGANIZATION AND
CHIEF EXECUTIVE OFFICES




Exact Legal Name
of Grantor
 
Jurisdiction of
Organization
 
Organizational
Identification
Number (if any)
 




Location of
Chief Executive Office
INC Research, LLC
 
Delaware
 
2656930
 
3201 Beechleaf Court, Suite 600
Raleigh, North Carolina 27604


Kendle Americas Investment Inc.
 
Ohio
 
1570287
 
3201 Beechleaf Court, Suite 600
Raleigh, North Carolina 27604






Kendle Americas Management Inc.
 
Ohio
 
1570286
 
3201 Beechleaf Court, Suite 600
Raleigh, North Carolina 27604


INC Research Holdings, Inc.
 
Delaware
 
4858554
 
3201 Beechleaf Court, Suite 600
Raleigh, North Carolina 27604






S-2-1

--------------------------------------------------------------------------------




Schedule 3
FILINGS AND OTHER ACTIONS
REQUIRED FOR PERFECTION


1. Uniform Commercial Code and IP Filings:
Type of Filing
Entity
Jurisdictions
UCC Filing
INC Research Holdings, Inc.
Delaware – Secretary of State
UCC Filing
INC Research, LLC
Delaware – Secretary of State
UCC Filing
Kendle Americas Investment Inc.
Ohio – Secretary of State
UCC Filing
Kendle Americas Management Inc.
Ohio – Secretary of State
Trademark Filing
INC Research, LLC
United States Patent and Trademark Office

2. Actions with respect to Pledged Stock:
Delivery of certificates listed on Schedule 1.





S-3-1

--------------------------------------------------------------------------------




Schedule 4
INVENTORY AND EQUIPMENT LOCATIONS






Grantor
 
Locations
INC Research, LLC
 
3201 Beechleaf Court, Suite 100, 200, 300, 320, 360, 500, 501, 600 and 700,1
Raleigh, NC 27604


INC Research, LLC
 
4800 Falls of Neuse Road, Suite 500 and 600, Raleigh, NC, 27609
INC Research, LLC
 
580 Union Square Drive, 2nd Floor, New Hope, PA 18938
INC Research, LLC
 
650 Peter Jefferson Parkway, Suite 200, Charlottesville, VA 22911
INC Research, LLC
 
300 Spectrum Center Drive, Suite 200, Irvine, CA 92618
INC Research, LLC
 
441 Vine Street, Floors 3-9, 11 and 12, Cincinnati, OH 45202
INC Research, LLC
 
55 Hatchetts Hill Road, Buildings 100 and 200, Old Lyme, CT 06371
INC Research, LLC
 
1011 and 1013 Ashes Drive, Buildings 1 and 2, Suite 100, Wilmington, NC 28405
INC Research, LLC
 
7361 Calhoun Place (Metro Park North), Suite 500, Rockville, MD 20855
INC Research, LLC
 
680 American Avenue, Valley Forge Square I, Suite 202, King of Prussia, PA 19406
INC Research, LLC
 
4801 Southwest Parkway, Building II, Suites 230 and 250, Austin, TX 78735
INC Research, LLC
 
5301 Departure Drive, Raleigh, NC 27616















































____________________________________________
1 1st and 2nd Floors



S-4-1

--------------------------------------------------------------------------------












Schedule 5
INTELLECTUAL PROPERTY




SECTION 1.TRADEMARKS


Trademark
Reg. No.
(App. No.)
Reg. Date
(App. Date)
Record Owner
  [inclogo1.jpg]


4,649,107


12/02/2014


INC RESEARCH, LLC


[inclogo2.gif]


2,922,548


2/01/2005


INC RESEARCH, LLC
[incvision3.gif]
4,306,597
3/19/2013
INC Research, LLC
INC RESEARCH
3,961,733
5/17/2011
INC Research, LLC
PLANACTIVATION
3,435,125
5/27/2008
INC Research, LLC
PROGRAMACCELERATE
3,435,126
5/27/2008
INC Research, LLC
QUALITYFINISH
3,435,129
5/27/2008
INC Research, LLC
QUICKSTART
3,435,127
5/27/2008
INC Research, LLC
THE TRUSTED PROCESS
3,435,124
5/27/2008
INC Research, LLC
ADVANCED BIOLOGICS
2,039,564
2/18/1997
INC Research, LLC



SECTION 2.PATENTS


None.


SECTION 3.COPYRIGHTS


None.



S-5-1

--------------------------------------------------------------------------------




Schedule 6
COMMERCIAL TORT CLAIMS
None.





S-6-1

--------------------------------------------------------------------------------




Annex I to
Guarantee and Collateral Agreement
This ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of
[                    ], 20[__], is made by [                    ], a
[                        ] (the “Additional Grantor”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, as collateral agent (in such capacity, the
“Collateral Agent”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Administrative Agent”), for the
benefit of the Secured Parties (as defined in the Credit Agreement referred to
below). All capitalized terms not defined herein shall have the meaning ascribed
to them in such Credit Agreement.
RECITALS
A.    WHEREAS, INC Research, LLC, a Delaware limited liability company (the
“Borrower”), INC Research Holdings, Inc. (“Holdings”), the Lenders, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent,
Swingline Lender and Issuing Lender, have entered into that certain Credit
Agreement, dated as of May 14, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
B.    WHEREAS, in connection with the Credit Agreement, Holdings, the Borrower
and certain of its Subsidiaries (other than the Additional Grantor) have entered
into the Guarantee and Collateral Agreement, dated as of May 14, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”) in favor of the
Collateral Agent and the Administrative Agent for the benefit of the Secured
Parties;
C.    WHEREAS, the Credit Agreement requires the Additional Grantor to become a
party to the Guarantee and Collateral Agreement; and
D.    WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Collateral Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 8.14 of the Guarantee
and Collateral Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly guarantees the Secured Obligations as set forth
in Section 2 thereof, grants the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of its right, title and interest in
the Collateral (as defined in the Guarantee and Collateral Agreement) as
collateral security for the complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of all Secured Obligations
as set forth in Section 3 thereof, and assumes all other obligations and
liabilities of a Grantor set forth therein. The information set forth in
Annex I-A hereto is hereby added to the information



A-I-1

--------------------------------------------------------------------------------




set forth in Schedules [                    ]2 to the Guarantee and Collateral
Agreement. The Additional Grantor hereby represents and warrants that each of
the representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct in all material respects on and as the
date hereof (after giving effect to this Assumption Agreement) as if made on and
as of such date (except to the extent made on a specific date, in which case
such representation and warranty shall be true and correct in all material
respects on and as of such specific date).
2.    Financing Statements. The Additional Grantor hereby authorizes the filing
of any financing statements or continuation statements, and amendments to
financing statements, or any similar document in any jurisdictions and with any
filing offices as the Collateral Agent may determine, in its sole discretion,
are necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent herein, except with respect to foreign
jurisdictions. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine, in its sole discretion, is necessary, advisable or prudent
to ensure the perfection of the security interest in the Collateral granted to
the Collateral Agent herein, including describing such property as “all assets”
or “all personal property” and may add thereto “whether now owned or hereafter
acquired.” The Additional Grantor hereby ratifies and authorizes the filing by
the Collateral Agent of any financing statement with respect to the Collateral
made prior to the date hereof.
3.    Intellectual Property Filings. The Additional Grantor hereby authorizes
the Collateral Agent to execute and/or submit filings with the PTO or United
States Copyright Office (or any successor office), as applicable, including this
Agreement, the Copyright Security Agreement, a Patent Security Agreement, and/or
a Trademark Security Agreement based on the nature of the Intellectual Property
owned by such Additional Grantor, or other comparable documents, and to take
such other actions as may be required under applicable law for the purpose of
perfecting, recording, confirming, continuing, enforcing or protecting the
security interest granted by the Additional Grantor hereunder, without the
signature of the Additional Grantor, naming the Additional Grantor, as debtor,
and the Collateral Agent, as secured party.
4.    GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTIONS 8.1, 8.3, 8.4, 8.5, 8.7, 8.8, 8.9, 8.10, 8.12, 8.13 AND
8.16 OF THE GUARANTEE AND COLLATERAL AGREEMENT SHALL APPLY WITH LIKE EFFECT TO
THIS ASSUMPTION AGREEMENT, AS FULLY AS IF SET FORTH AT LENGTH HEREIN.




____________________________
2 Refer to each Schedule which needs to be supplemented.



A-I-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
By: _____________________
Name:
Title:
Agreed and Accepted:




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent
By: ______________________
Name:
Title:





A-I-3

--------------------------------------------------------------------------------




Annex II-A to
Guarantee and Collateral Agreement
FORM OF COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT, dated as of [                    ], 201[_]
(“Copyright Security Agreement”), is made by _____________________, a
______________ ______________, located at ______________ (the “Grantor”), in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
located at 1525 West W.T. Harris Blvd., Charlotte, NC 28262, as collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties.
W I T N E S S E T H:
WHEREAS, the Grantor is party to a Guarantee and Collateral Agreement, dated as
of May 14, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
in favor of the Collateral Agent and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Administrative Agent”) pursuant to
which the Grantor is required to execute and deliver this Copyright Security
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Guarantee and Collateral Agreement;
WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, the
Grantor has created in favor of the Collateral Agent a security interest in the
Copyright Collateral (as defined below);
NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodation,
the Grantor hereby agrees with the Collateral Agent, for the benefit of the
Secured Parties, as follows:
The Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by the Grantor or in which the Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”), as collateral security for the
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:
(a)    the registered and applied-for Copyrights of the Grantor listed on
Schedule 1 attached hereto; and
(b)    all Proceeds of any of the foregoing;
provided, that (i) this Copyright Security Agreement shall not constitute a
grant of a security interest in any property to the extent that and for as long
as such grant of a security interest would be prohibited by the terms of the
Guarantee and Collateral Agreement; and (ii) the security interest



A-II-A-1

--------------------------------------------------------------------------------




granted hereby (A) shall attach at all times to all proceeds of such property,
(B) shall attach to such property immediately and automatically (without need
for any further grant or act) at such time as the condition described in
clause (i) ceases to exist and (C) to the extent severable, shall, in any event,
attach to all rights in respect of such property that are not subject to the
applicable condition described in clause (i).
The security interest granted pursuant to this Copyright Security Agreement is
granted concurrently and in conjunction with security interest granted to the
Collateral Agent pursuant to the Guarantee and Collateral Agreement and the
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Guarantee and Collateral
Agreement. In the event that any provision of this Copyright Security Agreement
is deemed to conflict with the Guarantee and Collateral Agreement, the
provisions of the Guarantee and Collateral Agreement shall govern.
The term of this Copyright Security Agreement shall be co-terminus with the
Guarantee and Collateral Agreement.
The Grantor hereby authorizes and requests that the United States Copyright
Office record this Copyright Security Agreement.
THIS COPYRIGHT SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Copyright Security Agreement may be executed by one or more of the parties
to this Copyright Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Copyright
Security Agreement by facsimile transmission or electronic transmission (in PDF
format) shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Copyright Security Agreement signed by all
the parties shall be lodged with the Borrower, the Administrative Agent and the
Collateral Agent.
[Remainder of Page Intentionally Left Blank.]



A-II-A-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantor has caused this COPYRIGHT SECURITY AGREEMENT to
be executed and delivered by its duly authorized officer as of the date first
above written.
[GRANTOR]
By: ________________________
Name:
Title:


Accepted and Agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent
By: ____________________________
Name:
Title:



A-II-A-3

--------------------------------------------------------------------------------




Schedule 1
COPYRIGHTS
Copyrights


Title of Work
Reg. No.
Reg. Date
Owner








A-II-A-4

--------------------------------------------------------------------------------




Annex II-B to
Guarantee and Collateral Agreement
FORM OF PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT, dated as of [                    ], 201[_]
(“Patent Security Agreement”), is made by _____________________, a
______________ ______________, located at ______________ (the “Grantor”), in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
located at 1525 West W.T. Harris Blvd., Charlotte, NC 28262, as collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties.
W I T N E S S E T H:
WHEREAS, the Grantor is party to a Guarantee and Collateral Agreement, dated as
of May 14, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
in favor of the Collateral Agent and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Administrative Agent”) pursuant to
which the Grantor is required to execute and deliver this Patent Security
Agreement (capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Guarantee and Collateral Agreement);
WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, the
Grantor has created in favor of the Collateral Agent a security interest in the
Patent Collateral (as defined below);
NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodation,
the Grantor hereby agrees with the Collateral Agent, for the benefit of the
Secured Parties, as follows:
The Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by the Grantor or in which the Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”), as collateral security for the complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:
(a)    the registered and applied-for Patents of the Grantor listed on Schedule
1 attached hereto; and
(b)    all Proceeds of any of the foregoing;
provided, that (i) this Patent Security Agreement shall not constitute a grant
of a security interest in any property to the extent that and for as long as
such grant of a security interest would be prohibited by the terms of the
Guarantee and Collateral Agreement; and (ii) the security interest



A-II-B-1

--------------------------------------------------------------------------------




granted hereby (A) shall attach at all times to all proceeds of such property,
(B) shall attach to such property immediately and automatically (without need
for any further grant or act) at such time as the condition described in clause
(i) ceases to exist and (C) to the extent severable, shall, in any event, attach
to all rights in respect of such property that are not subject to the applicable
condition described in clause (i).
The security interest granted pursuant to this Patent Security Agreement is
granted concurrently and in conjunction with security interest granted to the
Collateral Agent pursuant to the Guarantee and Collateral Agreement and the
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patents made and
granted hereby are more fully set forth in the Guarantee and Collateral
Agreement. In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Guarantee and Collateral Agreement, the provisions
of the Guarantee and Collateral Agreement shall govern.
The term of this Patent Security Agreement shall be co-terminus with the
Guarantee and Collateral Agreement.
The Grantor hereby authorizes and requests that the Commissioner of Patents and
Trademarks record this Patent Security Agreement.
THIS PATENT SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Patent Security Agreement may be executed by one or more of the parties to
this Patent Security Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Patent Security
Agreement by facsimile transmission or electronic transmission (in PDF format)
shall be effective as delivery of a manually executed counterpart hereof. A set
of the copies of this Patent Security Agreement signed by all the parties shall
be lodged with the Borrower, the Administrative Agent and the Collateral Agent.
[Remainder of Page Intentionally Left Blank.]



A-II-B-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantor has caused this PATENT SECURITY AGREEMENT to be
executed and delivered by its duly authorized officer as of the date first above
written.
[GRANTOR]
By: ________________________
Name:
Title:


Accepted and Agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent
By: _________________________
Name:
Title:



A-II-B-3

--------------------------------------------------------------------------------




Schedule 1
PATENTS
Issued Patents


Patent
Reg. No. 
(App. No.)
Reg. Date 
(App. date)
Owner
 
 
 
 








A-II-B-4

--------------------------------------------------------------------------------




Annex II-C to
Guarantee and Collateral Agreement
FORM OF TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT, dated as of [                    ], 201[_]
(“Trademark Security Agreement”), is made by _____________________, a
______________ ______________, located at ______________ (the “Grantor”), in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
located at 1525 West W.T. Harris Blvd., Charlotte, NC 28262, as collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties.
W I T N E S S E T H:
WHEREAS, the Grantor is party to a Guarantee and Collateral Agreement, dated as
of the date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
in favor of the Collateral Agent and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Administrative Agent”) pursuant to
which the Grantor is required to execute and deliver this Trademark Security
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Guarantee and Collateral Agreement;
WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, the
Grantor has created in favor of the Collateral Agent a security interest in the
Trademark Collateral (as defined below);
NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodation,
the Grantor hereby agrees with the Collateral Agent, for the benefit of the
Secured Parties, as follows:
The Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by the Grantor or in which the Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”), as collateral security for the
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:
(a)    the registered and applied-for Trademarks of the Grantor listed on
Schedule 1 attached hereto; and
(b)    to the extent not covered by clause (a), all Proceeds of any of the
foregoing;



A-II-C-1

--------------------------------------------------------------------------------




provided, that (i) this Trademark Security Agreement shall not constitute a
grant of a security interest in any property to the extent that and for as long
as such grant of a security interest would be prohibited by the terms of the
Guarantee and Collateral Agreement, including in any applications for trademarks
or service marks filed in the PTO pursuant to 15 U.S.C. § 1051 Section 1(b)
unless and until evidence of use of the mark in interstate commerce is submitted
to and accepted by the PTO pursuant to 15 U.S.C. § 1051 Section 1(c) or Section
1(d); and (ii) the security interest granted hereby (A) shall attach at all
times to all proceeds of such property, (B) shall attach to such property
immediately and automatically (without need for any further grant or act) at
such time as the condition described in clause (i) ceases to exist and (C) to
the extent severable, shall, in any event, attach to all rights in respect of
such property that are not subject to the applicable condition described in
clause (i).
The security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with security interest granted to the Collateral Agent
pursuant to the Guarantee and Collateral Agreement and the Grantor hereby
acknowledges and affirms that the rights and remedies of the Collateral Agent
with respect to the security interest in the Trademarks made and granted hereby
are more fully set forth in the Guarantee and Collateral Agreement. In the event
that any provision of this Trademark Security Agreement is deemed to conflict
with the Guarantee and Collateral Agreement, the provisions of the Guarantee and
Collateral Agreement shall govern.
The term of this Trademark Security Agreement shall be co-terminus with the
Guarantee and Collateral Agreement.
The Grantor hereby authorizes and requests that the Commissioner of Patents and
Trademarks record this Trademark Security Agreement.
THIS TRADEMARK SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Trademark Security Agreement may be executed by one or more of the parties
to this Trademark Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Trademark
Security Agreement by facsimile transmission or electronic transmission (in PDF
format) shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Trademark Security Agreement signed by all
the parties shall be lodged with the Borrower, the Administrative Agent and the
Collateral Agent.
[Remainder of Page Intentionally Left Blank.]



A-II-C-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantor has caused this TRADEMARK SECURITY AGREEMENT to
be executed and delivered by its duly authorized officer as of the date first
above written.
[GRANTOR]
By: ___________________________
Name:
Title:


Accepted and Agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent
By: _________________________
Name:
Title:



A-II-C-3

--------------------------------------------------------------------------------




Schedule 1
TRADEMARKS
Registrations:


OWNER
 
REGISTRATION NUMBER
 
REGISTRATION
DATE
 
TRADEMARK











Applications:





A-II-C-4

--------------------------------------------------------------------------------




Annex III to
Guarantee and Collateral Agreement
This PLEDGE SUPPLEMENT, dated as of [                    ] 20[__] (the “Pledge
Supplement”), is delivered by [                ], a [                        ]
(the “Grantor”) pursuant to the Guarantee and Collateral Agreement, dated as of
May 14, 2015 (as it may be from time to time amended, amended and restated,
restated, supplemented, or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”), among INC RESEARCH, LLC, a Delaware limited
liability company, INC RESEARCH HOLDINGS, INC., a Delaware corporation, the
other Grantors named therein, WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent and the Collateral Agent. Capitalized terms used herein not
otherwise defined herein shall have the meanings ascribed thereto in the
Guarantee and Collateral Agreement.
Grantor hereby confirms the grant to the Collateral Agent set forth in the
Guarantee and Collateral Agreement of, and does hereby grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in all of
Grantor’s right, title and interest in and to all Collateral to secure the
Secured Obligations, in each case whether now or hereafter existing or in which
Grantor now has or hereafter acquires an interest and wherever the same may be
located. Grantor represents and warrants that the attached Supplements to
Schedules accurately and completely set forth all additional information
required pursuant to the Guarantee and Collateral Agreement and hereby agrees
that such Supplements to Schedules shall constitute part of the Schedules to the
Guarantee and Collateral Agreement.
Grantor hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements, or any similar document in
any jurisdictions and with any filing offices as the Collateral Agent may
determine, in its sole discretion, are necessary or advisable to perfect or
otherwise protect the security interest granted to the Collateral Agent, for the
benefit of the Secured Parties, herein, except with respect to Intellectual
Property, foreign jurisdictions. Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent, for the benefit of the Secured
Parties, herein, including describing such property as “all assets” or “all
personal property” and may add thereto “whether now owned or hereafter
acquired.” Grantor hereby ratifies and authorizes the filing by the Collateral
Agent of any financing statement with respect to the Collateral made prior to
the date hereof.
THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


[Remainder of This Page Intentionally Left Blank.]



A-III-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of the date first
written above.


[GRANTOR]
By: _________________________
Name:
Title:





A-III-2

--------------------------------------------------------------------------------




Exhibit D-1


FORM OF TERM NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
New York, New York
, 20__


FOR VALUE RECEIVED, the undersigned, INC Research, LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
[                 ] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, the principal
amount of the Term Loan made by the Lender to the Borrower. The principal amount
shall be paid in the amounts and on the dates specified in Section 2.3 of the
Credit Agreement. The Borrower further agrees to pay interest in like money at
such Funding Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 4.5 of the Credit
Agreement.
The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information absent manifest error. The failure to make any such endorsement or
any error in any such endorsement shall not affect the obligations of the
Borrower in respect of the Term Loan.
This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of May 14, 2015 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, INC Research Holdings, Inc., a Delaware corporation (“Holdings”),
Wells Fargo Bank, National Association, as administrative agent, collateral
agent (in such capacities, and together with its successors and permitted
assigns in such capacities, the “Administrative Agent” and the “Collateral
Agent,” respectively), swingline lender and issuing lender, and the several
banks and other financial institutions or entities from time to time parties
thereto as Lenders, (b) is subject to the provisions of the Credit Agreement and
(c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.
Upon the occurrence and during the continuation of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.



Ex. D-1-1

--------------------------------------------------------------------------------




All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
[Remainder of This Page Intentionally Left Blank.]





Ex. D-1-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.


INC RESEARCH, LLC,
as Borrower


By: ___________________________
Name:
Title:







Ex. D-1-3

--------------------------------------------------------------------------------






Schedule A
to Term Note


LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS
Date
Amount of
Base Rate
Loans
Amount
Converted to
Base Rate
Loans
Amount of
Principal of
Base Rate
Loans
Repaid
Amount of Base Rate Loans
Converted to
Eurodollar
Loans
Unpaid
Principal
Balance of
Base Rate
Loans
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








Ex. D-1-4

--------------------------------------------------------------------------------






Schedule B
to Term Note


LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF
EURODOLLAR LOANS
Date
Amount of Eurodollar Loans
Amount
Converted to
Eurodollar
Loans
Interest
Period and
Eurodollar
Rate with
Respect
Thereto
Amount of
Principal of
Eurodollar
Loans
Repaid
Amount of
Eurodollar
Loans
Converted
to Base Rate
Loans
Unpaid
Principal
Balance of
Eurodollar
Loans
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










Ex. D-1-5

--------------------------------------------------------------------------------




Exhibit D-2


FORM OF REVOLVING NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
New York, New York
, 20__


FOR VALUE RECEIVED, the undersigned, INC Research, LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
[__________] (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, on the Revolving
Termination Date the principal amount of each Revolving Loan made by the Lender
to the Borrower. The Borrower further agrees to pay interest in like money at
such Funding Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 4.5 of the Credit
Agreement.
The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of Eurodollar Loans,
the length of each Interest Period with respect thereto. Each such endorsement
shall constitute prima facie evidence of the accuracy of the information absent
manifest error. The failure to make any such endorsement or any error in any
such endorsement shall not affect the obligations of the Borrower in respect of
any Revolving Loan.
This Note (a) is one of the Notes evidencing the Revolving Loans under the
Credit Agreement, dated as of May 14, 2015 (as amended, amended and restated,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, INC Research Holdings, Inc., a Delaware
corporation (“Holdings”), Wells Fargo Bank, National Association, as
administrative agent, collateral agent (in such capacities, and together with
its successors and permitted assigns in such capacities, the “Administrative
Agent” and the “Collateral Agent,” respectively), swingline lender and issuing
lender, and the several banks and other financial institutions or entities from
time to time parties thereto as Lenders, (b) is subject to the provisions of the
Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.
Upon the occurrence and during the continuation of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.



Ex. D-2-1

--------------------------------------------------------------------------------




All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
[Remainder of This Page Intentionally Left Blank.]





Ex. D-2-2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.


INC RESEARCH, LLC,
as Borrower




By: _________________________________
Name:
Title:







Ex. D-2-3

--------------------------------------------------------------------------------






Schedule A
to Revolving Note


LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS
Date
Amount of
Base Rate
Loans
Amount
Converted to
Base Rate
Loans
Amount of
Principal of
Base Rate
Loans
Repaid
Amount of Base Rate Loans
Converted to
Eurodollar
Loans
Unpaid
Principal
Balance of
Base Rate
Loans
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








Ex. D-2-4

--------------------------------------------------------------------------------






Schedule B
to Revolving Note


LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF
EURODOLLAR LOANS
Date
Amount of Eurodollar Loans
Amount
Converted to
Eurodollar
Loans
Interest
Period and
Eurodollar
Rate with
Respect
Thereto
Amount of
Principal of
Eurodollar
Loans
Repaid
Amount of
Eurodollar
Loans
Converted
to Base Rate
Loans
Unpaid
Principal
Balance of
Eurodollar
Loans
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










Ex. D-2-5

--------------------------------------------------------------------------------




Exhibit D-3


FORM OF SWINGLINE NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
New York, New York
, 20__


FOR VALUE RECEIVED, the undersigned, INC Research, LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”) or its
registered assigns at the Funding Office specified in the Credit Agreement (as
hereinafter defined) in lawful money of the United States and in immediately
available funds, on the Revolving Termination Date the principal amount of all
Swingline Loans made by the Swingline Lender to the Borrower pursuant to Section
3.3 of the Credit Agreement. The Borrower further agrees to pay interest in like
money at such Funding Office on the unpaid principal amount hereof from time to
time outstanding at the rates and on the dates specified in Section 4.5 of such
Credit Agreement.
This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of May 14, 2015 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, INC Research Holdings, Inc., a Delaware corporation (“Holdings”),
Wells Fargo Bank, National Association, as administrative agent, collateral
agent (in such capacities, and together with its successors and permitted
assigns in such capacities, the “Administrative Agent” and the “Collateral
Agent,” respectively), swingline lender and issuing lender, and the several
banks and other financial institutions or entities from time to time parties
thereto as Lenders, (b) is subject to the provisions of the Credit Agreement and
(c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.
Upon the occurrence and during the continuation of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT



Ex. D-3-1

--------------------------------------------------------------------------------




TO AND IN ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6
OF THE CREDIT AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
[Remainder of This Page Intentionally Left Blank.]









Ex. D-3-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.


INC RESEARCH, LLC,
as Borrower




By: ______________________________
Name:
Title:



Ex. D-3-3

--------------------------------------------------------------------------------




Exhibit E


FORM OF JOINT SECRETARY’S CERTIFICATE
May [____], 2015


This Joint Secretary’s Certificate (the “Certificate”) is hereby delivered
pursuant to Section 6.1(f) of that certain Credit Agreement dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among INC Research,
LLC, a Delaware limited liability company (the “Borrower”), INC Research
Holdings, Inc., a Delaware corporation (“Holdings”), the several banks and other
financial institutions or entities from time to time party thereto (the
“Lenders”) and Wells Fargo Bank, National Association, as administrative agent
and collateral agent (in such capacities, and together with its successors and
permitted assigns in such capacities, the “Administrative Agent” and the
“Collateral Agent,” respectively). Capitalized terms used herein and not defined
herein shall have the meanings assigned thereto in the Credit Agreement.
The undersigned, [______________], being the duly elected, qualified and acting
Corporate Secretary of each of the Borrower, Holdings, Kendle Americas
Investment Inc., an Ohio corporation, and Kendle Americas Management Inc., an
Ohio corporation (each, a “Loan Party” and collectively, the “Loan Parties”),
hereby certifies on behalf of each Loan Party, in his or her capacity as an
officer of each Loan Party, and not individually, and without assuming any
personal liability as follows:
1.    Attached hereto as Exhibit A is a true and complete copy of the
certificate of formation or certificate of incorporation, as applicable, of each
Loan Party (each, a “Charter Document”), together with all amendments thereto,
as certified by the Secretary of State of each such Loan Party’s jurisdiction of
organization. Such Charter Document has not been amended, repealed, modified or
restated since the date of the last amendment thereto shown on the attached
certificate, and such Charter Document is in full force and effect on the date
hereof and no action for any amendment to such Charter Document or for the
dissolution of such Loan Party has been taken since such date.
2.    Attached hereto as Exhibit B is a true and complete copy of the by-laws,
operating agreement, code of regulations or limited liability company agreement,
as applicable, of each Loan Party (each, a “Governing Agreement”) as in effect
at all times since the adoption thereof to and including the date hereof. Such
Governing Agreements have not been amended, repealed, modified or restated
(other than as attached hereto) and such Governing Agreements are in full force
and effect on the date hereof.
3.    Attached hereto as Exhibit C is a true and complete copy of the unanimous
written consent duly executed by the board of directors or sole member, as
applicable, of each Loan Party (each, a “Consent”) authorizing the execution,
delivery and performance of each Loan Document to be executed and delivered by
such Loan Party. Such Consents have not in any way been amended, modified,
revoked or rescinded and are in full force and effect on the date hereof.
4.    Attached hereto as Exhibit D is a list of persons who are now, and were,
as of the execution and delivery of the Credit Agreement and the other Loan
Documents, duly elected and qualified officers of such Loan Party holding the
offices indicated next to their respective names, and the signatures appearing
opposite their respective names are the true and genuine signatures of such
officers, and each of such officers is duly authorized to execute and deliver,
on behalf of such Loan Party, the Loan Documents to which such Loan Party is a
party and any certificate or other document to be delivered by such Loan Party
pursuant to such Loan Documents.



Ex. E-1

--------------------------------------------------------------------------------




5.    Attached hereto as Exhibit E is a true and complete copy of the
certificate of good standing of each Loan Party, as certified by the Secretary
of State of each such Loan Party’s jurisdiction of organization.
[Remainder of Page Intentionally Left Blank]





Ex. E-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered, in the name and
on behalf of the Borrower and Holdings, this Certificate to be effective as of
the date first above written.
By: _________________________________________
Name: [_______________]
Title: [_______________]










I, the undersigned, [_______________], being the duly elected, qualified and
acting [_______________] of the Borrower and Holdings, solely in my capacity as
an officer of the Borrower and Holdings and not individually, and without
assuming any personal liability, do hereby certify that [_______________] is the
duly elected, qualified and acting [_______________] of the Borrower and
Holdings and the signature set forth above is his or her true and genuine
signature.
IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the date
first above written.
By: _________________________________________    
Name: [_______________]
Title: [_______________]



Ex. E-3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered, in the name and
on behalf of Kendle Americas Investment Inc. and Kendle Americas Management
Inc., this Certificate to be effective as of the date first above written.




By: _________________________________________    
Name: [_______________]
Title: [_______________]






I, the undersigned, [_______________], being the duly elected, qualified and
acting [_______________] of Kendle Americas Investment Inc. and Kendle Americas
Management Inc., solely in my capacity as an officer of Kendle Americas
Investment Inc. and Kendle Americas Management Inc. and not individually, and
without assuming any personal liability, do hereby certify that
[_______________] is the duly elected, qualified and acting Corporate Secretary
of Kendle Americas Investment Inc. and Kendle Americas Management Inc. and the
signature set forth above is his true and genuine signature.
IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the date
first above written.
By: _________________________________________    
Name: [_______________]
Title: [_______________]









Ex. E-4

--------------------------------------------------------------------------------




EXHIBIT A


CHARTER DOCUMENTS


See attached.





Ex. E-5

--------------------------------------------------------------------------------




EXHIBIT B


GOVERNING AGREEMENTS


See attached.





Ex. E-6

--------------------------------------------------------------------------------




EXHIBIT C


CONSENTS


See attached.







Ex. E-7

--------------------------------------------------------------------------------




EXHIBIT D


INCUMBENCY


INC RESEARCH HOLDINGS, INC.
INC RESEARCH, LLC
NAME
TITLE
SIGNATURE


[_______________]


[_______________]






[_______________]


[_______________]






[_______________]


[_______________]







KENDLE AMERICAS INVESTMENT INC. AND
KENDLE AMERICAS MANAGEMENT INC.
NAME
TITLE
SIGNATURE


[_______________]


[_______________]






[_______________]


[_______________]














Ex. E-8

--------------------------------------------------------------------------------




EXHIBIT E


GOOD STANDING CERTIFICATE


See attached.





Ex. E-9

--------------------------------------------------------------------------------




Exhibit F


FORM OF SOLVENCY CERTIFICATE
May 15, 2015
The undersigned, [____________], the [_______________] of INC Research Holdings,
Inc., a Delaware corporation (“Holdings”) and the [_______________] of INC
Research, LLC (the “Borrower”), is familiar with the properties, businesses,
assets and liabilities of Holdings and its subsidiaries and is duly authorized
to execute this certificate (this “Solvency Certificate”) on behalf of Holdings
and the Borrower.
This Solvency Certificate is delivered pursuant to Section 6.1(k) of the Credit
Agreement dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Borrower, the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”) and
Wells Fargo Bank, National Association, as administrative agent, collateral
agent (in such capacities, and together with its successors and permitted
assigns in such capacities, the “Administrative Agent” and the “Collateral
Agent,” respectively), swingline lender and issuing lender. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.
As used herein, “Company” means Holdings and its subsidiaries on a consolidated
basis.
1.    The undersigned certifies, on behalf of Holdings and the Borrower and not
in his individual capacity, that he has made such investigation and inquiries as
to the financial condition of Holdings and its subsidiaries as the undersigned
deems necessary and prudent for the purposes of providing this Solvency
Certificate. The undersigned acknowledges that the Administrative Agent and the
Lenders are relying on the truth and accuracy of this Solvency Certificate in
connection with the making of Loans under the Credit Agreement.
2.    The undersigned certifies, on behalf of Holdings and the Borrower and not
in his individual capacity, that (a) the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Solvency Certificate were made in good faith and were based on assumptions
reasonably believed by Holdings and the Borrower to be fair in light of the
circumstances existing at the time made; and (b) for purposes of providing this
Solvency Certificate, the amount of contingent liabilities has been computed as
the amount that, in the light of all the facts and circumstances existing as of
the date hereof, represents the amount that can reasonably be expected to become
an actual or matured liability.
BASED ON THE FOREGOING, the undersigned certifies, on behalf of Holdings and the
Borrower and not in his individual capacity, that, on the date hereof, after
giving effect to the Transactions (and the Loans made or to be made and other
obligations incurred or to be incurred on the Closing Date):
(i)    the fair value of the property of the Company is greater than the total
amount of liabilities, including contingent liabilities, of the Company;
(ii)    the present fair salable value of the assets of the Company is greater
than the amount that will be required to pay the probable liability of the
Company on the sum of its debts and other liabilities, including contingent
liabilities;



Ex. F-1

--------------------------------------------------------------------------------




(iii)    the Company has not, does not intend to, and does not believe (nor
should it reasonably believe) that it will, incur debts or liabilities beyond
the Company’s ability to pay such debts and liabilities as they become due
(whether at maturity or otherwise); and
(iv)    the Company does not have unreasonably small capital with which to
conduct the businesses in which it is engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.
[Remainder of Page Intentionally Left Blank.]





Ex. F-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in his capacity as the Chief Financial
Officer of Holdings and the Borrower and not in his individual capacity.


INC RESEARCH, LLC,




By: ________________________________________    
Name: [            ]
Title: [            ]








INC RESEARCH HOLDINGS, INC.,




By: _______________________________________     
Name: [            ]
Title: [            ]







Ex. F-3

--------------------------------------------------------------------------------




Exhibit G-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement, dated as of May 14, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among INC Research, LLC, a Delaware limited
liability company (the “Borrower”), INC Research Holdings, Inc., a Delaware
corporation (“Holdings”), Wells Fargo Bank, National Association, as the
Administrative Agent and Collateral Agent, and the several banks and other
financial institutions or entities from time to time parties thereto as lenders.
Capitalized terms used herein that are not defined herein shall have the
meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of INC Research Holdings, Inc. within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to INC Research
Holdings, Inc. as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-United States person status on IRS Form W-8BEN-E or
W-8BEN, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[NAME OF LENDER]




By: _______________________________
Name:
Title:




Date: ________ __, 20[ ]
 





Ex. G-1-1

--------------------------------------------------------------------------------




Exhibit G-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement, dated as of May 14, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among INC Research, LLC, a Delaware limited
liability company (the “Borrower”), INC Research Holdings, Inc., a Delaware
corporation (“Holdings”), Wells Fargo Bank, National Association, as the
Administrative Agent and Collateral Agent, and the several banks and other
financial institutions or entities from time to time parties thereto as lenders.
Capitalized terms used herein that are not defined herein shall have the
meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of INC Research Holdings, Inc. within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to INC Research Holdings, Inc. as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-United States person status on IRS Form W-8BEN-E or W-8BEN, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]




By: __________________________
Name:
Title:


Date: ________ __, 20[ ]
 





Ex. G-2-1

--------------------------------------------------------------------------------




Exhibit G-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement, dated as of May 14, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among INC Research, LLC, a Delaware limited
liability company (the “Borrower”), INC Research Holdings, Inc., a Delaware
corporation (“Holdings”), Wells Fargo Bank, National Association, as the
Administrative Agent and Collateral Agent, and the several banks and other
financial institutions or entities from time to time parties thereto as lenders.
Capitalized terms used herein that are not defined herein shall have the
meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption (“applicable partners/members”) is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its applicable partners/members is a ten percent shareholder of INC
Research Holdings, Inc. within the meaning of Section 871(h)(3)(B) of the Code
and (v) none of its applicable partners/members is a controlled foreign
corporation related to INC Research Holdings, Inc. as described in Section
881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its applicable
partners/members: (i) an IRS Form W-8BEN-E or W-8BEN, as applicable, or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or W-8BEN, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
[NAME OF PARTICIPANT]




By: _________________________
Name:
Title:




Date: ________ __, 20[ ]





Ex. G-3-1

--------------------------------------------------------------------------------




Exhibit G-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Credit Agreement, dated as of May 14, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among INC Research, LLC, a Delaware limited
liability company (the “Borrower”), INC Research Holdings, Inc., a Delaware
corporation (“Holdings”), Wells Fargo Bank, National Association, as the
Administrative Agent and Collateral Agent, and the several banks and other
financial institutions or entities from time to time parties thereto as lenders.
Capitalized terms used herein that are not defined herein shall have the
meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption (“applicable partners/members”) is a bank extending credit pursuant to
a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
applicable partners/members is a ten percent shareholder of INC Research
Holdings, Inc. within the meaning of Section 871(h)(3)(B) of the Code and (v)
none of its applicable partners/members is a controlled foreign corporation
related to INC Research Holdings, Inc. as described in Section 881(c)(3)(C) of
the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
applicable partners/members: (i) an IRS Form W-8BEN-E or W-8BEN, as applicable
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or W-8BEN, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
[NAME OF LENDER]




By: ___________________________
Name:
Title:
Date: ________ __, 20[ ]





Ex. G-4-1